USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 1 of 108

                                    64D02-2006-CT-004035.                                    Filed: 6/4/2020 10:48 AM
                                                                                                                 Clerk
                                        Porter Superior Court 2                                Porter County, Indiana




 STATE OF INDIANA               )       IN IN THE PORTER CIRCUIT/SUPERIOR COURT
                                ) SS:
 COUNTY OF PORTER               )


 PARKDALE CENTER, LLC,

        Plaintiff,

 0                                                       CAUSE NO.:

 LIBERTY MUTUAL INSURANCE
 COMPANY

     . Defendant.

                                        COMPI.AINT

        COME NOW Plaintiff, Parkdale Center, LLC, ("Plaintiff'), by counsel, Ashford Law

 Group, P.C., and for its claims against Defendant, Liberty Mutual Insurance Company

 ("Defendant") and states as follows:

                                          THE PARTIES

        1.      At all times relevant herein, Plaintiff has been an Indiana corporation, doing

 business as healthcare facility for patients requiring substance abuse treatment in Porter County,

 Indiana.

        2.      At all times relevant hereto, Plaintiff operated a business, located at 350 Indian

 Boundary Rd, Chesterton, Indiana 46304. ("the Property").

        3.      At all times relevant hereto, Defendant is and has been an Indiana insurance

 company, doing business and selling policies of commercial property insurance in the state of

 Indiana.

        4.      At all times relevant hereto, Defendant has been licensed by the Indiana

 Department of Insurance to issue property-owners insurance policies to Indiana residents.




                                             Page 1 of 8
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 2 of 108




                                            THE P®LICY

           5.    At all times relevant hereto, Defendant issued a commercial Policy Number BFS

 (20) 60 24 9100 to the Plaintiff (the "Policy"), which specifically covered the Plaintiff's business.

 -[A purported copy of the Policy is attached hereto and incorporated herein as Exhibit "A".]

           6.    The relevant term of coverage with respect to this lawsuit is September 1, 2019 to

 September 1, 2020 (the "Term"). The applicable limits of coverage were $972,302 in building

 coverage, $50,000.00 for business personal property, and "actual loss sustained" for twelve

 months for business income and extra expense coverage.

           7.    The Policy provides coverage for damage and loss to the business structure,

 personal property, and for loss of business income. Plaintiff relied upon Defendant to provide the

 coverage suitable and necessary for its business interests, including determining appropriate policy

 limits.

           8.    The Policy is an "All Risks" type of policy that covers all direct physical losses

 with the exception of enumerated exclusions and limitations.

           9.    Plaintiff paid all Policy premiums that became due during the Term.

           10.   Plaintiff paid additional premiums for replacement cost coverage, as well as

 business personal property coverage, and loss of business income and extra expense coverage.

           11.   The Policy remained in force throughout the duration of the Term.

                                             THE CLAIMS

           12.   On or about March 15, 2020, Plaintiff sustained a loss as a result of an overflowing

 toilet that damaged the building and personal property therein (the "Loss")

           13.   In addition to such damages; Plaintiff sustained a loss of business income, and

                                               Page 2 of 8
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 3 of 108




 further incurred "extra expenses"_from the Loss.

           14.   Shortly after learning of the Loss, Plaintiff notified Defendant of the same in

 accordance with the Policy.

           15.   Defendant received timely notice of the water damage, and further assigned it

 Claim Number 23790055, with a date of loss of March 15, 2020.

           16.   Pursuant to the express terms of the Policy, the Loss was covered, up to the full

 replacement cost limits for the building, business personal property, and loss of income and extra

 expenses coverages.

           17.   At all times relevant hereto, Defendant has acted by and through its employees and

 agents in its handling of the Defendant claim.

           18.    Plaintiff has fully complied with all terms and conditions precedent under the

 Policy pertaining to the provision of coverage.

           19.   Plaintiff has not excused Defendant's non-performance of its obligations under the

 Policy.

           20.   Plaintiff has satisfied any and all preconditions to coverage, or to filing suit, or the

 same have been waived by Defendant.

           21.   Despite the Loss being covered under the express terms of the Policy, Defendant

 has failed and refused to provide such coverage, in material breach of the Policy.

           22.   Furthermore, Defendant has materially misrepresented the terms of the Policy to

 Plaintiff.

           23.   Rather, Defendant has insisted that the loss was subject to an inapplicable

 Endorsement, and has refused to provide coverage beyond the limit of that Endorsement, without

 legal basis or justification.

                                               Page 3 of 8
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 4 of 108




                                   COITNT I — BItEACH OF CONTI2ACT

         1-23. Plaintiff, repeats and re-alleges rhetorical paragraphs 1-23, as if fully

 reincorporated herein.

         24.    The Policy is a valid contract ("Contract") between Plaintiff and Defendant.

         25.    In addition to the provisions in the Policy, amendments and endorsements, the

 Contract further includes additional provisions required by law, as well as an obligation by

 Defendant to exercise a covenant of good faith and fair dealing toward Plaintiff.

         26.    Defendant has breached its Contract with Plaintiff in one or more of the following

 ways:

                a)        Misrepresenting the terms and conditions of coverage;

                b)        Failing and refusing to provide coverage for Plaintiff's claim and/or Loss,

 without legal excuse or justification;

                c)        Failing and refusing to pay the full replacement cost for Plaintiff's Loss,

 without legal excuse or justification;

                d)        Failing and refusing to pay Plaintiff pursuant to the replacement cost

 coverage for which Plaintiff paid additional premiums and costs;

                e)        Wrongfully denying Plaintiff's claim;

                f)        Wrongfully applying an inapplicable Endorsement;

                g)        Failing and/or refusing to comply with the terms of its Policy; and

                h)        Failing to exercise good faith and fair dealing in its handling of Plaintiff s

                          Claim.

         27.    As a direct and proximate result of Defendant's breach of contract with Plaintiff,

 Plaintiff has suffered consequential damages, including but not limited to:


                                               Page 4 of 8
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 5 of 108




                a)        The loss and damage to its property without indemnification provided for

        in the Policy;

                b)        The loss of use of its property and other insurance benefits;

                c)        The loss of personal property;

                d)        The loss of business income and extra expenses;

                e)        The increased cost to repair and/or replace its property insured; and

                f)        Other consequential damages.

        WHEREFORE, Plaintiff, Parkdale Center, LLC, by counsel, respectfully requests

 judgment in its favor and against Defendant Liberty Mutual Insurance Company, and further

 requests the following relief:

                     A. . For the payment of all proceeds available and due under the Policy;

                     B.   For all reasonable compensatory and consequential damages;

                     C.   For recoverable pre judgment and post judgment interest; and recoverable

                          attorney fees and costs; and

                     D.   For all other just and proper relief in the premises.



                                                 Respectfully submitted,

                                                 ASHFORD LAW GROUP, P.C.

                                                 BY: C. ANTHONY ASHFORD, 19253-02

                                                 /s/ C. Anthony Ashford
                                                 Attorney for Plaintiff
                                                 332 W. 806 N.
                                                 Valparaiso, IN 46385
                                                 P: (219) 728-5210
                                                 F: (219) 728-5210
                                                 tonya,nwilawfirm. com


                                                Page 5 of 8
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 6 of 108




                     COUNT H— BAD FAITH/B1tEACH OF COVFNANT OF GOOI) FAITH

               1-27. Plaintiff repeats and re-alleges rhetorical paragraphs 1-27, as if fully reincorporated -

     herein.

               28.    In addition to breaching its Contract with Plaintiff, Defendant furthet breached its

     covenant of good faith and fair dealing with Plaintiff in one or more of the following manners:

_                     a)      By making an unfounded refusal to pay policy proceeds to Plaintiff;

                      b)      By causing an unfounded refusal to accept coverage pursuant to the terms

     of the Policy;

                      c)      By misrepresenting pertinent facts and insurance policy provisions relating

     to the claims and coverages at issue;

                      d)      By attempting to exercise any unfair advantage to pressure Plaintiff into

     a settlement of its claims;

                      e)      By insisting 'upon an inapplicable Endorsement to materially alter its

     obligations under the Policy, without legal basis; and

                      f)      By compelling Plaintiff to institute litigation to protect policy benefits

     due under the policy.

               29.    Defendant's actions were made in bad faith and/or a breach of the covenant of good

     faith and fair dealing to Plaintiff and has resulted in additional injury and damage to Plaintiff,

     including but not limited to consequential damages.

               WHEREFORE, Plaintiff, Parkdale Center, LLC, by counsel, respectfully requests

     judgment in its favor and against Defendant Liberty Mutual Insurance Company, and further

     requests the following relief:


                                                    Page 6 of 8
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 7 of 108




              A. For the payment of all proceeds available and due under the Policy;

              B.   For all reasonable compensatory and consequential damages;

              C. For recoverable pre judgment and post judgment interest;

              D. For all recoverable punitive damages;

              E.   For recoverable attorney fees and costs; and

              F.   For all other just and proper relief in the premises.



                                           Respectfully submitted,

                                           ASHFORD LAW GROUP, P.C.

                                           BY: C. ANTHONY ASHFORD, 19253-02

                                           /s/ C. Anthony Ashford
                                           Attorney for Plaintiff
                                           332 W. 806 N.
                                           Valparaiso, IN 46385
                                           P: (219) 728-5210
                                           F: (219) 728-5210
                                           tonyAnwilawfirm.com


                                     Mli : 'i~~1►/ I_lsl~
         PLAINTIFF, BY COUNSEL, IiEREBY I)EMANDS TRIAL BY .TURY.

                                           Respectfully submitted,

                                           ASHFORD LAW GROUP, P.C.

                                           BY: C. ANTHONY ASHFORD, 19253-02

                                           /s/ C. Anthony Ashford
                                           Attorney for Plaintiff
                                           332 W. 806 N.
                                           Valparaiso, IN 46385
                                           P: (219) 728-5210
                                           F: (219) 728-5210
                                           tony@nwilawfirm.com

                                         Page 7 of 8
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 8 of 108

12




                                  CEIZTIFICATE OF FILING


             I certify that on the 4th day of June, 2020, I electYonically filed the foregoing

      document using the Indiana E-Filing System (IEFS).


                                                BY: ls/ C. Anthonv Ashford




                                                Page 8 of 8
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 9 of 108

                           64D02-2006-CT-004035                       Filed: 6/4/2020 10:48 AM
                                                                                          Clerk
                               Porter Superior Court 2                  Porter County, Indiana




        EXHIBIT A
                  USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 10 of 108

                                                         Coverage Is Provided In:                               Policy Number:
                      • Liberty                          Ohio Security Insurance Company                        BFS (20) 60 24 9100
                         Mutual.                                                                                Policy Period:
                           INSURANCE                                                                            From 09/01/2019 To 09/01/2020
                                                                                                                12:01 am Standard Time
                                                                                                                at Insured Mailing Location
                                                         Common Policy Declarations

             Named Insured & Mailing Address                                        Agent Mailing Address & Phone No.
             PARKDALE CENTER, LLC                                                   (317) 634-7491
             350 INDIAN BOUNDARY RD                                                 GREGORY & APPEL INSURANCE-GR
             CHESTERTON, IN 46304                                                   1402 N CAPITOL AVE STE 400
                                                                                    INDIANAPOLIS, IN 46202-2375



             Named Insured Is: LIMITED LIABILITY COMPANY

             Named Insured Business Is: HEALTH CARE FACILITIES

             In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
             provide the fnsurance as stated in this policy.

             SUMMARY OF COVERAGE PARTS AND CHARGES

                 This, policy consists of this Common Policy Declarations page, Common Policy Conditions, Coverage Parts
                 (which consist of coverage forms and other applicable forms and endorsements, if any, issued to form a part of
                 them) and any other forms and endorsements issued to be part of this policy.

                 COVERAGE PART                                                             CHARGES

                 Commercial Property                                                 $4,973.00

                                                         Total Charges for all of the above coverage parts:                           $4,973.00
                                                         Certified Acts of Terrorism Coverage: $112.00                               (Included)
                                                                                                                          Note: This is t:ot a bill




N


a                IMPORTANT MESSAGES




                 Issue Date         09/03/19                                                    Authorized Representative


                 To report a c/aim, call yourAgent or 1-800-366-6446

                 DS 70 21 11 16

    09/03/19 .          60249100       N0174551    360                   PCAFPPNO              INSURED COPY      008302          PA6E 15 OF 102
           USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 11 of 108

                                                     Coverage !s Provided In:                                 Policy Number:
               = Liberty                             Ohio Security Insurance Company                          BFS (20) 60 24 9100
                   Mutual.                                                                                    Policy Period:
                     INSURANCE                                                                                From 09/01/2019 To 09/01/2020
                                                                                                              12:01 am Standard Time
                                                                                                              at Insured Mailing Location
                                                     Common Policy Declarations

           Named Insured                                                          Agent

           PARKDALE CENTER, LLC                                                   (317) 634-7491
           350 INDIAN BOUNDARY RD                                                 GREGORY & APPEL INSURANCE-GR
           CHESTERTON, IN 46304                                                   1402 N CAPITOL AVE STE 400
                                                                                  INDIANAPOLIS, IN 46202-2375



           Si1MMARY OF LOCATIONS

           0001 350 Indian Boundary Rd, Chesterton, IN 46304-1511

           POLICY FORMS AND ENDORSEMENTS

           This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
           information conceming your coverage.
           FORM NUMOER                      TITLE
            CP 00 10 10 12                  Building and Personal Property Coverage Form
            CP 00 30,10 12                  Business Income (And Extra Expense) Coverage Form
            CP 00 90 07 88                  Commercial Property Conditions
            CP 01 40 07 06                  Exclusion of Loss Due to Virus or Bacteria
            CP 01 52 07 96                  Indiana Changes - Rights of Recovery
            CP 1030 10 12                   Causes of Loss - Special Form
            CP 88 00 02 15                  Property Extension Endorsement
            CP 88 04 03 10                  Removal Permit
            CP 88 44 02 15                  Equipment Breakdown Coverage Endorsement
            CP 90 55 12 12                  Business Income And Extra Expense Changes - Actual Loss Sustained In A
                                            Twelve-Month Period
            CP 9059 12 12                   Identity Theft Administrative Services and Expense Coverage
            CP 9201 05 17                   Property Anti-Stacking Endorsement
            IL 00 17 11 98                  Common Policy Conditions
            IL 01 56 11 17                  Indiana Changes - Concealment, Misrepresentation or Fraud
            IL 02 72 09 07                  Indiana Changes - Cancellation and Nonrenewal
            IL 09 35 07 02                  Exclusion of Certain Computer-Related Losses
            IL 09 52 01 15                  Cap On Losses From Certified Acts Of Terrorism


           In witness whereof, we have caused this policy to be signed by our authorized officers.


           ~


                       Mark Touhey                                              Paul Condrin
                         Secretary                                               President

           To report a claim, call your Agent or 1-844-325-2467
           DS 70 21 11 16

09/03/19          60249100       N0174551      360                   PCAFPPNO                  INSURED COPY   008302      PAGE 16 OF 102
            USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 12 of 108

                                                     Coverage Is Provided In:                             Policy Number:
                   Libei`>~                          Ohio Security Insurance Company                      BFS (20) 60 24 9100
                   MUtU119                                                                                Policy Period:
                     INSURANCE                                                                            From 09/01/2019 To 09/01/2020
                                                                                                          12:01 am Standard Time
                                                                                                          at Insured Mailing Location
                                                     Common Policy Declarations

           Named Insured                                                         Agent

           PARKDALE CENTER, LLC                                                  (317) 634-7491
           350 INDIAN BOUNDARY RD                                                GREGORY & APPEL INSUR.ANCE-GR
           CHESTERTON, IN 46304                                                  1402 N CAPITOL AVE STE 400
                                                                                 INDIANAPOLIS, IN 46202-2375


           POLICY FORMS AND ENDORSEMENTS - CONTINUED

           This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
           information concerning your coverage.
           FORM NUMBER                      TITLE
            IL 09 96 01 07                  Conditional Exclusion of Terrorism Involving Nuclear, Biological or Chemical
                                            Terrorism (Relating to Dispostion of Federal Terrorism Risk Insurance Act)
            IL 70 13 02 08                  Amendment of Defmition of Pollutants




           To report a claim, cal/ your Agent or 1-844-325-2467

           DS 70 21 11 16
09/03/19          60249100       N0174551      360                    PCAFPPNO           INSURED COPY     008302       PAGE 17 OF 102
                USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 13 of 108

                                                       Coverage !s Provided In:
                                                                                                            Policy Number:
                   _ Libel'~                           Ohio Security Insurance Company                      BFS (20) 60 24 9100
                        MU-tllal`                                                                           Policy Period:
                          IN3URANCE
                                                                                                            From 09/01/2019 To 09/01/2020
                                                                                                            12:01 am Standard Time
                                                       Commercial Property                                  at Insured Mailing Location
                                                       Declarations
               Named Insured                                                         Agent

               PARKDALE CENTER, LLC                                                  (317) 634-7491
                                                                                     GREGORY & APPEL INSURANCE-GR



               SUNII67ARY OF CHARGES




               Explanation of         DESCRIPTION                                                                               PREMIUM
               Charges
                                      Property Schedule Totals                                                                $4,861.00
~                                     Certitied Acts of Terrorism Coverage                                                      5112.00 .
                                                                                     Total Advance Charges:                  $4,973.00
                                                                                                             Note: This is not a bill




               To report a claim, call your Agent or 1-844-325-2467

               DS 70 22 Ol 08
    09/03/19          60249100        N0174551   360                      PCAFPPNO           INSURED COPY   008302           PAGE 19 OF 102
                USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 14 of 108

                                                       Coverage Is Provided /n:
                                                                                                               Policy Number:
                          I1beI Ly                     Ohio Security Insurance Company                        BFS (20) 60 24 9100
                          Mutual.                                                                              Policy Period:
                           INSURANCE                                                                         From 09/01/2019 To 09/01/2020
                                                                                                             12:01 am Standard Time
                                                       Commercial Property                                   at Insured Mailing Location
                                                       Declarations Schedule

               Named Insured                                                         Agent

               PARKDALE CENTER, LLC                                                  (317) 634-7491
                                                                                     GREGORY & APPEL INSURANCE-GR



               SUNl6VIARY OF PROPERTY COVERAGES - BY LOCATION

               Insurance at the described premises applies only for coverages for which a limit of insurance is shown. Optional
               coverages apply only when entries are made in this schedule.




               0001 350 Indian Boundary Rd, Chesterton, IN 46304-1511


               Property                Descriptiion:
               Characteristics

                                       Construction: Frame


               Building
               CoHerage                Occupancy: Health Care Facilities - Alcohol And Drug - Not For Profit

                                          s r4ntion
                                       Limit of Insurance - Replacement Cost                                                     $972 , 307
                                       Coinsurance                                                                                    10 0 %
                                       Covered Causes of Loss
                                       Special Form - Including Theft
                                       Deductible - All Covered Causes of Loss Unless Otherwise Stated                              $1, 000

~                                                                                                     PYemium                     $2,878.00




               To report a claim, cal/ your Agent or 1-844-325-2467


               DS 70 23 Ol 08
    09/03/19          60249100         N0174551   360                     PCAFPPNO           INSURED COPY      008302           PAGE 20 OF 102
                USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 15 of 108

                                                          Coverage !s   Provided In:
                                                                                                                    Policy Number:
                       Liberty                            Ohio Security Insurance Company                           BFS (20) 60 24 9100
                       1Vlutuala                                                                                    Policy Period:
                           INBURANCE                                                                               From 09/01/2019 To 09/01/2020
                                                                                                                   12:01 am Standard Time
                                                      Commercial Property                                          at lnsured Mailing Location
                                                      Declarations Scheduie

               Named Insured                                                              Agent

               PARKDALE CENTER, LLC                                                       (317) 634-7491
                                                                                          GREGORY & APPEL INSURANCE-GR



               SIDMMARY OF PROPERTY COVERAGES - RY LOCATION

~              Continuation of 350 lndian Boundary Rd, Chesterton, IN 46304-9591

               YourBusiness
               Personal Property        ®ccupancy: Health Care Facilities - Alcohol And Drug - Not For Profit
               Coverage
                                        nescr'ption
~                                       Limit of Insurance - Replacement Cost                                                           $50, 000
                                        Coinsurance                                                                                        10 0 %
                                        Covered Causes of Loss
                                        Special Form - Including Theft
                                        Deductible - All Covered Causes of Loss Unless Otherwise Stated                                  $1, 000

                                                                                                            PYemium                     $244.00
               Business Income
               and Extra Expense        Limit of Insurance - Including Rental Value                              See Endorsement
               Coverage                 Actual Loss Sustained              12 Months
                                        Covered Causes of Loss
                                        Special Form - Including Theft

                                                                                                            Premium                    $1,584.00
               Equipinent               This Equipment Breakdown insurance applies to the coverages shown for this
               Breakdown                location. The Equipment Breakdown limit(s) of insurance and deductible are
~              Coverage                 included in, and not in addition to, the limits and deductible shown for the Building,
~                                       Your Business Personal Property, Your Business Personal Property of Others,
                                        Tenants Improvements and Betterments, Business Income and Extra Expense,
                                        Business Income Without Extra Expense, and Extra Expense coverages.
N




                                                                                                            Premium                     $143.00




               To report   a claim, cal/ your Agent or 1-844-325-2467

               DS 70 23 Ol 08
    09/03/19         60249100          N0174551     360                        PCAFPPNO           INSURED COPY      008302           PAGE 21 0F 102
            USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 16 of 108

                                                 Coverage Is Provided /n:
                                                                                                          Policy Number:
                   I,iberty
            O Mutual.INSURANCE
                                                 Ohio Security Insurance Company                          I3FS (20) 60 24 9100
                                                                                                          Policy Period:
                                                                                                          From 09/01/2019 To 09/01/2020
                                                                                                          12:01 am Standard Time
                                                 Commercial Property                                      at Insured Mai/ing Location
                                                 Declarations Schedule

           Named Insured                                                       Agent

           PARKDALE CENTER, LLC                                                (317) 634-7491
                                                                               GREGORY & APPEL INSURANCE-GR



           SUMMARY OF OTHER PROPERTY COVERAGES

           Identity Theft       Descrintinn
           Administrative       Limit of Insurance                                                     See Endorsement CP9059
           Services
           And Expense Coverage                                                                  Premium                       $12.00
           Property               Descrintinn
           Extension              Property Extension Endorsement                                                                 $. 00
           Endorsement
                                                                                                 Prenaium                    Included

           Commercial Property Schedule Total:                                                                               $4,861.00




           To report a claim, cal/ your Agent or 1-844-325- 2467

           DS 70 23 01 08
09/03/19          60249100        N0174551    360                   PCAFPPNO            INSUREO COPY      008302           PAGE 22 OF 102
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 17 of 108


                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 00 10 10 12

                                    BUILDING AND PERSONAL
                                   PROPERTY COVERAGE FORNI

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
duties and what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations.
The words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Defini-
tions.

A. Coverage                                                                  (b) Materials, equipment, sup-
    We will pay for direct physical loss of or dam-                               plies and temporary struc-
    age to Covered Property at the premises de-                                   tures, on or within 100 feet
    scribed in the Declarations caused by or                                      of the described premises,
    resulting from any Covered Cause of Loss.                                     used for making additions,
    1. Covered Property                                                           alterations or repairs to the
                                                                                  building or structure.
        Covered Property, as used in this Cover-
        age Part, means the type of property de-                    b. Your Business Personal Property
        scribed in this section, A.1., and limited                      consists of the following property lo-
        in A.2. Property Not Covered, if a Limit Of                     cated in or on the building or struc-
        Insurance is shown in the Declarations                          ture described in the Declarations or
        for that type of property.                                      in the open (or in a vehicle) within
                                                                        100 feet of the building or structure
        a. Building, meaning the building or
                                                                        or within 100 feet of the premises de-
             structure described in the Declara-
                                                                        scribed in the Declarations, whichev-
             tions, including:
                                                                        er distance is greater:
             (1) Completed additions;
                                                                        (1) Furniture and fixtures;
             (2) Fixtures, including outdoor fix-
                                                                        (2) Machinery and equipment;
                  tures; '
                                                                        (3) "Stock";
             (3) Permanently installed:
                                                                        (4) AII other personal property
                  (a) Machinery; and
                                                                             owned by you and used in your
                  (b) Equipment;                                             business;
             (4) Personal property owned by you                         (5) Labor, materials or services fur-
                  that is used to maintain or ser-                           nished or arranged by you on
                  vice the building or structure or                          personal property of others;
                  its premises, including:
                                                                        (6) Your use interest as tenant in im-
                  (a) Fire-extinguishing        equip-                       provements and betterments.
                       ment;                                                 Improvements and betterments
                  (b) Outdoor furniture;                                     are fixtures, alterations, installa-
                  (c) Floor coverings; and                                   tions or additions:
                  (d) Appliances used for refriger-                          (a) Made a part of the building
                       ating, ventilating, cooking,                               or structure you occupy but
                       dishwashing or laundering;                                 do not own; and
             (5) If not covered by other insur-                              (b) You acquired or made at
                  ance:                                                           your expense but cannot le-
                  (a) Additions under construc-                                   gally remove;
                       tion, alterations and repairs                    (7) Leased personal property for
                       to the building or structure;                         which you have a contractual re-
                                                                             sponsibility to insure, unless
                                                                             otherwise' provided for under
                                                                             Personal Property Of Others.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                       Page 1 of 17
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 18 of 108


       c.   Personal Property Of Others that is:                   I. Retaining walls that are not part of a
            (1) In your care, custody or control;                     building;
                  and                                              m. Underground pipes, flues or drains;_
            (2) Located in or on the building or                   n. Electronic data, except as provided
                  structure described in the Decla-                   under the Additional Coverage, Elec-
                  rations or in the open (or in a ve-                 tronic Data. Electronic data means
                  hicle) within 100 feet of the                       information, facts or computer pro-
                  building or structure or within                     grams stored as or on, created or
                  100 feet of the premises de-                        used on, or transmitted to or from
                  scribed in the Declarations,                        computer software (including - sys-
                  whichever distance is greater.                      tems and applications software), on
            However, our payment for loss of or                       hard or floppy disks, CD-ROMs,
            damage to personal property of oth-                       tapes, drives, cells, data processing
            ers will only be for the account of the-                  devices or any other repositories of
            owner of the property.                                    computer software which are used
   2. Property Not Covered                                            with electronically controlled equip-
                                                                      ment. The term computer programs,
       Covered Property does not include:
                                                                      referred to in the foregoing descrip-
       a. Accounts, bills, currency, food                             tion of electronic data, means a set of
            stamps or other evidences of debt,                        related electronic instructions which
            money, notes or securities. Lottery                       direct the operations and functions
            tickets held for sale are not securi-                     of a computer or device connected to
            ties;                                                     it, which enable the computer or de-
       b. Animals, unless owned by others                             vice to receive, process, store, re-
            and boarded by you, or if owned by                        trieve or send data. This paragraph,
            you, only as "stock" while inside of                      n., does not apply to your "stock" of
            buildings;                                                prepackaged software, or to elec-
       c. Automobiles held for sale;                                  tronic data which is integrated in and
       d. Bridges, roadways, walks, patios or                         operates or controls the building's
            other paved surfaces;                                     elevator, lighting, heating, ventila-
       e. Contraband, or property in the                              tion, air conditioning or security sys-
            course of illegal transportation or                       tem;
            trade;                                                 o. The   cost to replace or restore the in-
       f. The cost of excavations, grading,                           formation on valuable papers and
            backfilling or filling;                                   records, including those which exist
                                                                      as electronic data. Valuable papers
       g. Foundations of buildings, structures,
                                                                      and records include but are not limit-
            machinery or boilers if their founda-
                                                                      ed to proprietary information, books
            tions are below:
                                                                      of account, deeds, manuscripts, ab-
            (1) The lowest basement floor; or                         stracts, drawings and card index sys-
            (2) The surface of. the ground, if                        tems. Refer to the Coverage Exten-
                  there is no basement;                               sion for Valuable Papers And
       h. Land (including land on which the                           Records (Other Than Electronic Data)
             property is located), water, growing                     for limited coverage for valuable pa-
             crops or lawns (other than lawns                         pers and records other than those
             which are part of a vegetated roof);                     which exist as electronic data;
       i. Personal property while airborne or                      p. Vehicles or self-propelled machines
             waterborne;                                              (including aircraft or watercraft) that:
       j. Bulkheads, pilings, piers, wharves or                       (1) Are licensed for use on public
             docks;                                                         roads; or
        k. Property that is covered under an-                         (2) Are operated principally away
            other coverage form of this or any                              from the described premises.
            other policy in which it is more spe-                     This paragraph does not apply to:
             cifically described, except for the ex-                        (a) Vehicles or - self-propelled
             cess of the amount due (whether you                                 machines or autos you man-
             can collect on it or not) from that oth-                            ufacture, process or ware-
            er insurance;                                                        house;    _


Page 2 of 17                        © Insurance Services Office, Inc., 2011                   CP 00 10 10 12
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 19 of 108



                (b) Vehicles or self-propelled                               (c) Remove any property that is
                      machines, other than autos,                                 Property Not Covered, in-
                      you hold for sale;                                          cluding property addressed
                (c) Rowboats or canoes out of                                     under the Outdoor Property
                      water at the described prem-                                Coverage Extension;
                      ises; or                                               (d) Remove property of others
                (d) Trailers, but only to the ex-                                 of a type that would not be
                      tent provided for in the Cov-                               Covered Property under this
                      erage          Extension       for                          Coverage Form;
                      Non-owned Detached Trail-                              (e) Remove deposits of mud or
                      ers; or                                                     earth from the grounds of
        q. The following property while outside                                   the described premises;
            of buildings:                                                    (f) Extract "pollutants" from
            (1) Grain, hay, straw or other crops;                                 land or water; or
            (2) Fences, radio or television an-                              (g) Remove, restore or replace
                 tennas         (including     satellite                           polluted land or water.
                 dishes) and their lead-in wiring,                       (3) Subject to the exceptions in
                 masts or towers, trees, shrubs or                           Paragraph (4), the following pro-
                 plants (other than trees, shrubs                            visions apply:
                 or plants which are "stock" or                              (a) The most we will pay for the
                 are part of a vegetated roof), all                                total of direct physical loss
                 except as provided in the Cover-                                  or damage plus debris re-
                 age Extensions.                                                   moval expense is the Limit
   3.   Covered Causes-0f Loss                                                     of Insurance applicable to
        See applicable Causes Of Loss form as                                      the Covered Property that
        shown in the Declarations.                                                 has sustained loss or dam-
   4.   Additional Coverages                                                       age.
        a. Debris Removal                                                    (b) Subject to (a) above, the
                                                                                   amount we will pay for de-
            (1) Subject to Paragraphs (2), (3)
                                                                                   bris removal expense is
                 and (4), we will pay your ex-
                                                                                   limited to 25% of the sum of
                 pense to remove debris of Cov-
                                                                                   the deductible plus the
                 ered Property and other debris
                                                                                   amount that we pay for di-
                 that is on the described prem-
                                                                                   rect physical loss or damage
                 ises, when such debris is caused
                                                                                   to the Covered Property that
                 by or results from a Covered
                                                                                   has sustained loss or dam-
                 Cause of Loss that occurs during
                                                                                   age. However, if no Covered
                 the policy period. The expenses
                                                                                   Property has sustained di-
                 will be paid only if they are re-
                                                                                   rect physical loss or dam-
                 ported to us in writing within 180
                                                                                   age, the most we will pay for
                 days of the date of direct phys-
                                                                                   removal of debris of other
                 ical loss or damage.
                                                                                   property (if such removal is
            (2) Debris Removal does not apply                                      covered under this Addition-
                 to costs to:                                                      al Coverage) is $5,000 at
                 (a) Remove debris of property                                     each location.
                       of yours that is not insured                      (4) We will pay up to an additional
                       under this policy, or proper-                          $25,000 for debris removal ex-
                       ty in your possession that is                          pense, for each location, in any
                       not Covered Property;                                  one occurrence of physical loss
                 (b) Remove debris of property                                or damage to Covered Property,
                       owned by or leased to the                              if one or both of the following
                       landlord of the building                               circumstances apply:
                       where your described prem-
                       ises are located, unless you
                       have a contractual responsi-
                       bility to insure such property
                       and it is insured under this
                       policy;


CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                      Page 3 of 17
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 20 of 108



                   (a) The total of the actual debris         The . basic amount payable for debris removal
                          removal expense plus the            expense under the terms of Paragraph (3) is cal-
                          amount we pay for direct            culated as follows: $80,000 ($79,500 + $500) x
                          physical loss or damage ex-         .25 =$20,000, capped at $10,500. The cap ap-
                          ceeds the Limit of Insurance        plies because the sum of the loss payable
                          on the Covered Property that        ($79,500) and the basic amount payable for de-
                          has sustained loss or dam-          bris removal expense ($10,500) cannot exceed
                          age.                                the Limit of Insurance ($90,000).
                   (b) The. actual debris removal             The additional amount payable for debris re-
                          expense exceeds 25% of the          moval expense is provided in accordance with
                          sum of the deductible plus          the terms of Paragraph (4), because the debris
                          the amount that we pay for          removal expense ($40,000) exceeds 25% of the
                          direct physical loss or dam-        loss payable plus the deductible ($40,000 is 50%
                          age to the Covered Property         of $80,000), and because the sum of the loss
                          that has sustained loss or          payable and debris removal expense ($79,500 +
                          damage.                             $40,000 =$119,500) would exceed the Limit of
                    Therefore, if (4)(a) and/or (4)(b)        Insurance ($90,000). The additional amount of
                    applies, our total payment for di-        covered debris removal expense is $25,000, the
                    rect physical loss or damage and          maximum payable under Paragraph (4). Thus,
                    debris removal expense may                the total payable for debris removal expense in
                    reach but will never exceed the           this example is $35,500; $4,500 of the debris re-
                    Limit of Insurance on the Cov-            moval expense is not covered.
                    ered Property that has sustained                 b. Preservation Of Property
                    loss or damage, plus $25,000.                          If it is necessary to move Covered
               (5) Examples                                                Property from the described prem-
                    The following examples assume                          ises to preserve it from loss or dam-
                    that there is no Coinsurance pen-                      age by a Covered Cause of Loss, we
                    alty.                                                  will pay for any direct physical loss
                                                                          . or damage to that property:
Example 1
                                                                           (1) While it is being moved or while
Limit of Insurance:                   $ 90,000.
                                                                                  temporarily stored at another lo-
Amount of Deductible:                 $      500                                  cation; and
Amount of Loss:                       $ 50,000                             (2) Only if the loss or damage oc-
Amount of Loss Payable:               $ 49,500                                    curs within 30 days after the
                                ($50,000 - $500)                                  property is first moved.
Debris Removal Expense:               $ 10,000                       c. Fire Department Service Charge
Debris Removal Expense Payable:       $ 10,000                             When the fire department is called to
($10,000 is 20% of $50,000.)                                               save or protect Covered Property
                                                                           from a Covered Cause of Loss, we
The debris removal expense is less than 25% of
                                                                           will pay up to $1,000 for service at
the sum of the loss payable plus the deductible.
                                                                           each premises described in the Dec-
The sum of the loss payable and the debris re-
                                                                           larations, unless a higher limit is
moval expense ($49,500 + $10,000 = $59,500) is
                                                                           shown in the Declarations. Such limit
less than the Limit of Insurance. Therefore, the
                                                                           is the most we will pay regardless of
full amount of debris removal expense is payable
                                                                           the number of responding fire de-
in accordance with the terms of Paragraph (3).
                                                                           partments or fire units, and regard-
Example 2                                                                  less of the number or type of ser-
Limit of Insurance:                        $    90,000                     vices performed.
Amount of Deductible:                      $        500                    This Additional Coverage applies to
                                                                           your liability for fire department ser-
Amount of Loss:                            $    80,000
                                                                           vice charges:
Amount of Loss Payable:                    $    79,500
                                                                           (1) Assumed by contract or agree-
                                     ($80,000   - $500)                           ment prior to loss; or
Debris Removal Expense:                    $    40,000                     (2) Required by local ordinance.
Debris Removal Expense Payable                                             No Deductible applies to this Addi-
                Basic Amount:               $ 10,500                        tional Coverage.
                Additional Amount:          $ 25,000


Page 4 of 17                          © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 21 of 108



       d.   Pollutant Clean-up And Removal                            (4) Under this Additional Coverage, .
            We will pay your expense to extract                            we will not pay any costs due to
            "pollutants"    from land or, water at                         an ordinance or law .that:
            the described premises if the dis-                             (a) You were required to com-
            charge, dispersal, seepage, migra-                                   ply with before the loss,
            tion, release or escape of the "pollu-                               even when the building was
            tants" is caused by or results from a                                undamaged; and
            Covered Cause of Loss that occurs                              (b) You failed to comply with.
            during the policy period. The ex-                         (5) Under this Additional Coverage,
            penses will be paid only if they are                           we will not pay for:
            reported to us in writing within 180
                                                                           (a) The enforcement of or com-
            days of the date on which the Cov-
                                                                                 pliance with any ordinance
            ered Cause of Loss occurs.
                                                                                 or law        which   requires
            This Additional Coverage does not                                    demolition, repair, replace-
            apply to costs to test for, monitor or                               ment, reconstruction,       re-
            assess the existence, concentration                                  modeling or remediation of
            or effects of "pollutants". But we will                              property due to contamina-
            pay for testing which is performed in                                tion by "pollutants" or due
            the course of extracting . the "pollu-                               to the presence, growth,
            tants" from the land      water.
                                          or.                                    proliferation, spread or any
            The most we will pay under this Ad-                                  activity of "fungus", wet or
            ditional Coverage for each described                                 dry rot or bacteria; or
            premises is $10,000 for the sum of all                         (b)   Any    costs associated with
            covered expenses arising out of Cov-                                 the enforcement of or com-
            ered Causes of Loss occurring during                                 pliance with an ordinance or
            each separate 12-month period of                                     law which requires any in-
            this policy.                                                         sured or others to test for,
       e.   Increased Cost Of Construction                                       monitor, clean up, remove,
            (1) This Additional Coverage ap-                                     contain, treat, detoxify or
                  plies only to buildings to which                               neutralize, or in any way re-
                 the Replacement Cost Optional                                   spond to, or assess the ef-
                  Coverage applies.                                              fects of "pollutants",   "fun-
            (2) In the event of damage by a Cov-                                 gus", wet or dry rot or
                  ered Cause of Loss to a building                               bacteria.
                  that is Covered Property, we will                    (6) The most we will pay under this
                  pay the increased costs incurred                          Additional Coverage, for each
                  to comply with the minimum                                described building insured un-
                  standards of an ordinance or law                          der this Coverage Form, is
                  in the course of repair, rebuild-                         $10,000 or 5% of the Limit of In-
                  ing or replacement of damaged                             surance applicable to that build-
                  parts of that property, subject to                        ing, whichever is less. If a
                  the limitations stated in e.(3)                           damaged building is covered un-
                  through e.(9) of this Additional                          der a blanket Limit of Insurance
                  Coverage.                                                 which applies to more than one
             (3) The ordinance or law referred to                           building or item of property,
                  in e.(2) of this Additional Cover-                        then the most we will pay under
                  age is an ordinance or law that                           this Additional      Coverage, for
                  regulates the construction or re-                         that damaged building, is the
                  pair of buildings or establishes                          lesser of $10,000 or 5% times the
                  zoning or land use requirements                           value of the damaged building
                  at the described premises and is                          as of the time of loss times the
                  in force at the time of loss.                             applicable Coinsurance percent-
                                                                            age.
                                                                            The amount payable under this
                                                                            Additional Coverage is addition-
                                                                            al insurance.




CP 00 10 10 12                     © Insurance Services Office, Inc., 2011                       Page 5 of 17
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 22 of 108



               (7) With respect to this Additional                     f.   Electronic Data
                   Coverage:                                                (1) Under this Additional Coverage,-
                   (a) We will not pay for the In-                              electronic data has the meaning
                         creased Cost of Construc-                              described under Property Not
                         tion:                                                  Covered, Electronic Data. This
                         (i) Uritil the property is ac-                         Additional Coverage does not
                               tually    repaired       or                      apply      to your     "stock"    of
                               replaced at the same or                          prepackaged software, or to
                               another premises; and                            electronic data which is integrat-
                         (ii) Unless the repair or re-                          ed in and operates or controls
                               placement is made as                             the building's elevator, lighting,
                               soon as reasonably pos-                          heating, ventilation, air condi-
                               sible after the loss or                          tioning or security system.
                               damage, not to exceed                        (2) Subject to the provisions of this
                               two years. We may ex-                            Additional Coverage, we will pay
                               tend this period in writ-                        for the cost to replace or restore
                               ing during       the two                         electronic data which has been
                               years.                                           destroyed or corrupted by a Cov-
                   (b) If the building is repaired or                           ered Cause of Loss. To the ex-
                         replaced at the same prem-                             tent that electronic data is not re-
                         ises, or if you elect to rebuild                       placed or restored, the loss will
                         at another premises, the                               be valued at the cost of replace-
                         most we will pay for the In-                           ment of the media on which the
                         creased Cost of Construc-                              electronic data was stored, with
                         tion, subject to the provi-                            blank media of substantially
                         sions      of e.(6) of this                            identical type.
                         Additional Coverage, is the                        (3) The Covered Causes of Loss ap-
                         increased cost of construc-                            plicable to Your Business Per-
                         tion at the same premises.                             sonal Property apply to this Ad-
                   (c) If the ordinance or law re-                              ditional     Coverage, Electronic
                         quires relocation to another                           Data, subject to the following:
                         premises, the most we will                             (a) If the Causes of Loss - Spe-
                         pay for the Increased Cost of                                cial Form applies, coverage
                         Construction, subject to the                                under this Additional Cover-
                         provisions of e.(6) of this                                 age, Electronic Data, is limit-
                         Additional Coverage, is the                                  ed to the "specified causes
                         increased cost of construc-                                  of loss" as defined in that
                         tion at the new premises.                                   form and Collapse as set
               (8) This Additional Coverage is not                                   forth in that form.
                   subject to the terms of the Ordi-                            (b) If the Causes Of Loss - Broad
                   nance Or Law Exclusion to the                                      Form applies, coverage un-
                   extent that such Exclusion would                                   der this Additional Cover-
                    conflict with the provisions of                                   age, Electronic Data, in-
                   this Additional Coverage.                                          cludes Collapse as set forth
               (9) The costs addressed in the Loss                                    in that form.
                   Payment and Valuation Condi-                                 (c) If the Causes Of Loss form is
                   tions, and the Replacement Cost                                    endorsed to add a Covered
                    Optional Coverage, in this Cov-                                   Cause of Loss, the additional
                   erage Form, do not include the                                     Covered Cause of Loss does
                   increased cost attributable to en-                                 not apply to the coverage
                   forcement of or compliance with                                    provided under this Addi-
                    an ordinance or law. The amount                                   tional Coverage, Electronic
                    payable under this Additional                                     Data.
                    Coverage, as stated in e.(6) of
                    this Additional Coverage, is not
                    subject to such limitation.




Page 6 of 17                            © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 23 of 108



                     (d) The Covered Causes of Loss                    a.   PVewly     Acquired      Or Constructed
                          include    a virus, harmful                       Property
                          code or similar instruction                       (1) Buildings
                          introduced into or enacted                              if this policy covers Building,
                          on a computer system (in-                               you may extend that insurance
                          cluding electronic data) or a                           to a I to:
                          network to which it is con-                                 pp y
                                                                                  (a) Your new buildings while
                          nected, designed to damage
                                                                                       being built on the described
                          or destroy any part of the
                                                                                       premises; and
                          system or disrupt its normal
                          operation. But there is no                              (b) Buildings you acquire at lo-
                          coverage for loss or damage                                 cations, other than the de-
                          caused by or resulting from                                 scribed premises, intended
                          manipulation of a computer                                  for:
                          system (including electronic                                 (i)    Similar use as the build-
                          data) by any employee, in-                                          ing described    in the
m                         cluding    a temporary       or                                     Declarations; or
                          leased employee, or by an                                    (ii)   Use as a warehouse.
                          entity retained by you or for                           The most we will pay for loss or
                          you to inspect, design, in-                             damage under this Extension . is
                          stall, modify, maintain, re-                            $250,000 at each building.
                          pair or replace that system.                      (2) Your Business Personal Proper-
                 (4) The most we will pay under this                            ty
                     Additional Coverage, Electronic                              (a) If this policy covers Your
                     Data, is $2,500 (unless a higher                                 Business Personal Property,
                     limit is shown in the Declara-                                   you may extend that insur-
                     tions) for all loss or damage sus-                               ance to apply to:
                     tained in any one policy year, re-
                                                                                       (i)    Business personal prop-
                     gardless    of the number. of
                                                                                              erty,    including  such
                     occurrences of loss or damage
                                                                                              property that you newly
                     or the number of premises, loca-
                                                                                              acquire; at any location
                     tions or computer systems in-
                                                                                              you acquire other than
                     volved. If loss payment on the
                                                                                              at fairs, trade shows or
                     first occurrence does not ex-
                                                                                              exhibitions; or
                     haust this amount, then the bal-
                     ance is available for subsequent                                  (ii)   Business personal prop-
                     loss or damage sustained in but                                          erty,   including     such
                     not after that policy year. With                                         property that you newly
                     respect to an occurrerice which                                          acquire, located at your
                     begins in one policy year and                                            newly    constructed    or
                     continues or results in additional                                       acquired    buildings    at
o                    loss or damage in a subsequent                                           the location described
o                    policy year(s), all loss or damage                                       in the Declarations.
                     is deemed to be sustained in the                                  The most we will pay for
                     policy year in which the occur-                                   loss or damage under this
                     rence began.                                                      Extension    is $100,000 at
~       5.   Coverage. Extensions                                                      each building.

             Except as otherwise provided, the follow-                            (b) This Extension does not ap-
             ing Extensions apply to property located                                 ply to:
             in or on the building described in the Dec-                               (i)    Personal     property  of
             larations or in the open (or in a vehicle)                                       others that is temporar-
             within 100 feet of the described prem-                                           ily in your possession in
             ises.                                                                            the course of installing
                                                                                              or performing work on
             If a Coinsurance percentage of 80% or
             more, or a Value Reporting period sym-                                           such property; or
             bol, is shown in the Declarations, you
             may extend the insurance provided by
             this Coverage Part as follows:



    CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                            Page 7 of 17
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 24 of 108



                       (ii) Personal     property   of              c.   Valuable Papers And Records (Other
                            others that is temporar-                     TFian Electronic Data)
                            ily in your possession in                    (1) You may extend the insurance
                            the course of your man-                          that applies fo Your Business
                            ufacturing              or                       Personal Property to apply to
                            wholesaling activities.                          your cost to replace or restore
               (3) Period of Coverage                                        the lost information on valuable
                   With respect to insurance pro-                            papers and records for which du-
                   vided under this Coverage Ex-                             plicates do not exist. But this Ex-
                   tension for Newly Acquired Or                             tension does not apply to valu-
                   Constructed Property, coverage                            able papers and records which
                   will end when any of the follow-                          exist as electronic data. Electron-
                   ing first occurs:                                         ic data has the meaning de-
                                                                             scribed under Property Not Cov-
                   (a) This policy expires;
                                                                             ered, Electronic Data.
                   (b) 30 days expire after you ac-
                       quire the property or begin                       (2) If the Causes of Loss - Special
                                                                             Form applies, coverage under
                       construction of that part of
                                                                             this Extension is limited to the
                       the building    that would
                                                                             "specified causes of loss" as de-
                       qualify as covered property;
                                                                             fined in that form and Collapse
                       or
                                                                             as set forth in that form.
                   (c) You report values to us.
                                                                         (3) If the Causes of Loss - Broad
                   We will charge you additional
                                                                             Form applies, coverage under
                   premium     for values reported
                                                                             this Extension includes Collapse
                   from the date you acquire the
                                                                             as set forth in that form.
                   property or begin construction of
                   that part of the building that                        (~) Under this Extension, the most
                                                                             we will pay to replace or restore
                   would qualify as covered prop-
                                                                             the lost information is $2,500 at
                   erty.
                                                                             each described premises, unless
        b      Personal Effects And Property Of
                                                                             a higher limit is shown in the
               Others
                                                                             Declarations. Such amount is ad-
               You may extend the insurance that                             ditional insurance. We will also
               applies to Your Business Personal                             pay for the cost of blank materiai
               Property to apply to:                                         for reproducing       the records
               (1) P.ersonal effects owned by you,                           (whether or not duplicates exist)
                   your officers, your partners or                           and (when there is a duplicate)
                   members,      your managers or                            for the cost of labor to transcribe
                   your employees. This Extension                            or copy the records. The costs of
                   does not apply to loss or dam-                            blank material and labor are sub-
                   age by theft.                                             ject to the applicable Limit of In-
               (2) Personal property of others in                            surance on Your Business Per-
                   your care, custody or control.                            sonal Property and, therefore,
               The most we will pay for loss or                              coverage of such costs is not ad-
               damage under this Extension is                                ditional insurance.
               $2,500 at each described premises.                   d.   Property Off-premises
               Our payment for loss of or damage                         (1) You may extend the insurance
               to personal property of others will                           provided by this Coverage Form
               only be for the account of the owner                          to apply to your Covered Prop-
               of the property.                                              erty while it is away from the de-
                                                                             scribed premises, if it is:
                                                                               (a) Temporarily  at a location
                                                                                   you do not own, lease or op-
                                                                                   erate;




Page 8 of 17                         © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 25 of 108


                     (b) In storage at a location you                 f.   Mon-owned Detached Trailers
                         lease, provided the lease                         (1) You may extend the insurance
                         was executed after the be-                            that applies to Your Business
                         ginning of the current policy                         Personal Property to apply to.
                         term; or                                              loss or damage to trailers that
                     (c) At any fair, trade show or                            you do not own, provided that:
                         exhibition. .                                           (a) The trailer is used in your
                 (2) This Extension does not apply to                                business;
                     properry:                                                   (b) The trailer is in your care,
                     (a) In or on a vehicle; or                                      custody or control at the
                     (b) In the care, custody or con-                                premises described in the
                         trol of your salespersons,                                  Declarations; and
                         unless the property is in                               (c) You have a contractual re-
                         such care, custody or con-                                  sponsibility to pay for loss
                         trol at a fair, trade show or                               or damage to the trailer.
                         exhibition.                                       (2) We will not pay for any loss or
m
                 (3) The most we will pay for loss or                          damage that occurs:
                     damage under this Extension is                              (a) While the trailer is attached
                     $10,000.                                                        to any motor vehicle or mo-
            e.   Outdoor Property                                                    torized conveyance, whether
~                You may extend the insurance pro-                                   or not the motor vehicle or
                 vided by this Coverage Form to apply                                motorized conveyance is in
                 to your outdoor fences, radio and                                   motion;
                 television antennas (including satel-                           (b) During       hitching    or
                 lite dishes), trees, shrubs and plants                              unhitching   operations, or
                 (other than trees, shrubs or plants                                 when a trailer becomes ac-
                 which are "stock" or are part of a                                  cidentally unhitched from a
                 vegetated roof), including debris re-                               motor vehicle or motorized
                 moval expense, caused by or result-                                 conveyance.
                 ing from any of the following causes                      (3) The most we will pay for loss or
                 of loss if they are Covered Causes of                         damage under this Extension is
                 Loss:                                                         $5,000, unless a higher limit is
                 (1) Fire;                                                     shown in the Declarations.
                 (2) Lightning;                                            (4) This insurance is excess over the
                 (3) Explosion;                                                amount due (whether you can
                 (4) Riot or Civil Commotion;     or                           collect on it or not) from any oth-
                                                                               er insurance covering such prop-
                 (5) Aircraft.
                                                                               erty.
                 The most we will pay for loss or
                                                                      9•   Business Personal Property Tempo-
                 damage under this Extension is
                                                                           rarily In Portable Storage Units
o                $1,000, but not more than $250 for
o                any one tree, shrub or plant. These                       (1) You may extend the insurance
                 limits apply to any one occurrence,                           that applies to Your Business
                 regardless of the types or number of                          Personal Property to apply to
                 items lost or damaged in that occur-                          such property while temporarily
                 rence.                                                        stored in a portable storage unit
                                                                               (including a detached trailer) lo-
                 Subject to all aforementioned terms
                                                                               cated within 100 feet of the
                 and limitations of coverage, this Cov-
                                                                               building or structure described
                 erage Extension includes the ex-
                                                                               in the Declarations or within 100
                 pense of removing from the de-
                                                                               feet of the premises described in
                 scribed premises the debris of trees,
                                                                               the Declarations, whichever dis-
                 shrubs and plants which are the
                                                                               tance is greater.
                 property of others, except in the situ-
                 ation in which you are a tenant and
                 such property is owned by the land-
                 lord of the described premises.




    CP 00 10 10 12                     © Insurance Services Office, Inc., 2011                       Page 9 of 17
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 26 of 108


             (2) If the applicable Covered Causes          C. Limits Of Insurance
                   of Loss form or endorsement                 The most we will pay for loss or damage in
                   contains a limitation or exclu-             any one occurrence is the applicable Limit Of
                   sion concerning loss or damage              Insurance shown in the Declarations.
                   from sand, dust, sleet, snow, ice           The most we will pay for loss or damage to
                   or rain to property in a structure,         outdoor signs, whether or not the sign is at-
                   such limitation or exclusion also           tached to a building, is $2,500 per sign in any
                   applies to propeity in a portable           one occurrence.
                   storage unit.
                                                               The amounts of insurance stated in the fol-
             (3) Coverage under this Extension:                lowing Additional Coverages apply in accor-
                  (a) Will end 90 days after the               dance with the terms of such coverages and
                        business personal property             are separate from the Limit(s) Of Insurance
                        has been placed in the stor-           shown in the Declarations for any other cov-
                        age unit;                              erage:
                   (b) Does not apply if the storage           1. Fire Department Service Charge;
                        unit itself has been in use at         2. Pollutant Clean-up And Removal;
                        the described premises for
                                                               3. Increased Cost Of Construction; and
                        more than 90 consecutive
                        days, even if the business             4. Electronic Data.
                        personal property has been             Payments under the Preservation Of Property
                        stored there for 90 or fewer           Additional Coverage will not increase the ap-
                        days as of the time of loss or         plicable Limit of Insurance.
                        damage.                            D. Deductible
             (4) Under this Extension, the most                In any one occurrence of loss or damage
                   we will pay for the total of all            (hereinafter referred to as loss), we will first
                   loss or damage to business per-             reduce the amount of loss if required by the
                   sonal property is $10,000 (unless           Coinsurance Condition or the Agreed Value
                   a higher limit is indicated in the           Optional Coverage. If the adjusted amount of
                   Declarations for such Extension)            loss is less than or equal to the Deductible,
                   regardless of the number of stor-           we will not pay for that loss. If the adjusted
                   age units. Such limit is part of,           amount of loss exceeds the Deductible, we
                   not in addition to, the applicable          will then subtract the Deductible from the, ad-
                   Limit of Insurance on Your Busi-            justed amount of loss and will pay the result-
                   ness Personal Property. There-               ing amount or the Limit of Insurance, which-
                   fore, payment under this Exten-              ever is less.
                   sion will not increase the                  When the occurrence involves loss to more
                   applicable Limit of Insurance on             than one item of Covered Property and sepa-
                   Your Business Personal Proper-              rate Limits of Insurance apply, the losses will
                   ty                                          not be combined in determining application
             (5) This Extension does not apply to               of the Deductible. But the Deductible will be
                   loss or damage otherwise cov-               applied only once per occurrence.
                   ered under this Coverage Form           Example 1
                   or any endorsement to this Cov-         (This example assumes there is no Coinsurance
                   erage Form or policy, and does          penalty.)
                   not apply to loss or damage to
                                                           Deductible:                               $     250
                   the storage unit itself.
                                                           Limit of Insurance - Building 1:          $ 60,000
         Each of these Extensions is additional in-
                                                           Limit of Insurance - Building 2:          $ 80,000
         surance unless otherwise indicated. The
         Additional Condition, Coinsurance, does           Loss to Building 1:                       $ 60,100
         not apply to these Extensions.                    Loss to Building 2:                       $ 90,000
B. Exclusions And Limitations
                                                            The amount of loss to Building 1($60,100) is less
    See applicable Causes Of Loss form as shown
                                                            than the sum ($60,250) of the Limit of Insurance
    in the Declarations.
                                                            applicable to Building 1 plus the Deductible.




Page 10 of 17                        © Insurance Services Office, Inc., 2011                   CP 00 10 10 12
         USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 27 of 108



        The Deductible will be subtracted from the                           b.   Bear the other expenses of the ap-
        amount of loss in calculating the loss payable for                        praisal and umpire equally.
        Building 1:                                                          If there is an appraisal, we will still retain
               $60,100                                                       our right to deny the claim.
             -     250                                                  3.   Duties In The Event Of Loss Or Damage
               $59,850 Loss Payable - Building 1                             a.   You must see that the following are
                                                                                  done in the event of loss or damage
        The Deductible applies once per occurrence and                            to Covered Property:
        therefore is not subtracted in determining the                            (1) Notify the police if a law may
        amount of loss payable for Building 2. Loss pay-                              have been broken.
        able for Building 2 is the Limit of Insurance of
                                                                                  (2) Give us prompt notice of the loss
        $80,000.
                                                                                      or damage. Include a description
        Total amount of loss payable:     $59,850 +$80,000                            of the property involved.
        _$139,850
                                                                                  (3) As soon as possible, give us a
        Example 2                                                                     description of how, when and
m(This example, too, assumes there is no Coinsur-                                     where tfie loss or damage oc-
      ance penalty.)                                                                  curred.
        The Deductible and Limits of Insurance are the                            (4) Take all reasonable steps to pro-
        same as those in Example 1.                                                   tect the Covered Property from
o       Loss to Building 1:                     $ 70,000                              further damage, and keep a
o           (Exceeds Limit of Insurance plus Deductible)                              record of your expenses neces-
        Loss to Building 2:                     $ 90,000                              sary to protect the Covered Prop-
            (Exceeds Limit of Insurance plus Deductible)                              erty, for consideration in the set-
        Loss Payable - Building 1:              $ 60,000                              tlement of the claim. This will
            (Limit of Insurance)                                                      not increase the Limit of Insur-
        Loss Payable - Building 2:              $ 80,000                              ance. However, we will not pay
            (Limit of Insurance)                                                      for any subsequent loss or dam-
"       Total amount of loss payable:           $ 140,000                             age resulting from a cause of
                                                                                      loss that is not a Covered Cause
        E.   Loss Conditions                                                          of Loss. Also, if feasible; set the
                                                                                      damaged property aside and in
             The following conditions apply in addition to
                                                                                      the best possible order for ex-
             the Common Policy Conditions and the Com-
                                                                                      amination.
             mercial Property Conditions:
                                                                                  (5) At our request, give us complete
             1.   Abandonment
                                                                                      inventories of the damaged and
                  There can be no abandonment          of any
                                                                                      undamaged     property.   Include
                  property to us.
                                                                                      quantities,  costs, values and
             2.   Appraisal                                                           amount of loss claimed.
                  If we and you disagree on the value of the                      (6) As often as may be reasonably
                  property or the amount of loss, either                              required, permit us to inspect
~                 may make written demand for an ap-                                  the property proving the loss or
o                 praisal of the loss. In this event, each par-                       damage     and   examine    your
                  ty will select a competent and impartial                            books and records.
                  appraiser. The two appraisers will select
                                                                                        Also, permit us to take samples
                  an umpire. If they cannot agree, either
                                                                                        of damaged and undamaged
                  may request that selection be made by a
                                                                                        property for inspection, testing
                  judge of a court having jurisdiction. The
                                                                                        and analysis, and permit us to
                  appraisers will state separately the value
                                                                                        make copies from your books
                  of the property and amount of loss. If
                                                                                        and records.
                  they fail to agree, they will submit their
                                                                                  (7) Send us a signed, sworn proof of
                  differences to the umpire. A decision
                                                                                      loss containing the information
                  agreed to by any two will be binding.
                                                                                      we request to investigate the
                  Each party will:
                                                                                      claim. You must do this within
                  a.   Pay its chosen appraiser; and
                                                                                      60 days after our request. We
                                                                                      will supply you with the neces-
                                                                                      sary forms.




         CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                       Page 11 of 17
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 28 of 108


                  (8) Cooperate with us in the inves-                 f.    We may elect to defend you against
                       tigation or settlement of the                        suits arising from claims of owners
                       claim.                                               of property. We will do this at our ex-
             b. We may examine any insured under                            pense.
                  oath, while not in the presence of                  g. We will pay for covered loss or dam-
                  any other insured and at such times                       age within 30 days after we receive
                  as may be reasonably required,                            the sworn proof of loss, if you have
                  about any matter relating to this in-                     compiied with all of the terms of this
                  surance or the claim, including an in-                    Coverage Part, and:
                  sured's books and records. In the                         (1) We have reached agreement
                  event of an examination, an in-                                with you on the amount of loss;
                  sured's answers must be signed.                                or
        4.   Loss Payment                                                   (2) An appraisal award has been
             a. In the event of loss or damage cov-                              made.
                  ered by this Coverage Form, at our                  h. A party wall is a wall that separates
                  option, we will either:                                   and is common to adjoining build-
                  (1) Pay the value of lost or damaged                      ings that are owned by different par-
                       property;                                            ties. In settling covered losses in-
                  (2) Pay the cost of repairing or re-                      volving a party wall, we will pay a
                       placing the lost or damaged                          proportion of the loss to the party
                       property, subject to b. below;                       wall based on your interest in the
                  (3) Take all or any part of the prop-                     wall in proportion to the interest of
                       erty at an agreed or appraised                       the owner of the adjoining building.
                       value; or                                            However, if you elect to repair or re-
                                                                            place your building and the owner of
                  (4) Repair, rebuild or replace the
                                                                            the adjoining building elects not to
                       property with other property of
                                                                            repair or replace that building, we
                       like kind and quality, subject to
                                                                            will pay you the full value of the loss
                       b. below.
                                                                            to the party wall, subject to all ap-
                  We will determine the value of lost or                    plicable policy provisions including
                  damaged property, or the cost of its                      Limits of Insurance, the Valuation
                  repair or replacement, in accordance                      and Coinsurance Conditions and all
                  with the applicable terms of the Valu-                    other provisions of this Loss Pay-
                  ation Condition in this Coverage                          ment Condition. Our payment under
                  Form or any applicable provision                          the provisions of this paragraph does
                  which amends or supersedes the                            not alter any right of subrogation we
                  Valuation Condition.                                      may have against any entity, includ-
             b. The cost to repair, rebuild or replace                      ing the owner or insurer of the ad-
                  does not include the increased cost                       joining building, and does not alter
                  attributable to enforcement of or                         the terms of the Transfer Of Rights
                  compliance with any ordinance or                          Of Recovery Against Others To Us
                  law regulating the construction, use                      Condition in this policy.
                  or repair of any property.                      5. Recovered Property
             c. We will give notice of our intentions                 If either you or we recover any property
                  within 30 days after we receive the                 after loss settlement, that party must give
A                 sworn proof of loss.                                the other prompt notice. At your option,
             d. We will not pay you more than your                    the property will be returned to you. You
                  financial interest in the Covered                   must then return to us the amount we
                  Property.                                           paid to you for the property. We will pay
             e. We may adjust losses with the own-                    recovery expenses and the expenses to
                  ers of lost or damaged property if                  repair the recovered property, subject to
                  other than you. If we pay the owners,               the Limit of Insurance.
                  such payments will satisfy your
                  claims against us for the owners'
                  property. We will not pay the owners
                  more than their flnancial interest in
                  the Covered Property.



    Page 12 of 17                      © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 29 of 108



       6. Vacancy                                                             (2) With respect to Covered Causes
           a.   Description Of Terms                                              of Loss other than those listed in
                (1) As used in this Vacancy Condi-                                b.(1)(a) through b.(1)(f) above,
                    tion, the term building and the                               we will reduce the amount we
                    term vacant have the meanings                                 would otherwise pay for the loss
                    set forth in (1)(a) and (1)(b) be-                            or damage by 15%.
                    low:                                             7. Valuation
                     (a) When this policy is issued to                   We will determine the value of Covered
                         a tenant, and with respect to                   Property in the event of loss or damage
                         that tenant's interest in Cov-                  as follows:
                         ered    Property,     building                  a. At actual cash value as of the time of
                         means the unit or suite                             loss or damage, except as provided
                         rented or leased to the ten-                        in b., c., d. and e. below.
                         ant. Such building is vacant                    b. If the Limit of Insurance for Building
                         when it does not contain                             satisfes the Additional Condition,
~                        enough business personal                              Coinsurance, and the cost to repair
m                        property to conduct custom-                           or replace the damaged building
                         ary operations.                                      property is $2,500 or less, we will
                     (b) When this policy is issued to                        pay the cost of building repairs or re-
                         the owner or general lessee                           placement.
                         of a building, building                              The cost of building repairs or re-
~                        means the entire building.                           placement does not include the in-
                         Such building is vacant un-                          creased   cost     attributable   to
                         less at least 31 % of its total                      enforcement of or compliance with
                         square footage is:                                   any ordinance or law regulating the
                           (i)    Rented to a lessee or                       construction, use or repair of any
                                  sublessee and used by                       property.
~                                 the lessee or sublessee                     However, the following property will
                                  to conduct its custom-                      be valued at the actual cash value,
                                  ary operations; and/or                      even when attached to the building:
                           (ii)   Used by the building                        (1) Awnings or floor coverings;
                                  owner to conduct cus-                       (2) Appliances      for refrigerating,
                                  tomary operations.                              ventilating, ' cooking, dishwash-
                (2) Buildings under construction or                               ing or laundering; or
                    renovation are not considered                             (3) Outdoor equipment or furniture.
                    vacant.
                                                                         c. "Stock" you have sold but. not deliv-
            b. Vacancy Provisions                                             ered at the selling price less dis-
                If the building where loss or damage                          counts and expenses you otherwise
                occurs has been vacant for more                               would have had.
                than 60 consecutive days before that                     d.   Glass at the cost of replacement with
~               loss or damage occurs:                                        safety-glazing material if required by
°               (1) We will not pay for any loss or                           law.
                    damage caused by any of the fol-.                    e. Tenants' Improvements and Better-
                    lowing, even if they are Covered                          ments at:
                    Causes of Loss:
                                                                              (1) Actual cash value of the lost or
                     (a) Vandalism;                                               damaged property if you make
                     (b) Sprinkler leakage, unless                                repairs promptly.
                         you have protected the sys-                          (2) A proportion of your original
                         tem against freezing;                                    cost if you do not make repairs
                     (c) Building glass breakage;                                 promptly. We will determine the
                     (d) Water damage;                                            proportionate value as follows:
                     (e) Theft; or                                                   (a) Multiply the original cost by
                     (f)   Attempted theft.                                              the number of days from the
                                                                                         loss or damage to the expi-
                                                                                         ration of the lease; and




    CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                       Page 13 of 17
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 30 of 108


                  (b) Divide the amount deter-             Example 1 (Underinsurance)
                        mined in (a) above by the          When: The value of the property is:          $ 250,000
                        number of days from the in-                 The Coinsurance percent-
                        stallation of improvements                  age for it is:                          - 80%
                        to the expiration of the
                                                                    The Limit of Insurance for it
                        lease.
                                                                     is:                                $ 100,000
                   If your lease contains a renewal
                                                                    The Deductible is:                  $      250
                   option, the expiration of the re-
                   newal option period will replace                 The amount of loss is:              $ 40,000
                   the expiration of the lease in this     Step (1): $250,000 x 80% = $200,000
                   procedure.                                       (the minimum amount of insurance to
             (3) Nothing if others pay for repairs                  meet your Coinsurance requirements)
                   or replacement.                         Step (2): $100,000 = $200,000 = .50
F   Additional Conditions                                  Step (3): $40,000 x .50 = $20,000
    The following conditions apply in addition to          Step (4): $20,000 - $250 = $19,750
    the Common Policy Conditions and the Com-              We will pay no more than $19,750. The remaining
    mercial Property Conditions:                           $20,250 is not covered.
    1. Coinsurance                                         Example 2 (Adequate Insurance)
        If a Coinsurance percentage is shown in            When: The value of the property is:          $ 250,000
        the Declarations, the following condition                    The Coinsurance percentage
        applies:                                                     for it is:                               80%
        a. We will not pay the full amount of                        The Limit of Insurance for it is: $ 200,000
             any loss if the value of Covered Prop-                  The Deductible is:                 $      250 .
             erty at the time of loss times the Co-
                                                                     The amount of loss is:             $ 40,000
             insurance percentage shown for it in
             the Declarations is greater than the          The minimum amount of insurance to meet your
             Limit of Insurance for the property.          Coinsurance requirement is $200,000 ($250,000 x
                                                           80%). Therefore, the Limit of Insurance in this ex-
             Instead, we will determine the most
                                                           ample is adequate, and no penalty applies. We
             we will pay using the following
                                                           will pay no more than $39,750 ($40,000 amount of
             steps:
                                                           loss minus the deductible of $250).
             (1) Multiply the value of Covered
                                                                     b. If one Limit of Insurance applies to
                   Property at the time of loss by
                                                                           two or more separate items, this con-
                   the Coinsurance percentage;
                                                                           dition will apply to the total of all
             (2) Divide the Limit of Insurance of                          property to which the limit applies.
                   the property by the figure deter-
                                                           Example 3
                   mined in Step (1);
                                                           When: The value of property is:
             (3) Multiply the total amount of
                   loss, before the application of                   Building at Location 1:            $ 75,000
                   any deductible, by the figure de-                 Building at Location 2:            $ 100,000
                   termined in Step (2); and                         Personal Property at
             (4) Subtract the deductible from the                    Location 2:                        $ 75,000
                   figure determined in Step (3).                                                       $ 250,000
             We will pay the amount determined                       The Coinsurance
             in Step (4) or the Limit of Insurance,                   percentage for it is:                   90%
             whichever is less. For the remainder,                   The Limit of Insurance
             you will either have to rely on other                   for Buildings and
             insurance or absorb the loss your-                      Personal Property at
             self.                                                    Location 1 and 2 is:              $ 180,000
                                                                      The Deductible is:                $ 1,000
                                                                      The amount of loss is:
                                                                      Building at Location 2:           $ 30,000
                                                                     Personal Property at
                                                                      Location 2:                       $ 20,000
                                                                                                       -$ 50,000




Page 14 of 17                        © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 31 of 108


    Step (1): $250,000 x 90% =$225,000                                       At our option, we may pay to the
             (the minimum amount of insurance to                             mortgageholder the whole principal
             meet your Coinsurance requirements and                          on the mortgage plus any accrued in-
             to avoid the penalty shown below)                               terest. In this event, your mortgage
    Step (2): $180,000 =$225,000 =.80                                        and note will be transferred to us and
    Step (3): $50,000 x.80 =$40,000.                                         you will pay your remaining mort-
                                                                             gage debt to us.
    Step (4):$40,000 -$1,000 =$39,000.
                                                                        f.   If we cancel this policy, we will give
    We will pay no more than $39,000. The remaining
                                                                             written notice to the mortgageholder
    $11,000 is not covered.
                                                                             at least:
        2. Mortgageholders
                                                                             (1) 10 days before the effective date
             a. The term mortgageholder          includes                         of cancellation if we cancel for
                  trustee.                                                        your nonpayment of premium;
              b. We will pay for covered loss of or                               or
                  damage to buildings or structures to                       (2) 30 days before the effective date
~                 each mortgageholder shown in the                                of cancellation if we cancel for
m                 Declarations in their order of prece-                           any other reason.
                  dence, as interests may appear.
                                                                        g.   If we elect not to renew this policy,
             c. The mortgageholder has the right to                          we will give written notice to the
                  receive loss payment even if the                           mortgageholder at least 10 days be-
                  mortgageholder has started fo-reclo-                       fore the expiration date of this policy.
~                 sure or similar action on the building
                  or structure.
                                                               G.   Optional Coverages
             d.   If we deny your claim because of
                                                                    If shown as applicable in the Declarations, the
                  your acts or because you have failed
                                                                    following Optional Coverages apply separate-
                  to comply with the terms of this Cov-
                                                                    ly to each item:
                  erage Part, the mortgageholder will
                  still have the right to receive loss              1. Agreed Value
~
                  payment if the mortgageholder:                         a. The Additional Condition, Coinsur-
                  (1) Pays any premium due under                              ance, does not apply to Covered
                        this Coverage Part at our request                     Property to which this Optional Cov-
                      if you have failed to do so;                           erage applies. We will pay no more
                                                                             for loss of or damage to that property
                  (2) Submits a signed, sworn proof
                                                                             than the proportion that the Limit of
                      of loss within 60 days after re-
                                                                             Insurance under this Coverage Part
                      ceiving notice from us of your
                                                                             for the property bears to the Agreed
                      failure to do so; and
                                                                             Value shown for it in the Declara-
                  (3) Has notified us of any change in                       tions.
                       ownership, occupancy or sub-
                                                                        b.   If the expiration date for this Option-
                       stantial change in risk known to
                                                                             al Coverage shown in the Declara-
                       the mortgageholder.
                                                                             tions is not extended, the Additional
~                 AII of the terms of this Coverage Part                     Condition, Coinsurance, is reinstated
o                 will   then apply directly to the                          and this Optional Coverage expires.
                  mortgageholder.
                                                                        c.   The terms of this Optional Coverage
             e.   If we pay the mortgageholder for any                       apply only to loss or damage that oc-
                  loss or damage and deny payment to                         curs:
~
                  you because of your acts or because
                                                                             (1) On or after the effective date of
                  you have failed to comply with the
                                                                                  this Optional Coverage; and
                  terms of this Coverage Part:
                                                                             (2) Before the Agreed Value expira-
                  (1) The mortgageholder's rights un-
                                                                                  tion date shown in the Declara-
                       der the mortgage will be trans-
                                                                                  tions or the policy expiration
                       ferred to us to the extent of the
                                                                                  date, whichever occurs first.
                       amount we pay; and
                  (2) The mortgageholder's      right to
                       recover the full amount of the
                       mortgageholder's claim will not
                       be impaired.




    CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                       Page 15 of 17
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 32 of 108



    2.   Inflation Guard                                           c.   You may make a claim for loss or
         a. The Limit of Insurance for property to                      damage covered by this insurance on
              which this Optional Coverage applies                      an actual cash value basis instead of
              will automatically increase by the an-                    on a replacement cost basis. In the
              nual percentage shown in the Dec-                         event you elect to have loss or dam-
              larations.                                                age settled on an actual cash value
         b. The amount of increase will be:                             basis, you may still make a claim for
                                                                        the additional coverage this Optional
              (1) The Limit of Insurance that ap-
                                                                        Coverage provides if you notify us of
                   plied on the most recent of the
                                                                        your intent to do so within 180 days
                    policy inception date, the policy
                                                                        after the loss or damage.
                    anniversary date, or any other
                    policy change amending the                     d.   We will not pay on a replacement
                    Limit of Insurance, times                           cost basis for any loss or damage:
              (2) The percentage of annual in-                          (1) Until the lost or damaged prop-
                    crease shown in the Declara-                              erty is actually repaired or re-
                    tions, expressed as a decimal                             placed; and
                    (example: 8% is .08), times                         (2)   Unless   the repair or replacement
              (3) The number of days since the                                is made as soon as reasonably
                   .beginning of the current policy                           possible after the loss or dam-
                    year or the effective date of the                         age.
                    most     recent   policy  change                    With respect to tenants' improve-
                    amending the Limit of Insurance,                    ments and betterments, the follow-
                    divided by 365.                                     ing also apply:
                                                                        (3) If the conditions in d.(1) and d.(2)
Example                                                                       above are not met, the value of
If: The applicable Limit of Insur-                                            tenants' improvements and bet-
    ance is:                               $ 100,000                          terments will be determined as a
                                                                              proportion of your original cost,
    The annual percentage increase is:            8%
                                                                              as set forth in the Valuation Loss
    The number of days since the                                              Condition      of this Coverage
    beginning of the policy year (or                                          Form; and
    last policy change) is:                      146
                                                                        (4) We will not pay for loss or dam-
    The amount of increase is:                                                age to tenants' improvements
    $100,000 x.08 x 146 = 365=             $ 3,200                            and betterments if others pay for
    3. Replacement Cost                                                       repairs or replacement.
         a. Replacement Cost (without deduc-                       e.   We will not pay more for loss or
              tion for depreciation) replaces Actual                    damage on a replacement cost basis
              Cash Value in the Valuation Loss                          than the least of (1), (2) or (3), subject
              Condition of this Coverage Form.                          to f. below:
         b. This Optional Coverage does not ap-                         (1) The Limit of Insurance applica-
              ply to:                                                         ble to the lost or damaged prop-
              (1) Personal property of others;                                erty;
              (2) Contents of a residence;                              (2) The cost to replace the lost or
              (3) Works of art, antiques or rare ar-                          damaged property with other
                   ticles, including etchings, pic-                           property:
                   tures,      statuary,    marbles,                          (a) Of comparable material and
                   bronzes, porcelains and bric-a-                                  quality; and
                   brac; or                                                   (b) Used for the same purpose;
              (4) "Stock", unless the Including                                     or
                   "Stock" option is shown in the                       (3) The amount actually spent that
                   Declarations.                                              is necessary to repair or replace
              Under the terms of this Replacement                             the lost or damaged property.
              Cost Optional Coverage, tenants' im-
              provements and betterments are not
              considered to be the personal prop-
              erty of others.



Page 16 of 17                       © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 33 of 108



            If a building is rebuilt at a new prem-               b.  With respect to replacement cost on
            ises, the cost described in e.(2) above                   the personal properly of others, the
            is limited to the cost which would                        following limitation applies:
            have been incurred if the building                        If an item(s) of personal property of
            had been rebuilt at the original prem-                    others is subject to a written contract
            ises.                                                     which governs your liability for loss
        f. The cost of repair or replacement                          or damage to that item(s), then valu-
            does not include the increased cost                       ation of that item(s) will be based on
            attributable to enforcement of or                         the amount for' which you are liable
            compliance with any ordinance or                          under such contract, but not to ex-
            law regulating the construction, use                      ceed the lesser of the replacement
            or repair of any property.                                cost of the property or the applicable
   4.   Extension Of Replacement Cost To Per-                         Limit of Insurance.
        sonal Property Of Others                         H. Definitions
        a. If the Replacement Cost Optional                 1. "Fungus" means any type or form of fun-
            Coverage is shown as applicable in                  gus, including mold or mildew, and any
            the Declarations, then this Extension               mycotoxins, spores, scents or by-pro-
            may also be shown as applicable. If                 ducts produced or released by fungi.
            the Declarations show this Extension            2. "Pollutants" means any solid, liquid, gas-
            as applicable, then Paragraph 3.b.(1)               eous or thermal irritant or contaminant,
            of the Replacement Cost Optional                    including smoke, vapor, soot, fumes,
            Coverage is deleted and all other                   acids, alkalis, chemicals and waste.
            provisions of the Replacement Cost                  Waste includes materials to be recycled,
            Optional Coverage apply to replace-                 reconditioned or reclaimed.
            ment cost on personal property of               3. "Stock" means merchandise held in stor-
            others.                                             age or for sale, raw materials and in-pro-
                                                                 cess or finished goods, including sup-
                                                                 plies used in their packing or shipping.




CP 00 10 10 12                     © Insurance Services Office, Inc., 2011                     Page 17 of 17
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 34 of 108


                                                                                  COMMERCIAL PROPERTY
                                                                                          CP00301012

                       SUSINESS INC®lVIE (AN® EXTRA EXPENSE)
                                  C®VERAGEF®RM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
duties and what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations.
The words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Defini-
tions.
A. Coverage                                                   With respect to the requirements set forth in
     1. Business Income                                       the preceding paragraph, if you occupy only
          Business Income means the:                          part of a building, your premises means:
          a. Net Income (Net Profit or Loss before                 (a) The portion of the building which
               income taxes) that would have been                       you rent, lease or occupy;
               earned or incurred; and                             (b) The area within 100 feet of the build-
          b. Continuing normal operating ex-                            ing or within 100 feet of the premises
               penses incurred, including payroll.                      described in the Declarations, which-
                                                                        ever distance is greater (with respect
          For manufacturing risks, Net Income in-
                                                                        to loss of or damage to personal
          cludes the net sales value of production.
                                                                        property in the open or personal
     Coverage is provided as described and limit-                       property in a vehicle); and
     ed below for one or more of the following
                                                                   (c) Any area within the building or at the
     options for which a Limit Of Insurance is
                                                                        described premises, if that area ser-
     shown in the Declarations:
                                                                        vices, or is used to gain access to,
     (1) Business Income Including "Rental Val-                         the portion of the building which you
          ue".                                                          rent, lease or occupy.
     (2) Business Income Other Than "Rental Val-              2. Extra Expense
          ue".
                                                                   a. Extra Expense Coverage is provided
     (3) "Rental Value".                                                at the premises described in the Dec-
     If option (1) above is selected, the term Busi-                    larations only if the Declarations
     ness Income will include "Rental Value". If                        show that Business Income Cover-
     option (3) above is selected, the term Busi-                       age applies at that premises.
     ness Income will mean "Rental Value" only.                    b. Extra Expense means necessary ex-
     If Limits of Insurance are shown under more                        penses you incur during the "period
     than one of the above options, the provisions                      of restoration" that you would not
     of this Coverage Part apply separately to                          have incurred if there had been no
     each.                                                              direct physical loss or damage to
     We will pay for the actual loss of Business                        property caused by or resulting from
     Income you sustain due to the necessary                            a Covered Cause of Loss.
     "suspension" of your "operations" during the                       We will pay Extra Expense (other
     "period of restoration". The "suspension"                          than the expense to repair or replace
     must be caused by direct physical loss of or                       property) to:
     damage to property at premises which are                           (1) Avoid or minimize the "suspen-
     described in the Declarations and for which a                           sion" of business and to contin-
     Business Income Limit Of Insurance is shown                             ue operations at the described
     in the Declarations. The loss or damage must                            premises or at replacement
     be caused by or result from a Covered Cause                             premises or temporary loca-
     of Loss. With respect to loss of or damage to                           tions, including relocation ex-
     personal property in the open or personal                               penses and costs to equip and
     property in a vehicle, the described premises                           operate the replacement location
     include the area within 100 feet of such prem-                          or temporary location.
     ises.
                                                                        (2) Minimize the "suspension" of
                                                                             business if you cannot continue
                                                                             "operations".



CP 00 30 10 12                     © Insurance Services Office, Inc., 2011                       Page 1 of 10
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 35 of 108



                       We will also pay Extra Expense               5.   Additional Coverages
                       to repair or replace property, but                a.   Civil Authority
                       only to the extent it reduces the                      In this Additional Coverage, Civil Au-
                       amount of loss that otherwise                          thority, the described premises are
                       would have been payable under                          premises to which this Coverage
                       this Coverage Form.                                    Form applies, as shown in the Dec-
       3.   Covered Causes Of Loss, Exclusions And                            larations.
            Limitations                                                       When a Covered Cause of Loss
            See applicable Causes Of Loss form as                             causes damage to property other
            shown in the Declarations.                                        than property at the described prem-
       4.   Additional Limitation      - Interruption   Of                    ises, we will pay for the actual loss of
            Computer Operations                                               Business Income you sustain and
            a.   Coverage for Business Income does                            necessary Extra Expense caused by
                 not apply when a"suspension" of "                            action of civil authority that prohibits
                 operations" is caused by destruction                         access to the described premises,
                 or corruption of electronic data, or                         provided that both of the following
m                any loss or damage to electronic                             apply:
                 data, except as provided under the                           (1) Access to the area immediately
                 Additional Coverage, Interruption Of                             surrounding the damaged prop-
                 Computer Operations.                                             erty is prohibited by civil author-
            b.     Coverage for Extra Expense does not                            ity as a result of the damage, and
o
                   apply when action is taken to avoid                            the described premises are with-
                   or minimize a"suspension" of "op-                              in that area but are not more
                   erations" caused by destruction or                             than one mile from the damaged
                   corruption of electronic data, or any                          property; and
                   loss or damage to electronic data,                         (2) The action of civil authority is
                   except as provided under the Addi-                             taken in response to dangerous
~                  tional   Coverage,   Interruption  Of                          physical    conditions  resulting
                   Computer Operations.                                           from the damage or continuation
            c.     Electronic data means information,                             of the Covered Cause of Loss
                   facts or computer programs stored                              that caused the damage, or the
                   as or on, created or used on, or trans-                        action is taken to enable a civil
                   mitted to or from computer software                            authority to have unimpeded ac-
                   (including systems and applications                            cess to the damaged property.
                   software), on hard or floppy disks,                        Civil Authority Coverage for Busi-
                   CD-ROMs, tapes, drives, cells, data                        ness Income will begin 72 hours after
                   processing devices or any other re-                        the time of the first action of civil au-
                   positories    of computer      software                    thority that prohibits access to the
                   which are used with electronically                         described premises and will apply
                   controlled    equipment.    The term                       for a period of up to four consecutive
~                  computer programs, referred to in                          weeks from the date on which such
o                  the foregoing description of electron-                     coverage began.
                   ic data, means a set of related elec-                      Civil Authority Coverage for Extra Ex-
                   tronic instructions which direct the                       pense will begin immediately after
                   operations and functions of a com-                         the time of the first action of civil au-
a                  puter or device connected to it,                           thority that prohibits access to the
                   which enable the computer or device                        described premises and will end:
                   to receive, process, store, retrieve or                    (1) Four consecutive weeks after the
                   send data.                                                     date of that action; or
            d.     This Additional Limitation does not                        (2) When your Civil Authority Cov-
                   apply when loss or damage to elec-                             erage for Business Income ends;
                   tronic data involves only electronic
                                                                              whichever is later.
                   data which is integrated in and op-
                   erates or controls a building's eleva-
                   tor, lighting, heating, ventilation, air
                   conditioning or security system.




    Page 2 of 10                          © Insurance Services Office, Inc., 2011                      CP 00 30 10 12
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 36 of 108


       b. Alterations And New Buildings                                    However, Extended Business In-
           We will pay for the actual loss of                              come does not apply to loss of
           Business Income you sustain and                                 Business Income incurred as a
           necessary Extra Expense you incur                               result of unfavorable business
           due to direct physical loss or damage                           conditions caused by the impact
           at the described premises caused by                             of the Covered Cause of Loss in
           or resuiting from any Covered Cause                             the area where the described
           of Loss to:                                                     premises are located.
           (1) New buildings or structures,                                Loss of Business Income must
                 whether complete or under con-                            be caused by direct physical loss
                 struction;                                                or damage at the described
           (2) Alterations or additions to exist-                          premises caused by or resulting
                 ing buildings or structures; and                          from any Covered Cause of Loss.
           (3) Machinery, equipment, supplies                         (2) "Rental Value"
                 or building materials located on                             If the necessary "suspension" of
                 or within 100 feet of the de-                                your "operations" produces a
                 scribed premises and:                                        "Rental Value" loss payable un-
                 (a) Used in the construction, al-                            der this policy, we will pay for
                      terations or additions; or                              the actual loss of "Rental Value"
                 (b) Incidental to the occupancy                              you incur during the period that:
                      of new buildings.                                      (a) Begins on the date property
            If such direct physical loss or dam-                                   is actually repaired, rebuilt
            age delays the start of "operations",                                  or replaced and tenantability
            the "period of restoration" for Busi-                                  is restored; and
            ness Income Coverage will begin on                                (b) Ends on the earlier of:
            the date "operations" would have                                       (i) The .date you could re-
            begun if the direct physical loss or                                        store tenant occupancy,
            damage had not occurred.                                                    with reasonable speed,
       C. Extended Business Income                                                      to the level which would
            (1) Business Income Other Than                                              generate the "Rental
                 "Rental Value"                                                         Value" that would have
                                                                                        existed if no direct
                 If the necessary "suspension" of
                                                                                        physical loss or damage
                 your "operations" produces a
                                                                                        had occurred; or
                 Business Income loss payable
                 under this policy, we will pay for                                (ii) 60 consecutive days
                 the actual loss of Business In-                                        after the date deter-
                 come you incur during the peri-                                        mined in (2)(a) above.
                 od that:                                                     However, Extended Business In-
                 (a) Begins on the date property                              come does not apply to loss of
                      (except "finished stock") is                            "Rental Value" incurred as a re-
                      actually repaired, rebuilt or                           sult of unfavorable business
                      replaced and "operations"                              .conditions caused by the impact
                      are resumed; and                                        of the Covered Cause of Loss in
                                                                              the area where the described
                 (b) Ends on the earlier of:
                                                                              premises are located.
                      (i) The date you could re-
                            store your "operations",                       Loss of "Rental Value" must be
                            with reasonable speed,                         caused by direct physical loss or
                            to the level which would                       damage at the described prem-
                            generate the business                          ises caused by or resulting from
                            income amount that                             any Covered Cause of Loss.
                            would have existed if no              d. Interruption Of Computer Oper-
                            direct physical loss or                   ations
                            damage had occurred;                      (1) Under this Additional Coverage,
                            or                                             electronic data has the meaning
                      (ii) 60 consecutive days                             described under Additional Limi-
                            after the date deter-                          tation - Interruption Of Computer
                            mined in (1)(a) above.                         Operations.



CP 00 30 10 12                     © Insurance Services Office, Inc., 2011                         Page 3 of 10
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 37 of 108


               (2) Subject to all provisions of this                       (d) The Covered Causes of Loss
                   Additional Coverage, you may                                 include a virus, harmful
                   extend the insurance that ap-                                code or similar instruction
                   plies to Business Income and Ex-                             introduced into or enacted
                   tra Expense to apply to a"sus-                               on a computer system (in-
                   pension" of "operations" caused                              cluding electronic data) or a
                   by an interruption in computer                               network to which it is con-
                   operations due to destruction or                             nected, designed to damage
                   corruption of electronic data due                            or destroy any part of the
                   to a Covered Cause of Loss.                                  system or disrupt its normal
                   However, we will not provide                                 operation. But there is no
                   coverage under this Additional                               coverage for an interruption
                   Coverage when the Additional                                 related to manipulation of a
                   Limitation - Interruption Of Com-                            computer system (including
                   puter Operations does not apply                              electronic data) by any em-
                   based on Paragraph A,4.d. there-                             ployee, including a tempo-
                   in.                                                          rary or leased employee, or
               (3) With respect to the coverage                                 by an entity retained by you
                   provided under this Additional                               or for you to inspect, design,
                   Coverage, the Covered Causes                                 install, maintain, repair or
                   of Loss are subject to the follow-                           replace that system.
                   ing:                                                (4) The most we will pay under this
                   (a) If the Causes Of Loss - Spe-                        Additional Coverage, Interrup-
                        cial Form applies, coverage                      - tion Of Computer Operations, is
                        under this Additional Cover-                       $2,500 (unless a higher limit is
                        age, Interruption Of Com-                          shown in the Declarations) for all
                        puter Operations is limited                        loss sustained and expense in-
                        to the "specified causes of                        curred in any one policy year, re-
                        loss" as defined in that                           gardless of the number of inter-
                        form, and Collapse as set                          ruptions     or the number of
                        forth in that form.                                premises, locations or computer
                   (b) If the Causes Of Loss - Broad                       systems involved. If loss pay-
                        Form applies, coverage un-                         ment relating to the first inter-
                        der this Additional Cover-                         ruption does not exhaust this
                        age, Interruption Of Com-                          amount, then the balance is
                        puter Operations, includes                         available for loss or expense
                        Collapse as set forth in that                      sustained or incurred as a result
                        form.                                              of subsequent interruptions in
                                                                           that policy year. A balance re-
                   (c) If the Causes Of Loss form is
                                                                           maining at the end of a policy
                        endorsed to add a Covered
                                                                           year does not increase the
                        Cause of Loss, the additional
                                                                           amount of insurance in the next
                        Covered Cause of Loss does
                                                                           policy year. With respect to any
                        not apply to the coverage
                                                                           interruption which begins in one
                        provided under this Addi-
                                                                           policy year and continues or re-
                        tional Coverage, Interrup-
                                                                           sults in additional loss or ex-
                        tion Of Computer Oper-
                                                                           pense in a subsequent policy
                        ations.
                                                                           year(s), all loss and expense is
                                                                           deemed to be sustained or in-
                                                                           curred in the policy year in
                                                                           which the interruption began.
                                                                       (5) This Additional Coverage, Inter-
                                                                           ruption Of Computer Operations,
                                                                           does not apply to loss sustained
                                                                           or expense incurred after the end
                                                                           of the "period of restoration",
                                                                           even if the amount of insurance
                                                                           stated in (4) above has not been
                                                                           exhausted.


Page 4 of 10                        © Insurance Senrices Office, Inc., 2011                   CP 00 30 10 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 38 of 108


         6.   Coverage Extension                                C.   Loss Conditions
              If a Coinsurance percentage of 50% or                  The following conditions apply in addition to
              more is shown in the Declarations, you                 the Common Policy Conditions and the Com-
              may extend the insurance provided by                   mercial Property Conditions:
              this Coverage Part as follows:                         1. Appraisal
              Newly Acquired Locations                                   If we and you disagree on the amount of
              a. You may extend your Business In-                        Net Income and operating expense or the
                   come and Extra Expense Coverages                      amount of loss, either may make written
                   to apply to property at any location                  demand for an appraisal of the loss. In
                   you acquire other than fairs or exhi-                 this event, each party will select a com-
                   bitions.                                              petent and impartial appraiser.
              b. The most we will pay under this Ex-                     The two appraisers will select an umpire.
                   tension, for the sum of Business In-                  If they cannot agree, either may request
                   come loss and Extra Expense                           that selection be made by a judge of a
                   incurred, is $100,000 at each loca-                   court having jurisdiction. The appraisers
                   tion, unless a higher limit is shown in               will state separately the amount of Net
                   the Declarations.                                     Income       and operating       expense or
              c. Insurance under this Extension for                      amount of loss. If they fail to agree, they
                   each newly acquired location will                     will submit their differences to the um-
                   end when any of the following first                   pire. A decision agreed to by any two will
                   occurs:                                               be binding. Each party will:
                   (1) This policy expires;                              a. Pay its chosen appraiser; and
                   (2) 30 days expire after you acquire                  b. Bear the other expenses , of the ap-
                        or begin to construct the prop-                        praisal and umpire equally.
                        erty; or                                         If there is an appraisal, we will still retain
                   (3) You report values to us.                          our right to deny the claim.
                   We will charge you additional premi-              2. ®uties In The Event Of Loss
                   um for values reported from the date                  a. You must see that the following are
                   you acquire the property.                                   done in the event of loss:
              The Additional Condition, Coinsurance,                           (1) Notify the police if a law may
              does not apply to this Extension.                                     have been broken.
    B.   Limits Of Insurance                                                   (2) Give us prompt notice of the di-
         The most we will pay for loss in any one oc-                               rect physical loss or damage. In-
         currence is the applicable Limit Of Insurance                              clude a description of the prop-
         shown in the Declarations.                                                 erty involved.
         Payments under the following coverages will                          (3) As soon as possible, give us a
         not increase the applicable Limit of Insur-                                description of how, when, and
         ance:                                                                      where the direct physical loss or
         1. Alterations And New Buildings;                                          damage occurred.
         2. Civil Authority;                                                  (4) Take all reasonable steps to pro-
                                                                                    tect the Covered Property from
         3. Extra Expense; or
                                                                                    further damage, and keep a
         4. Extended Business Income.
                                                                                    record of your expenses neces-
         The amounts of insurance stated in the In-                                 sary to protect the Covered Prop-
3        terruption Of Computer Operations Addition-                                erty, for consideration in the set-
         al Coverage and the Newly Acquired                                         tlement of the claim. This will
         Locations Coverage Extension apply in accor-                               not increase the Limit of Insur-
         dance with the terms of those coverages and                                ance. However, we will not pay
         are separate from the Limit(s) Of Insurance                                for any subsequent loss or dam-
         shown in the Declarations for any other cov-                               age resulting from a cause of
         erage.                                                                     loss that is not a Covered Cause
                                                                                    of Loss. Also, if feasible, set the
                                                                                    damaged property aside and in
                                                                                    the best possible order for ex-
                                                                                    amination.




    CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                         Page 5 of 10
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 39 of 108



                   (5) As often as may be reasonably                         (4) Other relevant sources of infor-
                       required, permit us to inspect                            mation, including:
                       the property proving the loss or                            (a) Your financial records       and
                       damage     and   examine    your                                accounting procedures;
                       books and records.                                          (b) Bills, invoices   and    other
                       Also permit us to take samples                                  vouchers; and      -
                       of darnaged and undamaged                                   (c) Deeds, liens or contracts.
                       property for inspection, testing
                                                                        b.   The amount of Extra Expense will be
                       and analysis, and permit us to
                                                                             determined based on:
                       make copies from your books
                       and records.                                          (1) All expenses that exceed the
                                                                                 normal operating expenses that
                   (6) Send us a signed, sworn proof of
                                                                                 would have been incurred by
                       loss containing the information                                                      „
                                                                                 "operations" during the period
                       we request to investigate the
                                                                                 of restoration" if no direct phys-
                       claim. You must do this within
                                                                                 ical loss or damage had oc-
m                      60 days after our request. We
                                                                                 curred. We will deduct from the
~                      w ill supply you with the neces-
                                                                                 total of such expenses:
                       sary forms.
                                                                                   (a) The salvage value that re-
                   (7) Cooperate with us in the inves-
                                                                                       mains    of  any   property
                       tigation or settlement of the
                                                                                       bought for temporary use
                       claim.
o                                                                                      during the "period of resto-
                   (8) If you intend to continue your                                  ration", once "operations"
                       business, you must resume all or                                are resumed; and
                       part of your "operations"     as
                                                                                   (b) Any Extra Expense that is
                       quickly as possible.
                                                                                       paid for by other insurance,
            b.     We may examine any insured under                                    except for insurance that is
                   oath, while not in the presence of                                  written subject to the same
~                  any other insured and at such times                                 plan, terms, conditions and
                   as may be reasonably         required,                              provisions as this insurance;
                   about any matter relating to this in-                               and
                   surance or the claim, including an in-
                                                                             (2) Necessary expenses that reduce
                   sured's books and records. In the
                                                                                 the Business Income loss that
                   event of an examination,       an in-
                                                                                 otherwise would have been in-
                   sured's answers must be signed.
                                                                                 curred.
       3.   Loss Determination
                                                                        c.   Resumption Of Operations
            a.     The amount of Business Income loss
                                                                             We will reduce the amount of your:
                   will be determined based on:
                                                                             (1) Business Income loss, other than
                   (1) The Net Income of the business
                                                                                 Extra Expense, to the extent you
                       before the direct physical loss or
                                                                                 can resume your "operations',
                       damage occurred;
                                                                                 in whole or in part, by using
~                  (2) The likely Net Income of the                              damaged or undamaged proper-
~                      business if no physical loss or                           ty (including    merchandise   or
                       damage had occurred, but not                              stock) at the described premises
                       including any Net Income that                             or elsewhere.
a                      would likely have been earned
                                                                             (2) Extra Expense loss to the extent
                       as a result of an increase in the
                                                                                 you can return "operations"   to
                       volume of business due to favor-
                                                                                 normal and discontinue such Ex-
                       able business conditions caused
                                                                                 tra Expense.
                       by the impact of the Covered
                       Cause of Loss on customers or                    d.   If you do not resume "operations",
                       on other businesses;                                  or do not resume "operations"      as
                                                                             quickly as possible, we will pay
                   (3) The operating expenses, includ-
                                                                             based on the length of time it would
                       ing payroll expenses, necessary
                                             ~                               have taken to resume "operations"
                       to resume operationswith the
                                                                             as quickly as possible.
                       same quality of service that ex-
                       isted just before the direct phys-
                       ical loss or damage; and




    Page 6 of 10                         © Insurance Services Office, Inc., 2011                      CP 00 30 10 12
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 40 of 108



    4.   Loss Payment                                        In determining operating expenses for the
         We will pay for covered loss within 30               purpose of applying the Coinsurance condi-
          days after we receive the sworn proof of            tion, the following expenses, if applicable,
         loss, if you have complied with all of the          shall be deducted from the total of all operat-
          terms of this Coverage Part and:                    ing expenses:
         a. We have reached agreement with                   (1) Prepaid freight -outgoing;
              you on the amount of loss; or                  (2) Returns and allowances;
          b. An appraisal award has been made.               (3) Discounts;
C Additional Condition                                       (4) Bad debts;
   COINSURANCE                                               (5) Collection expenses;
   If a Coinsurance percentage is shown in the               (6) Cost of raw stock and factory supplies
   Declarations, the following condition applies                   consumed       (including    transportation
   in addition to the Common Policy Conditions                     charges);
   and the Commercial Property Conditions.                    (7) Cost of inerchandise sold (including
   We will not pay the full amount of any Busi-                    transportation charges);
   ness Income loss if the Limit of Insurance for             (8) Cost of other supplies consumed (includ-
   Business Income is less than:                                   ing transportation charges);
          1. The Coinsurance percentage shown                 (9) Cost of services purchased from outsid-
              for Business Income in the Declara-                  ers (not employees) to resell, that do not
              tions; times                                         continue under contract;
          2. The sum of:                                      (10) Power, heat and refrigeration expenses
              a. The Net Income (Net Profit or                     that do not continue under contract (if
                   Loss before income taxes), and                  Form CP 15 11 is attached);
              b. Operating expenses, including                (11) AII payroll expenses or the amount of
                   payroll expenses,                               payroll expense excluded (if Form CP 15
              that would have been earned or in-                   10 is attached); and
              curred (had no loss occurred) by your           (12) Special deductions for mining properties
              "operations" at the described prem-                  (royalties unless specifically included in
              ises for the 12 months following the                 coverage; actual depletion commonly
              inception, or last previous anniversa-               known as unit or cost depletion - not per-
              ry date, of this policy (whichever is                centage depletion; welfare and retire-
              later).                                              ment fund charges based on tonnage;
   Instead, we will determine the most we will                     hired trucks).
   pay using the following steps:                         Example 1 (Underinsurance)
   Step (1):       Multiply the Net Income and op-        When: The Net Income and op-
                   erating expense for the 12                      erating expenses for
                   months following the inception,                 the 12 months following
                   or last previous anniversary                    the inception, or last
                   date, of this policy by the Coin-               previous anniversary
                   surance percentage;                             date, of this policy at
   Step (2):       Divide the Limit of Insurance for               the described premises
                   the described premises by the                   would have been                   $ 400,000
                   figure determined in Step (1);         The Coinsurance per-
                   and                                             centage is                               50%
   Step (3):       Multiply the total amount of loss      The Limit of Insurance is                  $ 150,000
                   by the figure determined in Step
                                                          The amount of loss is                      $ 80,000
                   (2)•
                                                          Step (1): $400,000 x 50% = $200,000
    We will pay the amount determined in Step
   (3) or the limit of insurance, whichever is less.               (the minimum amount of
    For the remainder, you will either have to rely                insurance to meet your
    on other insurance or absorb the loss your-                    Coinsurance requirements)
    self.                                                 Step (2): $150,000 = $200,000 = .75
                                                          Step (3): $ 80,000 x .75 = $60,000
                                                               We will pay no more than $60,000. The re-
                                                               maining $20,000 is not covered.




CP 00 30 10 12                      © Insurance Services Office, Inc., 2011                      Page 7 of 10
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 41 of 108


    Example 2 (Adequate Insurance)                               Example:
    When: The Net Income and op-                                     When: The Limit of Insurance is $ 120,000
           operating expenses for                                             The fraction shown in
           the 12 months following                                            the Declarations for
           the inception, or last                                             this Optional Coverage is       1/4
           previous anniversary                                               The most we will pay for
           date, of this policy at                                            loss in each period of
           the described premises                                             30 consecutive days is:   $ 30,000
           would have been                      $ 400,000
                                                                              ($120,000 x 1/4 = $ 30,000)
             The Coinsurance per-
                                                                              If, in this example, the
             centage is                               50%
                                                                              actual amount of loss is:
             The Limit of Insurance is          $ 200,000                     Days 1-30                     $ 40,000
             The amount of loss is              $ 80,000
                                                                              Days 31-60                      20,000
    The minimum amount of insurance to meet your
                                                                              Days 61-90                       30,000
    Coinsurance requirement is $200,000 ($400,000 x
                                                                                                            $ 90,000
~   50%). Therefore, the Limit of Insurance in this ex-
    ample is adequate and no penalty applies. We will                         We will pay:
    pay no more than $80,000 (amount of loss).                                Days 1-30                     $ 30,000
    This condition does not apply to Extra Expense                            Days 31-60                      20,000
    Coverage.                                                                 Days 61-90                      30,000
~   E. Optiona! Coverages                                                                                   $ 80,000
        If shown as applicable in the Declarations, the                       The remaining $10,000 is not
        following Optional Coverages apply separate-                          covered.
        ly to each item.                                             3.   Business Income Agreed Value
        1.   Maximum Period Of Indemnity                                  a. To activate this Optional Coverage:
             a.    The Additional Condition, Coinsur-                         (1) A Business Income Report/
~                  ance, does not apply to this Cover-                            Work Sheet must be submitted
                   age Form at the described premises                             to us and must show financial
                   to which this Optional Coverage ap-                            data for your "operations":
                   plies.
                                                                                    (a) During the 12 months prior
             b.    The most we will pay for the total of                                to the date of the Work
                   Business Income loss and Extra Ex-                                   Sheet; and
                   pense is the lesser of:
                                                                                    (b) Estimated for the 12 months
                   (1) The amount of loss sustained                                     immediately following the
                       and expenses incurred during                                     inception of this Optional
                       the 120 days immediately fol-                                    Coverage.
                       lowing the beginning of the "pe-
                                                                              (2) The Declarations must indicate
                       riod of restoration"; or
                                                                                  that the Business Income Agreed
                   (2) The Limit Of Insurance shown in                            Value Optional Coverage ap-
                       the Declarations.                                          plies, and an Agreed Value must
~       2. ' Bllonthly Limit Of Indemnity                                         be shown in the Declarations.
             a.    The Additional Condition, Coinsur-                             The Agreed Value should be at
                   ance, does not apply to this Cover-                            least equal to:
a                  age Form at the described premises                               (a) The Coinsurance percentage
                   to which this Optional Coverage ap-                                  shown in the Declarations;
                   plies.                                                               multiplied by
             b.    The most we will pay for loss of                                 (b) The amount of Net Income
                   Business Income in each period of 30                                 and operating expenses for
                   consecutive days after the beginning                                 the following 12 months you
                   of the "period of restoration" is: is: '                             report on the Work Sheet.
                   (1) The Limit Of Insurance, multi-                     b. The Additional Condition, Coinsur-
                       plied by                                               ance, is suspended until:
                   (2) The fraction shown in the Dec-                         (1) 12 months after the efPective
                       larations for this Optional Cover-                         date of this Optional Coverage;
                       age.                                                         or




    Page 8 of 10                          © Insurance Services Office, Inc., 2011                    CP 00 30 10 12
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 42 of 108


              (2) The expiration date of this poli-          3. "Period of restoration" means the period
                   cy;                                            of time that:
              whichever occurs first.                            a. Begins:
         c. We will reinstate the Additional Con-                      (1) 72 hours after the time of direct
              dition, Coinsurance, automatically if                         physical loss or damage for
              you do not submit a new Work Sheet                            Business Income Coverage; or
              and Agreed Value:                                        (2) Immediately after the time of di-
              (1) Within 12 months of the effective                         rect physical loss or damage for
                   date of this Optional Coverage;                          Extra Expense Coverage;
                   or                                                   caused by or resulting from any Cov-
              (2) When you request a change in                          ered Cause of Loss at the described
                   your Business Income Limit of                        premises; and
                   Insurance.                                     b. Ends on the earlier of:
         d. If the Business Income Limit of Insur-                      (1) The date when the property at
              ance is less than the Agreed Value,                            the described premises should
              we will not pay more of any loss than                          be repaired, rebuilt or replaced
              the amount of loss multiplied by:                              with reasonable speed and simi-
              (1) The Business Income Limit Of In-                           lar quality; or
                   surance; divided by                                  (2) The date when business is re-
              (2) The Agreed Value.                                          sumed at a new permanent loca-
Example:                                                                     tion.
    When: The Limit of Insurance is $ 100,000                     "Period of restoration" does not include
              The Agreed Value is         $ 200,000               any increased period required due to the
              The amount of loss is       $ 80,000                enforcement of or compliance with any
                                                                  ordinance or law that:
    Step (1): $100,000 = $200,000 = .50
                                                                        (1) Regulates the construction, use
    Step (2): .50 x $80,000 = $40,000
                                                                             or repair, or requires the tearing
We will pay $40,000. The remaining $40,000 is not                            down of any property; or
covered.
                                                                        (2) Requires any insured or others
    4. Extended Period Of Indemnity                                          to test for, monitor, clean up, re-
         Under Paragraph A.5.c., Extended Busi-                              move, contain, treat, detoxify or
         ness Income, the number 60 in                                       neutralize, or in any way re-
         Subparagraphs (1)(b) and (2)(b) is re-                              spond to, or assess the effects of
         placed by the number shown in the Dec-                              "pollutants".
         larations for this Optional Coverage.                    The expiration date of this policy will not
F. Definitions                                                    cut short the "period of restoration".
    1. "Finished stock" means stock you have                  4. "Pollutants" means any solid, liquid, gas-
         manufactured.'                                            eous or thermal irritant or contaminant,
         "Finished stock" also includes whiskey                    including smoke, vapor, soot, fumes,
         and alcoholic products being aged, un-                    acids, alkalis, - chemicals and waste.
         less there is a Coinsurance percentage                    Waste includes materials to be recycled,
         shown for Business Income in the Dec-                     reconditioned or reclaimed.
         larations.                                           5. "Rental Value" means Business Income
         "Finished stock" does not include stock                   that consists of:
         you have manufactured that is held for                   a. Net Income (Net Profit or Loss before
         sale on the premises of any retail outlet                      income taxes) that would have been
         insured under this Coverage Part.                              earned or incurred as rental income
    2. "Operations" means:                                              from tenant occupancy of the prem-
         a. Your business activities occurring at                       ises described in the Declarations as
               the described premises; and                              furnished and equipped by you, in-
         b. The tenantability of the described                          cluding fair rental value of any por-
               premises, if coverage for Business                       tion of the described premises which
               Income Including "Rental Value" or                       is occupied by you; and
               "Rental Value" applies.




CP 00 30 10 12                     © Insurance Services Office, Inc., 2011                        Page 9 of 10
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 43 of 108



       b. Continuing normal operating ex-                 6. "Suspension" means:
           penses incurred , in connection with               a. The slowdown or cessation of your
           that premises, including:                              business activities; or
           (1) Payroll; and                                   b. That a part or all of the described
           (2) The amount of charges which                        premises is rendered untenantable, if
                are the legal obligation of the                   coverage for Business Income In-
                tenant(s) but would otherwise be                  cluding :'Rental Value" or "Rental
                your obligations.                                 Value" applies.




Page 10 of 10                   © Insurance Services Office, Inc., 2011                 CP 00 30 10 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 44 of 108



                                                                                       COMMERCIAL PROPERTY



                               COMMERCIAL PROPERTY CONDITIONS

    This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable
    Loss Conditions and Additional Conditions in Commercial Property Coverage Forms.


    A. CONCEALMENT, MISREPRESENTATION OR                     E. LIBERALIZATION
         FRAUD
                                                                  If we adopt any revision that would broaden
         This Coverage Part is void in any case of                the coverage under this Coverage Part with-
         fraud by you as it relates to this Coverage Part         out additional premium within 45 days prior
         at any time. It is also void if you or any other         to or during the policy period, the broadened
         insured, at any time, intentionally conceal or           coverage will immediately apply to this Cov-
         misrepresent a material fact concerning:                 erage Part.
         1.   This Coverage Part;                             F. NO BENEFIT TO BAILEE
         2.   The Covered Property;                               No person or organization, other than you,
                                                                  having custody of Covered Property will
         3.   Your interest in the Covered Property; or
                                                                  benefit from this insurance.
         4.   A claim under this Coverage Part.
                                                              G. OTHER INSURANCE
    B. CONTROL OF PROPERTY
                                                                  1.   You may have other insurance subject to
         Any act or neglect of any person other than                   the same plan, terms, conditions and pro-
         you beyond your direction or control will not                 visions as the insurance under this Cov-
         affect this insurance.                                        erage Part. If you do, we will pay our
                                                                       share of the covered loss or damage. Our
         The breach of any condition of this Coverage
                                                                       share is the proportion that the applica-
         Part at any one or more locations will not af-
                                                                       ble Limit of Insurance under this- Cover-
         fect coverage at any location where, at the
                                                                       age Part bears to the Limits of Insurance
         time of loss or damage, the breach of con-
                                                                       of all insurance covering on the same ba-
         dition does not exist.
                                                                       sis.
    C. INSURANCE UNDER TWO OR MORE COVER-
                                                                  2,   If there is other insurance covering the
       AGES
                                                                       same loss or damage, other than that de-
         If two or more of this policy's coverages ap-                 scribed in 1. above, we will pay only for
         ply to the same loss or damage, we will not                   the amount of covered loss or damage in
         pay more than the actual amount of the loss                   excess of the amount due from that other
         or damage.                                                    insurance, whether you can collect on it
                                                                       or not. But we will not pay more than the
~   D.   LEGALACTION AGAINST US
'                                                                      applicable Limit of Insurance.
         No one may bring a legal action against us
                                                              H. POLICY PERIOD, COVERAGE TERRITORY
         under this Coverage Part unless:
                                                                  Under this Coverage Part:
"        1.   There has been full compliance with all of
              the terms of this Coverage Part; and                1.   We cover loss or damage commencing:
         2.   The action is brought within 2 years after               a.   During the policy period shown in
              the date on which fhe direct physical loss                    the Declarations; and
              or damage occurred.
                                        .                              b.   Within the coverage territory.




    CP 00 90 07 88            Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of 2
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 45 of 108




   2. The coverage territory is:                            cure our rights and must do nothing after loss
                                                            to impair them. But you may waive your
       a.   The United States of America (in-
                                                            rights against another party in writing:
            cluding its territories and posses-
            sions);                                        1. Prior to a loss to your Covered Property
                                                              or Covered Income.
       b.   Puerto Rico; and
                                                           2.   After a loss to your Covered Property or
       c.   Canada.
                                                                Covered Income only if, at time of loss,
I. TRANSFER OF RIGHTS OF RECOVERY                               that party is one of the following:
    AGAINST OTHERS TO US                                        a. Someone insured by this insurance;

   If any person or organization to or for whom                 b. A business firm:
   we make payment under this Coverage Part                          (1) Owned or controlled by you; or
   has rights to recover damages from another,
   those rights are transferred to us to the extent                  (2) That owns or controls you; or
   of our payment. That person or organization                  c. Your tenant.
   must do everything necessary to se-
                                                      ,     This will not restrict your insurance.




CP 00 90 07 88          Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 2 of 2
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 46 of 108



                                                                                COIVIfViERCIAL PROPERTY
                                                                                           CP 01 40 07 06

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EXCLUSION OF LOSS ®UE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTYCOVEAGE PART
    STANDARD PROPERTY.POLICY

A. The exclusion set forth in Paragraph B. ap-           D. The following provisions in this Coverage
   plies to all coverage under all forms and en-            Part or Policy are hereby amended to remove
   dorsements that comprise this Coverage Part              reference to bacteria:
   or Policy, including but not limited to forms             1.   Exclusion of "Fungus", Wet Rot, Dry Rot
   or endorsements that cover property damage                     And Bacteria; and
   to buildings or personal property and forms               2,   Additional Coverage - Limited Coverage
   or endorsements that cover business income,                    for "Fungus", Wet Rot, Dry Rot And Bac-
   extra expense or action of civil authority.                    teria, including any endorsement increas-
B. We will not pay for loss or damage caused by                   ing the scope or amount of coverage.
   or resulting from any virus, bacterium or oth-        E. The terms of the exclusion in Paragraph B., or
   er microorganism that induces or is capable              the inapplicability of this exclusion to a par-
   of inducing physical distress, illness or dis-           ticular loss, do not serve to create coverage
   ease.                                                    for any loss that would otherwise be excluded
    However, this exclusion does not apply to               under this Coverage Part or Policy.
    loss or damage caused by or resulting from
    "fungus", wet rot or dry rot. Such loss or
    damage is addressed in a separate exclusion
    in this Coverage Part or Policy.
C. With respect to any loss or damage subject to
   the exclusion in Paragraph B., such exclusion
   supersedes any exclusion relating to "pollu-
   tants".




CP 01 40 07 06                          ©ISO Properties, Inc., 2006                             Page 1 of 1
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 47 of 108


                                                                                       COMIVIERCIAL PROPERTY
                                                                                                CP 01 52 07 96

                     THIS ENDORSENIENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           INDIANA CHANGES - 141GHTS ®F REC®i/ERY

    This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTYCOVERAGE PART
    STANDARD PROPERTYPOLICY

    A.   When this endorsement is attached to the                      c.   Your tenant.
         STANDARD PROPERTY POLICY CP 00 99 the
         term Coverage Part in this endorsement is                This will not restrict your insurance.
         replaced by the term Policy.
                                                             C. . The TRANSFER OF RIGHTS OF RECOVERY
    B.   Unless section C or section D of this en-                 AGAINST OTHERS TO US Condition in the
         dorsement applies, the TRANSFER OF                        Legal Liability Coverage Form is replaced by
         RIGHTS OF RECOVERY AGAINST OTHERS                         the following:
         TO US Condition is replaced by the follow-
         ing:                                                     TRANSFER OF RIGHTS OF RECOVERY
                                                                  AGAINST OTHERS TO US
         TRANSFER OF RIGHTS OF RECOVERY
         AGAINST OTHERS TO US                                     If you have rights to recover all or part of any
                                                                  payment we have made under this Coverage
         If any person or organization to or for whom             Form, those rights are transferred to us. Our
         we make payment under this Coverage Part                 right to recover damages may be enforced
         has rights to recover damages from another,              even in you have not been fully compensat-
         those rights are transferred to us to the ex-            ed for damages.
         tent of our payment. Our right to recover
         damages from another may be enforced                      You must do nothing after loss to impair our
         even if the person or organization to or for              rights to recover all or part of any payment
         whom we make payment has not been fully                   we have made under this Coverage Form. At
         compensated for damages.                                  our request, you will bring "suit" or transfer
                                                                   those rights to us and help us enforce them.
         The person or organization to or for whom
         we make payment must do everything nec-             D.    The TRANSFER OF RIGHTS OF RECOVERY
         essary to secure our rights and must do                   AGAINST OTHERS TO US Condition in the
         nothing after loss to impair them. But you                Mortgageholders Errors and Omissions Cov-
         may waive your rights against another party               erage Form is replaced by the following:
,        in writing:
                                                                  TRANSFER OF RIGHTS TO RECOVERY
         1. Prior to a loss to your Covered Property              AGAINST OTHERS TO US
            or Covered Income.
                                                                  1. Under Coverage A and B; if any person
         2.   After a loss to your Covered Property or                or organization to or for whom we make
              Covered Income only if, at time of loss,                payment under this Coverage Form has
              that party is one of the following:                     rights to recover damages from another,
                                                                      those rights are transferred to us to the
              a.   Someone insured by this insurance;                 extent of our payment. Our right to re-
                                                                      cover damages from another may be en-
              b.   A business firm:                                   forced even if the person or organization
                                                                      to or for whom we make payment has
                   (1) Owned or controlled by you; or                 not been fully compensated for dam-
                                                                      ages.
                   (2) That owns or controls you; or


    CP 01 52 07 96               Copyright, ISO Commercial Risk Services, Inc., 1996                  Page 1 of 2
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 48 of 108




            The person or organization to or for                 2. Under Coverages C and D, if you have
            whom we . make payment must do                           rights to recover all or part of any pay-
            everything necessary to secure our                       ment we have made under this Cover-
            rights and must do nothing after loss to                 age Form, those rights are transferred to
            impair them. But you may waive your                      us. Our right to recover damages may be
            rights against another party in writing:                 enforced even if you have not been fully
                                                                     compensated for damages.
            a.   Prior to a loss to your Covered Prop-
                 erty.                                                You must do nothing after loss to impair
                                                                      our rights to recover all or part of any -
            b.   After a loss to your Covered Prop-                   payment we have made under this Cov-
                 erty only if, at time of loss, that par-             erage Form. At our request, you will
                 ty is one of the following:                        - bring "suit" or transfer those rights to us
                                                                      and help us enforce them.
                 (1) Someone insured by this
                     insurance;

                 (2) A business firm:

                     (a) Owned or controlled by
                         you; or

                     (b) That owns or controls you;
                         or

                 (3) Your tenant.

            This will not restrict you insurance.




x




    CP 01 52 07 96              Copyright, ISO Commercial Risk Services, Inc., 1996                 Page 2 of 2
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 49 of 108



                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP10301012


                                  CAUSES OF LOSS - SPECIAL FORM
    Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

    A.   Covered Causes Of Loss                                              (4) Earth    sinking     (other   than
         When Special is shown in the Declarations,                              sinkhole    collapse), rising or
         Covered Causes of Loss means direct phys-                               shifting including     soil condi-
         ical loss unless the loss is excluded or limit-                         tions   which     cause settling,
         ed in this policy.                                                      cracking or other disarrange-
                                                                                 ment of foundations or other
    B.   Exclusions
                                                                                 parts of realty. Soil conditions
         1.   We will not pay for loss or damage                                 include contraction, expansion,
~             caused directly or indirectly by any of                            freezing, thawing, erosion, im-
m             the following. Such loss or damage is                              properly compacted soil and
              excluded regardless of any other cause                             the action of water under the
              or event that contributes concurrently or                          ground surface.
              in any sequence to the loss.
                                                                             But if Earth Movement, as described
              a.   Ord'onance Or Law                                         in b.(1) through (4) above, results in
o
                   The enforcement of or compliance                          fire or explosion, we will pay for the
                   with any ordinance or law:                                loss or damage caused by that fire
                   (1) Regulating    the construction,                       or explosion.
                       use or repair of any property; or                     (5) Volcanic eruption, explosion or
                   (2) Requiring the tearing down of                             effusion. But if volcanic erup-
                       any property, including the cost                          tion, explosion or effusion re-
m                      of removing its debris.                                   sults in fire, building     glass
                                                                                 breakage or Volcanic Action, we
                   This exclusion, Ordinance Or Law,
                                                                                 will pay for the loss or damage
                   applies whether the loss results
                                                                                 caused by that fire, building
                   from:
                                                                                 glass breakage or Volcanic Ac-
                       (a) An ordinance or law that is                           tion.
                           enforced even if the prop-
                                                                                   Volcanic Action means direct
                           erty    has   not     been
                                                                                   loss or damage resulting from
                           damaged; or
                                                                                   the eruption of a volcano when
                       (b) The increased costs in-                                 the loss or damage is caused
                           curred to comply with an                                by,
                           ordinance or law in the
                                                                                   (a) Airborne volcanic blast .or
                           course of construction, re-
                                                                                       airborne shock waves;
                           pair, renovation, remodel-
o                          ing or demolition of prop-                              (b) Ash, dust     or    particulate
                           erty, or removal       of its                               matter; or
                           debris, following a physical                            (c) Lava flow.
                           loss to that property.                                  With respect to coverage for
~             b.   Earth Movement                                                  Volcanic Action as set forth in
                   (1) Earthquake, including tremors                               (5)(a), (5)(b) and (5)(c), all vol-
                       and aftershocks and any earth                               canic eruptions that occur with-
                       sinking, rising or shifting relat-                          in any 168-hour period will con-
                       ed to such event;                                           stitute a single occurrence.

                   (2) Landslide, including any earth                              Volcanic   Action     does   not
                       sinking, rising or shifting relat-                          include the cost to remove ash,
                       ed to such event;                                           dust or particulate matter that
                                                                                   does not cause direct physical
                   (3) Mine subsidence, meaning sub-
                                                                                   loss or damage to the described
                       sidence of a man-made mine,
                                                                                   property.
                       whether or not mining activity
                       has ceased;

    CP 10 30 10 12                       © Insurance Senrices Office, Inc., 2011                          Page 1 of 11
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 50 of 108



                   This exclusion applies regardless of                        Communication      services include
                   whether any of the above, in Para-                          but are not limited to service relat-
                   graphs (1) through (5), is caused by                        ing to Internet access or access to
                   an act of nature or is otherwise                            any electronic, cellular or satellite
                   caused.                                                     network.
             c.    Governmental Action                                    f.   VVar And Military Action
                   Seizure or destruction of property                          (1) War, including      undeclared    or
                   by order of governmental authority.                             civil war;
                   But we will pay for loss or damage                          (2) Warlike action by a military
                   caused by or resulting from acts of                             force, including action in hin-
                   destruction ordered by governmen-                               dering or defending against an
                   tal authority and taken at the time of                          actual or expected attack, by
                   a fire to prevent its spread, if the fire                       any government, sovereign or
                   would be covered under this Cover-                              other authority using military
                   age Part.                                                       personnel or other agents; or
             d.    Nuclear Hazard                                              (3)   Insurrection, rebellion, revolu-
                   Nuclear reaction or radiation, or ra-                             tion, usurped power, or action
                   dioactive contamination,     however                              taken by governmental author-
                   caused.                                                           ity in hindering or defending
                                                                                     against any of these.
                   But if nuclear reaction or radiation,
                   or radioactive contamination,        re-               g.   Water
                   sults in fire, we will pay for the loss                     (1) Flood, surface water, waves (in-
                   or damage caused by that fire.                                  cluding     tidal   wave    and
             e.    Utility Services                                                tsunami),    tides, tidal water,
                                                                                   overflow of any body of water,
                   The failure of power, communica-
                                                                                   or spray from any of these, all
                   tion, water or other utility service
                                                                                   whether or not driven by wind
                   supplied to the described premises,
                                                                                   (including storm surge);
                   however caused, if the failure:
                                                                               (2)   Mudslide or mudflow;
                   (1) Originates away from        the de-
                       scribed premises; or                                    (3) Water that backs up or over-
                                                                                   flows or is otherwise    dis-
                   (2) Originates   at the described
                                                                                   charged from a sewer, drain,
                       premises, but only if such fail-
                                                                                   sump, sump pump or related
                       ure involves equipment used to
                                                                                   equipment;
                       supply the utility service to the
                       described   premises     from a                         (4) Water under the ground surface
                       source away from the described                              pressing on, or flowing or seep-
                       premises.                                                   ing through:
                   Failure of any utility senrice includes                           (a)   Foundations, walls,   floors
~                  lack of sufficient capacity and reduc-                                  or paved surfaces;
o                  tion in supply.                                                   (b) Basements, whether paved
                   Loss or damage caused by a surge                                      or not; or
                   of power is also excluded, if the                                 (c)   Doors, windows    or other
~                  surge would not have occurred but                                       openings; or
                   for an event causing a failure of                           (5) Waterborne material carried or
                   power.                                                          otherwise moved by any of the
                   But if the failure or surge of power,                           water referred to in Paragraph
                   or the failure of communication, wa-                            (1), (3) or (4), or material carried
                   ter or other utility service, results in                        or     otherwise       moved      by
                   a Covered Cause of Loss, we will                                mudslide or mudflow.
                   pay for the loss or damage caused
                   by that Covered Cause of Loss.




    Page 2 of 11                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
        USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 51 of 108



                     This exclusion applies regardless of                         (2) Device, appliance, system or
                     whether any of the above, in Para-                               network utilizing cellular or sat-
                     graphs (1) through (5), is caused by                             ellite technology.
                     an act of nature or is otherwise                             For the purpose of this exclusion, -
                     caused. An example of a situation to                         electrical, magnetic or electromag-
                     which this exclusion applies is the                          netic energy includes but is not
                     situation   where   a dam, levee,                            limited to:
                     seawall or other boundary or con-
                                                                                       (a) Electrical current, including
                     tainment system fails in whole or in
                                                                                           arcing;
                     part, for any reason, to contain the
                     water.                                                            (b) Electrical charge produced
                                                                                           or conducted by a magnetic
     But if any of the above, in Para-
                                                                                           or electromagnetic field;
     graphs (1) through (5), results in
     fire, explosion or sprinkler leakage,                                             (c) Pulse of - electromagnetic
     we will pay for the loss or damage                                                    energy; or
mcaused by that fire, explosion or                                                     (d) Electromagnetic     waves   or
     sprinkler leakage (if sprinkler leak-                                                 microwaves.
     age is a Covered Cause of Loss).                                             But if fire results, we will pay for the
                h.   "Fungus", Wet Rot, Dry Rot And                               loss or damage caused by that fire.
~                    Bacteria                                                b.   Delay, loss of use or loss of market.
~                    Presence,     growth, , proliferation,                  c.   Smoke, vapor or gas from agricul-
                     spread or any activity of "fungus",                          tural smudging or industrial oper-
                     wet or dry rot or bacteria.                                  ations.
                     But if "fungus",      wet or dry rot or                 d.   (1) Wear and tear;
                     bacteria result in   a"specified cause
                                                                                  (2) Rust or other corrosion, decay,
                     of loss", we will    pay for the loss or
                                                                                      deterioration, hidden or latent
                     damage caused        by that "specified
                                                                                      defect or any quality in property
                     cause of loss".
                                                                                      that causes it to damage or de-
                     This exclusion does not apply:                                   stroy itself;
                     (1) When "fungus", wet or dry rot                            (3) Smog;
                         or bacteria result from fire or
                                                                                  (4) Settling, cracking, shrinking    or
                         lightning; or
                                                                                      expansion;
                     (2) To the extent that coverage is
                                                                                  (5) Nesting or infestation, or dis-
                         provided in the Additional Cov-
                                                                                      charge or release of waste pro-
                         erage, Limited Coverage For
                                                                                      ducts or secretions, by insects,
                         "Fungus", Wet Rot, Dry Rot And
                                                                                      birds, rodents or other animals.
                         Bacteria, with respect to loss or
                         damage by a cause of loss other                          (6) Mechanical breakdown, includ-
                         than fire or lightning.                                      ing rupture or bursting caused
                                                                                      by centrifugal force. But if ine-
                Exclusions B.1.a. through B.1.h. apply
                                                                                      chanical breakdown results in
~               whether or not the loss event results in
                                                                                      elevator collision, we will pay
                widespread damage or afFects a sub-
                                                                                      for the loss or damage caused
                stantial area.
                                                                                      by that elevator collision.
~          2.   We will not pay for loss or damage
                                                                                  (7) The following causes of loss to
                caused by or resulting from any of the
                                                                                      personal property:
                following:
                                                                                       (a) Dampness or dryness of at-
                a.   Artificially  generated    electrical,
                                                                                           mosphere;
                     magnetic or electromagnetic energy
                     that damages, disturbs, disrupts or                               (b) Changes in or extremes of
                     otherwise interferes with any:                                        temperature; or

                     (1) Electrical or electronic wire, de-                            (c) Marring or scratching.
                         vice, appliance, system or net-
                         work; or




       CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 11
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 52 of 108



                   But if an excluded cause of loss that                       This exclusion:
                   is listed in 2.d.(1) through (7) results                    (1) Applies whether or not an act
                   in a"specified cause of loss" or                                occurs    during   your normal
                   building glass breakage, we will pay                            hours of operation;
                   for the loss or damage caused by
                                                                               (2) Does not apply to acts of de-
                   that "specified cause of loss" or
                                                                                   struction by your employees
                   building glass breakage.
                                                                                   (including temporary employ-
             e.    Explosion of steam boilers, steam                               ees and leased workers) or au-
                   pipes, steam engines or steam                                   thorized   representatives;   but
                   turbines owned or leased by you, or                             theft by your employees (in-
                   operated under your control. But if                             cluding temporary employees
                   explosion of steam boilers, steam                               and leased workers) or autho-
                   pipes, steam engines or steam                                   rized representatives is not cov-
                   turbines results in fire or combus-                             ered.
                   tion explosion, we will pay for the
                                                                          i•   Voluntary parting with any property
                   loss or damage caused by that fire
                                                                               by you or anyone else to whom you
                   or combustion explosion. We will
                                                                               have entrusted the property if in-
                   also pay for loss or damage caused
                                                                               duced to do so by any fraudulent
                   by or resulting from the explosion of
                                                                               scheme, trick, device or false pre-
                   gases or fuel within the furnace of
                                                                               tense.
                   any fired vessel or within the flues
                   or passages through which the gas-                     j.   Rain, snow, ice or sleet to personal
                   es of combustion pass.                                      properry, in the open.
             f.    Continuous or repeated seepage or                      k.   Collapse, including any of the fol-
                   leakage of water, or the presence or                        lowing conditions of property or any
                   condensation of humidity, moisture                          part of the property:
                   or vapor, that occurs over a period                         (1) An abrupt falling down or cav-
                   of 14 days or more.                                             ing in;
             g.    Water, other liquids, powder or mol-                        (2) Loss of structural integrity, in-
                   ten material that leaks or flows from                           ciuding separation of parts of
                   plumbing, heating,- air conditioning                            the property or property in dan-
                   or other equipment (except fire pro-                            ger of falling down or caving in;
                   tective systems) caused by or result-                           or
                   ing from freezing, unless:                                  (3) Any cracking, bulging, sagging,
                   (1) You do your best to maintain                                bending,    leaning,    settling,
                       heat in the building or struc-                              shrinkage or expansion as such
                       ture; or                                                    condition relates to (1) or (2)
                   (2) You drain the equipment and                                 above.
                       shut off the supply if the heat is                      But if collapse results in a Covered
                       not maintained.                                         Cause of Loss at the described
o            h.    Dishonest or criminal act (including                        premises, we will pay for the loss or
                   theft) by you, any of your partners,                        damage caused by that Covered
                   members, officers, managers, em-                            Cause of Loss.
                   ployees (including temporary em-                            This exclusion, k., does not apply:
~                  ployees and leased workers), direc-                              (a) To the extent that coverage
                   tors,    trustees ,   or    authorized                               is provided under the Addi-
                   representatives,     whether    acting                               tional Coverage, Collapse;
                   alone or in collusion with each other                                or
                   or with any other party; or theft by
                                                                                    (b) To collapse caused by one
                   any person to whom you entrust the
                                                                                        or more of the following:
                   property for any purpose, whether
                   acting alone or in collusion with any                                (i)    The "specified    causes
                   other party.                                                                of loss";
                                                                                        (ii)   Breakage   of    building
                                                                                               glass;




    Page 4 of 11                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 53 of 108



                           (iii) ' Weight of rain that col-                   (4) Maintenance;
                                   lects on a roof; or                        of part or all of any property on or
                           (iv) Weight of people        or                    off the described premises.
                                personal property.                  4.   Special Exclusions
             I.   Discharge, dispersal, seepage, mi-                     The following provisions apply only to
                  gration, release or escape of "pollu-                  the specified Coverage Forms:
                  tants"    unless     the   discharge,
                                                                         a.   Business Income (And Extra Ex-
                  dispersal, seqpage, migration, re-
                                                                              pense) Coverage Form, Business In-
                  lease or escape is itself caused by
                                                                              come (Without Extra Expense) Cov-
                  any of the "specified     causes of
                                                                              erage Form, Or Extra Expense
                  loss".    But   if    the  discharge,
                                                                              Coverage Form
                  dispersal, seepage, migration, re-
                  lease or escape of "pollutants"    re-                      We will not pay for:
                  sults in a"specified cause of loss",                        (1) Any loss caused by or resulting
                  we will pay for the loss or damage                              from:
~                 caused by that "specified cause of                               (a) Damage or destruction      of
                  loss".                                                               "finished stock"; or
                  This exclusion, I., does not apply to                            (b) The time required to repro-
                  damage to glass caused by chemi-                                     duce "finished stock".
                  cals applied to the glass.
                                                                                   This exclusion does not apply
~            m. Neglect of an insured to use all rea-                              to Extra Expense.
                sonable means to save and preserve
                                                                              (2) Any loss caused by or resulting
                property from further damage at
                                                                                  from direct physical loss or
                and after the time of loss.
                                                                                  damage to radio or television
        3.   We will not pay for loss or damage                                   antennas    (including   satellite
             caused by or resulting from any of the                               dishes) and their lead-in wiring,
M            following, 3.a. through 3.c. But if an ex-                           masts or towers.
             cluded cause of loss that is listed in 3.a.
                                                                              (3) Any increase of loss caused by
             through 3.c, results in a Covered Cause
                                                                                  or resulting from:
             of Loss, we will pay for the loss or dam-
             age caused by that Covered Cause of                                   (a) Delay in rebuilding, repair-
             Loss.                                                                     ing or replacing the proper-
                                                                                       ty   or resuming       "oper-
             a.   Weather conditions. But this exclu-
                                                                                       ations", due to interference
                  sion only applies if weather condi-
                                                                                       at the location of the re-
                  tions contribute in any way with a
                                                                                       building, repair or replace-
                  cause or event excluded in Para-
                                                                                       ment by strikers or other
                  graph 1. above to produce the loss
                                                                                       persons; or
                  or damage.
                                                                                   (b) Suspension, lapse or can-
             b.   Acts ordecisions,
                         .           including the fail-
                                                                                       cellation  of any license,
~                 ure to act or decide, of any person,
                                                                                       lease or contract. But if the
o                 group, organization or governmen-
                                                                                       suspension, lapse or can-
                  tal body.
                                                                                       cellation is directly caused
             c.   Faulty, inadequate or defective:                                     by the "suspension"         of
~                 (1) Planning, zoning, development,                                   "operations", we will cover
                      surveying, siting;                                               such loss that affects your
                  (2) Design, specifications,  work-                                   Business Income during the
                      manship, repair, construction,                                   "period of restoration" and
                      renovation, remodeling,  grad-                                   any extension of the "peri-
                      ing, compaction;                                                 od of restoration" in accor-
                                                                                       dance with the terms of the
                  (3) Materials     used in repair, con-
                                                                                       Extended Business Income
                      struction,   renovation or remod-
                                                                                       Additional    Coverage and
                      eling; or
                                                                                       the Extended Period Of In-
                                                                                       demnity Optional Coverage
                                                                                       or any variation of these.



    CP 10 30 10 12                       © Insurance Senrices Office, Inc., 2011                       Page 5 of 11
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 54 of 108



                   (4) Any Extra Expense caused by or                                    (ii) The building is Cov-
                       resulting   from     suspension,                                       ered Property    under
                       lapse or cancellation of any li-                                       this Coverage Form.
                       cense, lease or contract beyond                               (b) Nuclear Hazard
                       the "period of restoration".
                                                                                         VVe will not defend any
                   (5) Any other consequential loss.                                     claim or "suit", or pay any
            b.     Leasehold Interest Coverage Form                                      damages, loss, expense or
                   (1) Paragraph 13.1.a., Ordinance Or                                   obligation,  resulting from
                       Law, does not apply to insur-                                     nuclear reaction or radi-
                       ance under this Coverage Form.                                    ation, or radioactive con-
                                                                                         tamination,          however
                   (2) We will not pay for any loss
                                                                                         caused.
                       caused by:
                                                                       5.   Additional Exclusion
                       (a) Your cancelling the lease;
                                                                            The following provisions     apply only to
                       (b) The suspension, lapse or
                                                                            the specified property:
                           cancellation of any license;
                           or                                               Loss Or Damage To Products

                       (c) Any     other    consequential                   We will not pay for loss or damage to
                           loss.                                            any merchandise, goods or other prod-
                                                                            uct caused by or resulting from error or
            c.     Legal Liability Coverage Form
                                                                            omission by any person or entity (in-
                   (1) The following exclusions do not                      cluding those having possession under
                       apply to insurance under this                        an arrangement where work or a portion
                       Coverage Form:                                       of the work is outsourced) in any stage
                       (a) Paragraph 13.1.a. Ordinance                      of the development, production or use of
                           Or Law;                                          the product, including planning, testing,
                       (b) Paragraph B.1.c.          Govern-                processing,     packaging,     installation,
                           mental Action;                                   maintenance or repair. This exclusion
                                                                            applies to any effect that compromises
                       (c) Paragraph       13.1.d.   IVuclear
                                                                            the form, substance or quality of the
                           Hazard;
                                                                            product. But if such error or omission re-
                       (d) Paragraph B.1,e. Utility Ser-                    sults in a Covered Cause of Loss, we will
                           vices; and                                       pay for the loss or damage caused by
                       (e) Paragraph B.1.f. War And                         that Covered Cause of Loss.
                           Military Action.                       C.   Limitations
                   (2) The following additional exclu-                 The following limitations apply to all policy
                       sions apply to insurance under                  forms and endorsements, unless otherwise
                       this Coverage Form:                             stated:
                       (a) Contractual Liability                       1.   We will not pay for loss of or damage to
N
                           We will not defend any                           property, as described and limited in
~                          claim or "suit", or pay dam-                     this section. In addition, we will not pay
°                          ages that you are legally                        for any loss that is a consequence of loss
                           liable to pay, solely by rea-                    or damage as described and limited in
                           son of your assumption of                        this section.
~                          liability  in a contract or                      a.   Steam boilers, steam pipes, steam
                           agreement. But this exclu-                            engines or steam turbines caused
                           sion does not apply to a                              by or resulting from any condition
                           written lease agreement in                            or event inside such equipment. But
                           which you have assumed li-                            we will pay for loss of or damage to
                           ability for building damage                           such equipment caused by or result-
                           resulting from an actual or                           ing from an explosion of gases or
                           attempted burglary or rob-                            fuel within the furnace of any fired
                           bery, provided that:                                  vessel or within the flues or pas-
                           (i)   Your assumption of li-                          sages through which the gases of
                                 ability was executed                            combustion pass.
                                 prior to the accident;
                                 and


    Page 6 of 11                           © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 55 of 108



             b.   Hot water boilers or other water                            (4) Frost or hail; or
                  heating equipment caused by or re-                          (5) Rain, snow, ice or sleet.
                  sulting from any condition . or event
                                                                    2,   We will not pay for loss of or damage to
                  inside such boilers or equipment,
                                                                         the following types of property unless
                  other than an explosion.
                                                                         caused by the "specified causes of loss"
             c.   The interior of any building or struc-                 or building glass breakage:
                  ture, or to personal property in the
                                                                         a.   Animals, and then only if they are
                  building or structure, caused by or
                                                                              killed or their destruction is made
                  resulting from rain, snow, sleet, ice,
                                                                              necessary.
                  sand or dust, whether driven by
                  wind or not, unless:                                   b.   Fragile articles such as statuary,
                                                                              marbles, chinaware and porcelains,
                  (1) The building or structure first
                                                                              if broken. This restriction does not
                      sustains damage by a Covered
                                                                              apply to:
                      Cause of Loss to its roof or
~                     walls through which the rain,                           (1) Glass; or
~
~                     snow, sleet, ice, sand or dust                          (2) Containers of property held for
                      enters; or                                                  sale.
                  (2) The loss or damage is caused                       c.   Builders'   machinery,   tools  and
                      by or results from thawing of                           equipment owned by you or entrust-
                      snow, sleet or ice on the build-                        ed to you, provided such property is
~                     ing or structure.                                       Covered Property.
             d.   Building materials and supplies not                         However,    this- limitation   does not
                  attached as part of the building or                         apply:
                  structure, caused by or resulting                           (1)   If the properry is located on or
                  from theft.                                                       within 100 feet of the described
                  However,    this limitation   does not                            premises, unless the premises
~                 apply to:                                                         is insured under the Builders
                  (1) Building materials and supplies                               Risk Coverage Form; or
                      held for sale by you, unless they                       (2) To Business Income Coverage
                      are insured under the Builders                              or to Extra Expense Coverage.
                      Risk Coverage Form; or                        3.   The special limit shown for each cate-
                  (2) Business Income Coverage or                        gory, a. through d., is the total limit for
                      Extra Expense Coverage.                            loss of or damage to all property in that
            e.    Property that is missing, where the                    category. The special limit applies to
                  only evidence of the loss or damage                    any one occurrence of theft, regardless
                  is a shortage disclosed on taking in-                  of the types or number of articles that
                  ventory, or other instances where                      are lost or damaged in that occurrence.
                  there is no physical evidence to                       The special limits are (unless a higher
                  show what happened to the proper-                      limit is shown in the Declarations):
                  ty.                                                    a.   $2,500 for furs, fur garments      and
~           f.    Property that has been transferred                          garments trimmed with fur.
                  to a person or to a place outside the                  b.   $2,500 for jewelry, watches, watch
                  described premises on the basis of                          movements,     jewels, pearls, pre-
~                 unauthorized instructions.                                  cious and semi-precious       stones,
             g.   Lawns, trees, shrubs or plants                              bullion, gold, silver, platinum and
                  which are part of a vegetated roof,                         other precious alloys or metals. This
                  caused by or resulting from:                                limit does not apply to jewelry and
                                                                              watches worth $100 or less per
                  (1) Dampness or dryness of atmo-
                                                                              item.
                      sphere or of soil supporting the
                      vegetation;                                        c.   $2,500 for patterns, dies, molds and
                                                                              forms.
                  (2) Changes in or extremes of tem-
                      perature;                                          d.   $250 for stamps, tickets, including
                                                                              lottery tickets held for sale, and let-
                  (3) Disease;
                                                                              ters of credit.




    CP 10 30 10 12                       © Insurance Services OfFce, Inc., 2011                          Page 7 of 11
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 56 of 108



          These special limits are part of, not in                    d.   Use of defective material or meth-
          addition to, the Limit of Insurance appli-                       ods in construction, remodeling or
          cable to the Covered Property.                                   renovation if the abrupt collapse oc-
          This limitation, C.3., does not apply to                         curs after the construction, remodel-
          Business Income Coverage or to Extra                             ing or renovation is complete, but
          Expense Coverage.                                                only if the collapse is caused in part

     4.   We will not pay the cost to repair any                           by'
          defect to a system or appliance from                             (1) A cause of loss listed in 2.a. or
          which water, other liquid, powder or                                 2•b•;
          molten material escapes. But we will                             (2) One or more of the "specified
          pay the cost to repair or replace                                    causes of loss";
          damaged parts of fire- extinguishing                             (3) Breakage of building glass;
          equipment if the damage:
                                                                           (4) Weieht of people or personal
          a.   Results in discharge of any sub-
                                                                               P oP rtY~ or
               stance from an automatic fire pro-
                                                                           (5) Weight of rain that collects on a
               tection system; or
                                                                               roof.
          b.   Is directly caused by freezing.
                                                                 3.   This Additional Coverage        - Collapse
          However, this limitation does not apply                     does not apply to:
          to Business Income Coverage or to Extra
                                                                      a.   A building or any part of a building
          Expense Coverage.
                                                                           that is in danger of falling down or
D.   Additional Coverage - Collapse                                        caving in;
     The coverage provided under this Additional                      b.   A part of a building that is standing,
     Coverage, Collapse, applies only to an                                even if it has separated from an-
     abrupt collapse as described and limited in                           other part of the building; or
     D.I. through D.7.
                                                                      c.   A building that is standing or any
     1.   For the purpose of this Additional Cov-                          part of a building that is standing,
          erage, Collapse, abrupt collapse means                           even if it shows evidence of crack-
          an abrupt falling down or caving in of a                         ing, bulging,     sagging,  bending,
          building or any part of a building with                          leaning, settling, shrinkage or ex-
          the result that the.building or part of the                      pansion.
          building cannot be occupied for its in-
                                                                 4.   With respect to the following   property:
          tended purpose.
                                                                      a:   Outdoor radio or television anten-
     2.   We will pay for direct physical loss or
                                                                           nas (including satellite dishes) and
          damage to Covered Property, caused by
                                                                           their   lead-in wiring,   masts   or
          abrupt collapse of a building or any part
                                                                           towers;
          of a building that is insured under this
          Coverage Form or that contains Covered                      b.   Awnings, gutters and downspouts;
          Property insured under this Coverage                        c.   Yard fixtures;
          Form, if such collapse is caused by one                     d.   Outdoor swimming    pools;
          or more of the following:
                                                                      e.   Fences;
          a.   Building decay that is hidden from
                                                                      f.   Piers, wharves and docks;
               view, unless the presence of such
               decay is known to an insured prior                     g.   Beach or diving platforms or appur-
               to collapse;                                                tenances;
          b.   Insect or vermin damage that is hid-                   h.   Retaining walls; and
               den from view, unless the presence                     i.   Walks, roadways    and other paved
               of such damage is known to an in-                           surfaces;
               sured prior to collapse;                               if an abrupt collapse is caused by a
          c.   Use of defective material or meth-                     cause of loss listed in 2.a. through 2.d.,
               ods in construction, remodeling or                     we will pay for loss or damage to that
               renovation if the abrupt collapse oc-                  property only if:
               curs during the course of the con-                          (1) Such loss or damage is a direct
               struction, remodeling or renovation.                            result of the abrupt collapse of a
                                                                               building insured under this Cov-
                                                                               erage Form; and


Page 8 of 11                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 57 of 108



                   (2) The property is Covered Prop-                      This Additional Coverage does not apply
                       erty under this Coverage Form.                     to lawns, trees, shrubs or plants which
         5.   If personal property abruptly falls down                    are part of a vegetated roof.
              or caves in and such collapse is not the              2.    We will pay for loss or damage by "fun-
              result of abrupt collapse of a building,                    gus", wet or dry rot or bacteria. As used
              we will pay for loss or damage to Cov-                      in this Limited Coverage, the term loss
              ered Property caused by such collapse                       or damage means:
              of personal property only if:                               a.   Direct physical loss or damage to
              a.   The collapse of personal property                           Covered Property caused by "fun-
                   was caused by a cause of loss listed                        gus", wet or dry rot or. bacteria, in-
                   in 2.a. through 2.d.;                                       cluding the cost of removal of the
              b.   The personal property which         col-                    "fungus", wet or dry rot or bacteria;
                   lapses is inside a building; and                       b.   The cost to tear out and replace any
              c.   The property which collapses is not                         part of the building or other prop-
~                  of a kind listed in 4., regardless of                       erty as needed to gain access to the
°                  whether that kind of property is con-                       "fungus", wet or dry rot or bacteria;
                   sidered to be personal property or                          and
                   real property.                                         c.   The cost of testing performed after
              The coverage stated in this Paragraph 5.                         removal, repair, replacement or res-
^             does not apply to personal property if                           toration of the damaged property is
~             marring and/or scratching is the only                            completed, provided there is a rea-
              damage    to that personal      property                         son to believe that "fungus", wet or
              caused by the collapse.                                          dry rot or bacteria are present.

         6.   This Additional     Coverage, Collapse,               3.    The coverage described under E.2. of
              does not apply to personal property that                    this Limited Coverage is limited to
              has not abruptly fallen down or caved in,                   $15,000. Regardless of the number of
m             even if the personal property shows evi-                    claims, this limit is the most we will pay
              dence of cracking, bulging, sagging,                        for the total of all loss or damage arising
              bending, leaning, settling, shrinkage or                    out of all occurrences of "specified
              expansion.                                                  causes of loss" (other than fire or light-
                                                                          ning) and Flood which take place in a
         7.   This Additional Coverage, Collapse, will
                                                                          12-month period (starting with the be-
              not increase the Limits of Insurance pro-
                                                                          ginning of the present annual policy pe-
              vided in this Coverage Part.
                                                                          riod). With respect to a particular occur-
         8.   The term Covered Cause of Loss in-                          rence of loss which results in "fungus",
              cludes the Additional  Coverage, Col-                       wet or dry rot or bacteria, we will not
              lapse, as described and limited in D.I.                     pay more than a total of $15,000 even if
              through D.7.                                                the "fungus", wet or dry rot or bacteria
    E.   Additional Coverage - Limited Coverage For                       continue to be present or active, or re-
         "Fungus", VNet Rot, Dry Rot And Bacteria                         cur, in a later policy 'period.
0        1.   The coverage described in E.2. and E.6.                4.   The coverage provided under this Limit-
              only applies when the "fungus", wet or                      ed Coverage does not increase the ap-
              dry rot or bacteria are the -result of one                  plicable Limit of Insurance on any
              or more of the following causes that oc-                    Covered Property. If a particular occur-
°             cur during the policy period and only if                    rence results in loss or damage by "fun-
              all reasonable means were used to save                      gus", wet or dry rot or bacteria, and oth-
              and preserve the property from further                      er loss or damage, we will not pay more,
              damage at the time of and after that oc-                    for the total of all loss or damage, than
              currence:                                                   the applicable Limit of Insurance on the
              a.   A"specified cause of loss"         other               affected Covered Property.
                   than fire or lightning; or
              b.   Flood, if the Flood Coverage En-
                   dorsement applies to the affected
                   premises.




    CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                            Page 9 of 11
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 58 of 108



           If there is covered loss or damage to              F.   Additional Coverage Extensions
           Covered Property, not caused by "fun-                   1. Property In Transit
           gus", wet or dry rot or bacteria, loss pay-
                                                                         This Extension applies only to your per-
           ment will not be limited by the terms of
                                                                         sonal property to which this form ap-
           this Limited Coverage, except to the ex-
                                                                         plies.
           tent that "fungus", wet or dry rot or bac-
           teria cause an increase in the loss. Any                      a. You may extend the insurance pro-
           such increase in the loss will be subject                          v'ided by this Coverage Part to apply
           to the terms of this Limited Coverage.                             to your personal property (other
                                                                              than property in the care, custody or
        -1 The terms of this Limited Coverage do                              control of your salespersons) in
           not increase or reduce the coverage pro-
                                                                              transit more than 100 feet from the
           vided under Paragraph F.2. (Water Dam-
                                                                              described premises. Property must
           age, Other Liquids, Powder Or Molten
                                                                              be in or on a motor vehicle you own,
           Material Damage) of this Causes Of Loss
                                                                              lease or operate while between
           form or under the Additional Coverage,
                                                                              points in the coverage territory.
           Collapse.
                                                                         b.   Loss or damage must be caused by
        6.   The following, 6.a. or 6.b., applies only if
                                                                              or result from one of the following
             Business Income and/or Extra Expense
                                                                              causes of loss:
             Coverage applies to the described prem-
             ises and only if the "suspension" of "op-                        (1) Fire,    lightning;   explosion,
             erations" satisfies all terms and condi-                              windstorm or hail, riot or civil
             tions of the applicable Business Income                               commotion, or vandalism.
             and/or Extra Expense Coverage Form:                              (2) Vehicle collision, upset or over-
             a.   If the loss which resulted in "fun-                             turn. Collision means accidental
                  gus", wet or dry rot or bacteria does                           contact of your vehicle with an-
                  not in itself necessitate a"suspen-                             other vehicle or object. It does
                  sion" of "operations",      but such                            not mean your vehicle's contact
                  "suspension" is necessary due to                                with the roadbed.
                  loss or damage to property caused                           (3) Theft of an entire bale, case or
                  by "fungus", wet or dry rot or bac-                             package by forced entry into a
                  teria, then our payment under Busi-                             securely locked body or com-
                  ness Income and/or Extra Expense                                partment of the vehicle. There
                  is limited to the amount of loss                                must be visible marks of the
                  and/or expense sustained in a peri-                             forced entry.
                  od of not more than 30 days. The                       c.   The most we will pay for loss or
                  days need not be consecutive.                               damage under this Extension is
             b.   If a covered "suspension" of "oper-                         $5,000.
                  ations" was caused by loss or dam-                     This Coverage Extension is additional
                  age other than "fungus", wet or dry                    insurance. The Additional Condition, Co-
                  rot or bacteria but remediation of                     insurance, does not apply to this Exten-
                  "fungus", wet or dry rot or bacteria                   sion.
                  prolongs the "period of restora-
                                                                    2•   Water Damage, Other Liquids, Powder
                  tion", we will pay for loss and/or ex-
                                                                         Or Molten Material Damage
                  pense sustained during the delay
                  (regardless of when such a delay oc-                   If loss or damage caused by or resulting
9
                  curs during the "period of restora-                    from covered water or other liquid, pow-
                  tion"), but such coverage is limited                   der or molten material damage loss oc-
                  to 30 days. The days need not be                       curs, we will also pay the cost to tear out
                  consecutive.                                           and replace any part of the building or
                                                                         structure to repair damage to the system
                                                                         or appliance from which the water or
                                                                         other substance escapes. This Coverage
                                                                         Extension does not increase the Limit of
                                                                         Insurance.




    Page'10 of 11                       © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 59 of 108



         3.   Glass                                                      c.   Water damage means:
              a.   We will pay for expenses incurred to                       (1) Accidental discharge or leakage
                   put up temporary plates or board up                            of water or steam -as the direct
                   openings if repair or replacement of                           result of the breaking apart or
                   damaged glass is delayed.                                      cracking of a plumbing, heating,
              b.   We will pay for expenses incurred to                           air conditioning or other system
                   remove     or replace obstructions                             or appliance (other than a sump
                   when repairing or replacing glass                              system including . its related
                   that is part of a building. This does                          equipment and parts), that is lo-
                   not include removing or replacing                              cated on the described prem-
                   window displays.                                               ises and contains water or
                                                                                  steam; and
              This Coverage Extension F.3. does not
              increase the Limit of Insurance.                                (2) Accidental discharge or leakage
                                                                                  of water or waterborne material
    G.   Definitions
~                                                                                 as the direct result of the break-
m        1.   "Fungus" means any type or form of                                  ing apart or cracking of a water
              fungus, including mold or mildew, and                               or sewer pipe that is located off
              any mycotoxins, spores, scents or by-                               the described premises and is
              products produced or released by fungi.                             part of a municipal potable wa-
         2.   "Specified causes of loss" means the                                ter supply system or municipal
o             following:    fire; lightning; explosion;                           sanitary sewer system, if the
              windstorm or hail; smoke; aircraft or ve-                           breakage or cracking is caused
              hicles; riot or civil commotion; vandal-                            by wear and tear.
              ism; leakage from fire-extinguishing                            But water damage does not include
              equipment; sinkhole collapse; volcanic                          loss or damage otherwise excluded
              action; falling objects; weight of snow,                        under the terms of the Water Exclu-
              ice or sleet; water damage.                                     sion. Therefore, for example, there
              a.   Sinkhole collapse means the sud-                           is no coverage under this policy in
                   den sinking' or collapse of land into                      the situation in which discharge or
                   underground empty spaces created                           leakage of water results from the
                   by the action of water on limestone                        breaking apart or cracking of a pipe
                   or dolomite. This cause of loss does                       which was caused by or related to
                   not include:                                               weather-induced    flooding, even if
                   (1) The cost of filling sinkholes; or                      wear and tear contributed to the
                                                                              breakage or cracking. As another ex-
                   (2) Sinking or collapse of land into
                                                                              ample, and also in accordance with
                       man-made underground        cav-
                                                                              the terms of the Water Exclusion,
                       ities.
                                                                              there is no coverage for loss or dam-
              b.   Falling objects does not include loss                      age caused by or related to weather-
                   or damage to:                                              induced flooding which follows or is
~                  (1) Personal property in the open;                         exacerbated by pipe breakage or
0                      or                                                     cracking attributable to wear and
                   (2) The interior of a building or                          tear.
                       structure, or property inside a                        To the extent that accidental dis-
                       building or structure, unless the                      charge or leakage of water falls
                       roof or an outside wall of the                         within the criteria set forth in c.(1) or
                       building or structure is first                         c.(2) of this definition of "specified
                       damaged by a falling object.                           causes of loss," such water is not
                                                                              subject to the provisions of the Wa-
                                                                              ter Exclusion which preclude cover-
                                                                              age for sun`ace water or water under
                                                                              the surface of the ground.




    CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 11 of 11
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 60 of 108


                                                                                                  COMIVIERCIAL PROPERTY
                                                                                                           CP 88 00 02 15.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROPERTY EXTENSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTYCOVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
CAUSES OF LOSS - BROAD FORM
CAUSES OF LOSS - SPECIAL FORM_

The following is a summary of increased limits of insurance and additional coverages provided by this
endorsement. This endorsement is subject to the provisions of your policy which means that it is subject to
all limitations and conditions applicable to this Coverage Part, Coverage Form and Causes Of Loss - Broad
Form and Causes of Loss - Special Form unless specifically deleted, replaced, or modified herein. Except as
otherwise stated herein, this endorsement is applicable only to those locations described in the Declara-
tions.
Coverage for Extra Expense, whether provided by this endorsement or elsewhere, does not apply if a loss
is covered only as a result of this endorsement.
If loss or damage is covered elsewhere in this policy and under this endorsement, the amount payable
under this endorsement will apply excess over that payable elsewhere in this policy unless otherwise
stated. We will not pay more than the actual amount of the covered loss or damage.

Coverage Description                                                        Limit Of Insurance
Special Deductible Provision                                                Included
Broadened Premises                                                          Included
Additional Covered Property                                                 Included
Real Property Of Others Required By Contract                                $     20,000 in any one occurrence
Fire Department Service Charge                                              $      2,500 for service in any one
                                                                                         occurrence
Electronic Data                                                             $      5,000 in any one policy year
Arson Or Theft Reward                                                       $     10,000 in any one occurrence,
                                                                                         regardless of the number
                                                                                         of persons providing
                                                                                         information
Newly Acquired Or Constructed Property                                      180 days
     Buildings                                                              $ 500,000 at any one location
     Business Personal Property                                             $ 250,000 at any one location
Personal Effects And Property Of Others                                     $     10,000 in any one occurrence
Valuable Papers And Records (Other Than Electronic Data)                    $     10,000 in any one occurrence
Outdoor Property                                                            $      5,000 in any one occurrence
Accounts Receivable                                                         $     10,000 in any one occurrence
Fine Arts                                                                   $     10,000 in any one occurrence
Fire Protective Equipment                                                   $     10,000 in each separate 12-month
                                                                                         policy period
Loss Of Refrigeration                                                       $     10,000 in any one occurrence
Computer Equipment (Including Laptop/Portable Computers)                    $     15,000 in any one occurrence
Lock Replacement                                                            $      1,000 in any one occurrence
Money And Securities
      Inside the Premises                                                          2,500 in any one "occurrence"
      Outside the Premises                                                         2,500 in any one "occurrence"
Utility Services Interruption - Direct Damage                                      5,000 in any one occurrence
Extra Expense                                                                     10,000 in any one occurrence
Utility Services Interruption - Business Income                                    2,500 in any one occurrence
Loss Adjustment Expenses                                                           2,500 in any one occurrence


                                            © 2015 Liberty Mutual Insurance
CP 88 00 02 15       Includes copyrighted material of Insurance Services Office Inc., with its Permission.    Page 1 of 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 61 of 108



    Coverage Description                                                            Limit Of Insurance
    Appurtenant Structures
        Buildings                                                                   $     50,000 in any one occurrence
        Business Personal Property                                                  $      5,000 in any one occurrence
    Salespersons Samples                                                            $      1,000 for each salesperson,
                                                                                                 in any, one occurrence
    Signs (Outdoor)                                                                 $      5,000 per sign in any one occurrence
    Special Valuation Provision                                                     $      5,000
    Property In Transit                                                             $     10,000 in any one occurrence
    Back-up Of Sewers Or Drains                                                     $     10,000 in any one occurrence

    A.   The following is added to Section D. Deductible, of the BUILDING AND PERSONAL PROPERTY COV-
         ERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COMMERCIAL
         UNIT- OWNERS COVERAGE FORM:
         Special Deductible Provision
~        From any loss or damage covered under this endorsement, we will deduct the amount of the Deduct-
°        ible shown in the Declarations that applies to the peril of fire unless otherwise stated in this endorse-
         ment. In the event tliere is more than one difFerent deductible on the policy applying to fire, the
         smallest such deductible will apply. The deductible shall apply separately to each occurrence.
    B.   The following changes apply to Section A. Coverage of the BUILDING AND PERSONAL PROPERTY
o        COVERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM, and CONDOMINIUM COM-
         MERCIAL UNIT-OWNERS COVERAGE FORM unless otherwise noted:
         1. Broadened Premises
              References to 100 feet in Paragraph A.1.a.(5)(b), Building; Paragraph A.1.b., Your Business Per-
              sonal Property; Paragraph A.1.c.(2), Personal Property Of Others; and Paragraph A.5., Coverage
              Extensions of the BUILDING AND PERSONAL PROPERTYCOVERAGE FORM and CONDOMINIUM
~             ASSOCIATION COVERAGE FORM and Paragraph A.1.a., Your Business Personal Property; Para-
              graph A.1.b. Personal Property Of Others; and Paragraph A.5., Coverage Extensions of the CON-
              DOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM are deleted and replaced by 1,000
              feet.
         2. Additional Covered Property
              The following are added to item a. Building of Paragraph A.I. Covered Property of the BUILDING
              AND PERSONAL PROPERTY COVERAGE FORM:
              (6) Bridges not exceeding 30 feet in length, roadways, walks, patios or other paved surfaces;
              (7) Retaining walls (except retaining walls two feet or higher used to contain water or protect
                  against wave action or storm surges) that are not part of a building.
              The following are added to item a. Building of Paragraph A.I. Covered Property of the CONDO-
              MINIUM ASSOCIATION COVERAGE FORM:
              (7) Bridges not exceeding 30 feet in length, roadways, walks, patios or other paved surfaces;
~             (8) Retaining walls (except retaining walls two feet or higher used to contain water or protect
                  against wave action or storm surges) that are not part of a building.
              Additional Condition F.1. Coinsurance does not apply to bridges which qualify as Additional Cov-
°             ered Property under this endorsement.
              Item d. of Paragraph A.2. Property Not Covered is deleted and replaced by the following:
                      d.   Bridges exceeding 30 feet in length.
              Item I. of Paragraph A.2. Property Not Covered is deleted and replaced by the following:
                      I.   Retaining walls two feet or higher used to contain water or protect against wave action or
                           storm surges.
         3.   Real Property Of Others Required By Contract
              The following is added to item b. Your Business Personal Property of Paragraph A.1. Covered
              Property of the BUILDING AND PERSONAL PROPERTYCOVERAGE FORM and item a. Your Busi-
              ness Personal Property of Paragraph A.I. Covered Property of the CONDOMINIUM COMMERCIAL
              UNIT-OWNERS COVERAGE FORM:

                                                     © 2015 Liberty Mutual Insurance
    CP 88 00 02 15           Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 2 of 12
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 62 of 108



          (8) . Real Property including but not limited to building, doors and windows you are responsible for
                due to contract or lease agreement.
          The following is added to item b. Your Business Personal Property of Paragraph A.I. Covered
          Property of the CONDOMINIUM ASSOCIATION COVERAGE FORM:
          (4) Real Property including but not limited to building, doors and windows you are responsible for
               due to contract or lease agreement.
          The most we will pay for loss or damage to covered property in any one occurrence is $20,000.
    4.    Fire Department Service Charge
          The limit of insurance in item c. Fire Department Service Charge of Paragraph A.4. Additional
          Coverages is amended from $1,000 for service at each described premises to $2,500 for service in
          any one occurrence. This extension does not apply if a higher limit is shown in the HIGHER LIMITS
          endorsement or the Declarations.
    5. - Electronic Data
          The limit of insurance in item f.(4) Electronic Data of Paragraph A.4. Additional Coverages of the
          BUILDING AND PERSONAL PROPERTY COVERAGE FORM and CONDOMINIUM ASSOCIATION
          COVERAGE FORM and item e.(4) Electronic Data of Paragraph A.4. Additional Coverages of the
          CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM is increased from $2,500 to
          $5,000 in any one policy year. This extension does not apply if a higher limit is shown in the
          HIGHER LIMITS endorsement or the Declarations.
    6.    Item g. is-added to Paragraph A.4 Additional Coverages of the BUILDING AND PERSONAL PROP-
          ERTY COVERAGE FORM and CONDOMINIUM ASSOCIATION COVERAGE FORM, and item f. is
          added to Paragraph A.4 Additional Coverages of the CONDOMINIUM COMMERCIAL UNIT-OWN-
          ERS COVERAGE FORM:
          Arson Or Theft Reward
          We will pay on behalf of the insured up to $10,000 in any one occurrence for information which
          leads to an arson conviction or theft conviction in connection with a fire loss or theft loss covered
          under the BUILDING AND PERSONAL PROPERTY COVERAGE FORM, CONDOMINIUM ASSOCI-
          ATION COVERAGE FORM or CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM.
          Regardless of the number of persons involved in providing information, our liability under this
          Additional Coverage will not be increased.
          No deductible applies to this coverage.
    7.    Newly Acquired Or Constructed Property
          The limit of insurance in item a.(1) Newly Acquired Or Constructed Property - Buildings of Para-
          graph A.5. Coverage Extensions of the BUILDING AND PERSONAL PROPERTYCOVERAGE FORM
          and CONDOMINIUM ASSOCIATION COVERAGE FORM is amended from $250,000 at each building
          to $500,000 at any one location.
          The limit of insurance in item a.(2) Newly Acquired Or Constructed Property of Paragraph A.5.
          Coverage Extensions of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM and CON-
          DOMINIUM ASSOCIATION COVERAGE FORM, and item a.(1) Newly Acquired Property of Para-
          graph A.5. Coverage Extensions of the CONDOMINIUM COMMERCIAL UNIT-OWNERS COVER-
          AGE FORM is amended from $100,000 at each building to $250,000 at any one location.
          The number of days in item a.(3)(b) Newly Acquired Or Constructed Property - Period Of
          Coverage of Paragraph A.5. Coverage Extensions of the BUILDING AND PERSONAL PROPERTY
          COVERAGE FORM and CONDOMINIUM ASSOCIATION COVERAGE FORM, and item a.(3)(b) New-
          ly Acquired Property of Paragraph A.5 Coverage Extensions of the CONDOMINIUM COMMERCIAL
          UNIT-OWNERS COVERAGE FORM is increased from 30 to 180 days.
     8.   Personal Effects And Property Of Others
          The last paragraph of item b. Personal EfPects And Property Of Others of Paragraph A.5. Coverage
          Extensions- is deleted and replaced by the following:
          The most we will pay for loss or damage under this Extension is $10,000 in any one occurrence
          described in the Declarations. Our payment for loss of or damage to personal property of others
          (including property of others held by you on consignment) will only be for the account of the
          owner of the property.

                                             © 2015 Liberty Mutual Insurance
CP 88 00 02 15       Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 3 of 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 63 of 108



        9.   Valuable Papers And Records (Other Than Electronic Data)
             The limit of insurance in item c.(4) Valuable Papers And Records (Other Than Electronic Data) of
             Paragraph A.5. Coverage Extensions is amended from $2,500 at each described premises to
             $10,000 in any one occurrence. This extension does not apply if a higher limit is shown in the
             HIGHER LIMITS endorsement or the Declarations.
        10. Outdoor Property
             Item e. Outdoor Property of Paragraph A.5. Coverage Extensions is deleted and replaced by the
             following:
             You may extend the insurance provided by the BUILDING AND PERSONAL PROPERTYCOVERAGE
             FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COMMERCIAL
             UNIT-OWNERS COVERAGE FORM to apply to your outdoor fences, lighting, lighting standards,
             radio and television antennas, satellite dishes, playground equipment, scoreboards, trees, shrubs
             and plants (other than trees, shrubs or plants which are "stock" or are a part of a vegetated roof),
             including debris removal expense, caused by or resulting from any of the Covered Causes of Loss.
m            The most we will pay for loss or damage under this Extension is $5,000, but not more than $500 for
             any one tree, shrub or plant. These limits apply to any one occurrence, regardless of the types or
             numbers of items lost or damaged in that occurrence.
        11. The following are added to Paragraph A.5. Coverage Extensions:
             h. Accounts Receivable
~                 We will pay:
                  (1) AII amounts due from your customers that you are unable to collect;
                  (2) Interest charges on any loan required to ofFset amounts you are unable to collect pending
                      our payment of these amounts;
                  (3) Collection expenses in excess of your normal collection expenses that are made neces-
~                     sary by the loss or damage; and
                  (4) Other reasonable expenses that you incur to re-establish your records of accounts receiv-
                      able;
                  that result from a Covered Cause of Loss to your records of accounts receivable..
                  The most we will pay for loss in any one occurrence under this Extension is $10,000.
                  No deductible applies to this Coverage Extension.
             i.   Fine Arts
                  You may extend the insurance that applies to Your Business Personal Property to apply to
                  your fine arts and fine arts owned by others that are in your care, custody or control.
                  This Extension does not apply to loss or damage caused by or resulting from:

N
                  (1) Any repairing, restoration or retouching process;
o                 (2) Insects, birds, rodents or other animals;
                  (3) Wear and tear;
                  (4) Rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any quality in the
~                     property that causes it to damage or destroy itself;
                  (5) Breakage of art glass windows, statuary, marbles, glassware, bric-a-brac, porcelains and
                      similar fragile articles. But we will pay for loss or damage caused. directly by fire, light-
                      ning, aircraft, theft or attempted theft, cyclone, tornado, windstorm, explosion, vandal-
                      ism, or by accident to the vehicle carrying the property.
                  The most we will pay for loss or damage in any one occurrence under this Extension is
                  $10,000. This Extension also applies to fine arts while in transit or located away from locations
                  described in the Declarations.




                                                © 2015 Liberty Mutual Insurance
    CP 88 00 02 15       Includes copyrighted material of Insurance Senrices Office Inc., with its Permission.   Page 4 of 12
      USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 64 of 108



             j.   Fire Protective Equipment
                  You may extend the insurance provided by the BUILDING AND PERSONAL PROPERTYCOV-
                  ERAGE FORM, CONDOMINIUM . ASSOCIATION COVERAGE FORM and CONDOMINIUM COM-
                  MERCIAL UNIT-OWNERS COVERAGE FORM to your costs to:
                  (1) Recharge or refill fire protective equipment; and
                  (2) Clean up and remove the fire extinguishing agent, resulting from the discharge of a fire
                      extinguishing agent from fire protective equipment.
                  The discharge must:
                  (1) Be caused by a Covered Cause of Loss;
                  (2) Result from the intended operation of the fire protective equipment to prevent or control a
                      Covered Cause of Loss;
                  (3) Be accidental; or
                  (4) Result from a malfunction of the fire protective equipment.
                  We will not pay for damage:
                  (1) If you fail to use reasonable care to maintain the fire protective equipment in proper
                      operating condition; or
                  (2) Caused by discharge at the time of servicing, refilling or testing of the fire protective
                      equipment.
                  The most we will pay under this Extension is $10,000 for each separate 12-month period of
                  this policy.
             k.   Loss Of Refrigeration
                  You may extend the insurance provided by the BUILDING AND PERSONAL PROPERTYCOV-
                  ERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COM-
                  MERCIAL UNIT-OWNERS COVERAGE FORM to apply to direct physical loss of or damage to
                  property owned by you and used in your business or owned by others and in your care,
                  custody or control, contained in any refrigeration or cooling apparatus or equipment resulting
                  from:
                  (1) The fluctuation or total interruption of electrical power, either at or away from the de-
                      scribed locations, due to conditions beyond your control; or
                  (2) Mechanical failure of any refrigeration or cooling apparatus or equipment (at described
                      locations).
                  The most we will pay for loss or damage in any one occurrence under this Extension is
                  $10,000.
             I. Computer Equipment


~                 You may extend the insurance that applies to Your Business Personal Property to apply to loss
~                 or damage to "computer equipment" owned by you or similar property of others in your care,
                  custody or control for which you are legally liable, caused by a Covered Cause of Loss.
                  You may extend the insurance that applies to Your Business Personal Property to apply to loss
"-                or damage to '9aptop/portable computers" owned by you and in your care, custody and
                  control or in the care, custody or control of your employee.
                  (1) Property Not Covered
                      We will not cover the following kinds of property under this Extension:
                      (a) Property which you rent or lease to others;
                      (b) Software or other electronic data;
                      (c)   Accounts, bills, evidences of debt, valuable papers, records, abstracts, deeds, manu-
                            scripts, program documentation or other documents;
                      (d) "Computer equipment" held for sale by you;
                      (e) "Computer equipment" of others on which you are performing repairs or work;


                                                 © 2015 Liberty Mutual Insurance
     CP 88 00 02 15      Includes copyrighted material of Insurance Services OfFce Inc., with its Permission.   Page 5 of 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 65 of 108



                     (f) "Computer equipment" that is part of any:
                             (i)   Production or processing equipment (such as CAD, CAM or CNC machines);
                             (ii) Equipment used to maintain or service your building (such as heating, ventilat-
                                  ing, cooling or alarm systems); or
                             (iii) Communication equipment (such as telephone systems);
                     (g) Property that is covered under another coverage form of this or any other policy in
                         which such property is more specifically described, except for the excess of the
                         amount due (whether you can collect on it or not) from that other insurance.
                (2) Property In Transit
                     We will pay for your "computer equipment", or '9aptop/portable computer" while in
                     transit.
                (3) Loss Payment will be determined as follows:
~
a
                     "Computer equipment" or '9aptop/portable computers"
m                    We will pay the lesser of the following amounts:
                             (i)   The cost of reasonably restoring that property to its condition immediately before
                                   the loss or damage; or
                             (ii) The cost of replacing that property with identical property of comparable material
o                                 and quality and used for the same purpose.
                             However, when repair or replacement with identical property is not possible, we will
                             pay the cost to replace that property with similar property capable of performing the
                             same functions. If not repaired or replaced, the property will be valued at its actual
                             cash value.
                "Computer equipment" means a network of electronic machine components capable of ac-
M               cepting information, processing it according to instructions and producing the results in a
                desired form.
                "Laptop/portable computers" means "computer equipment" and accessories that are de-
                signed to function with it that can easily be carried and is designed to be used at more than
                one location.
                 The most we will pay under this Extension for loss or damage to "computer equipment"
                 including '9aptop/portable computers" in any one occurrence is $15,000. This Extension also
                 applies to '9aptop/portable computers" which are away from the described locations.
             m. Lock Replacement
                 You may extend the insurance provided by the BUILDING AND PERSONAL PROPERTYCOV-
                 ERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COM-
                 MERCIAL UNIT-OWNERS COVERAGE FORM to apply to replacement of locks necessitated by
o                theft of Covered Property or theft of keys from the locations described in the Declarations.
~                The most we will pay for loss under this Coverage Extension is $1,000 in any one occurrence.
             n. Money And Securities
                 (1) You may extend the insurance that applies to Your Business Personal Property to apply to
^                    loss of "money" and "securities" used in your business while at a bank or savings institu-
                     tion, within your living quarters or the living quarters of your partners or any employee
                      having use and custody of the property, at the described premises, or in transit between
                     any of these places, resulting directly from:
                     (a) Theft, meaning any act of stealing;
                     (b) Disappearance; or
                     (c)     Destruction.
                 (2) In addition to the Limitations and Exclusions applicable to property coverage, we will not
                      pay for loss:
                     (a) Resulting from accounting or arithmetical errors or omissions;



                                                   © 2015 Liberty Mutual Insurance
    CP 88 00 02 15         Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 6 of 12
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 66 of 108



                 (b) Due to the giving or surrendering of property in any exchange or purchase; or
                 (c) Of property contained in any money-operated device unless the amount of "money"
                     deposited in it is recorded by a continuous recording instrument in the device.
             (3) The most we will pay for loss in any one "occurrence" is:
                 (a) $2,500 for Inside the Premises for "money" and "securities" while:
                      (i)   In or on the described premises; or
                      (ii) Within a bank or savings institution; and
                 (b) $2,500 for Outside the Premises for "money" and "securities" while anywhere else.
             (4) As respects this Additional Coverage, all loss:
                 (a) Caused by one or more persons; or
                 (b) Involving a single act or series of related acts;
                 is considered one "occurrence".
             (5) You must keep records of all "money" and "securities" so we can verify the amount of
                  any loss or damage.
             (6) "Money" means:
                 (a) Currency, coins and bank notes in current use and having a face value; and
                 (b) Travelers checks, register checks and money orders held for sale to the public.
             (7) "Securities" means negotiable and non-negotiable instruments or contracts representing
                  either "money" or other property and includes:
                 (a) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or
                     unused value in a meter) in current use; and
                 (b) Evidences of debt issued in connection with credit or charge cards, which cards are
                     not issued by you;
                 but does not include "money".
             (8) "Occurrence" means an:
                 (a) Act or series of related acts involving one or more persons; or
                 (b) Act or event, or a series of related acts or events not involving any person.
        o.   Utility Services Interruption - Direct Damage
             You may extend the insurance provided by the BUILDING AND PERSONAL PROPERTYCOV-
             ERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COM-
             MERCIAL UNIT-OWNERS COVERAGE FORM to apply to loss of or damage to Covered Prop-
             erty caused by an interruption in utility service to the described location. The interruption in
             utility service must result from direct physical loss or damage by a Covered Cause of Loss to
             the following property:
             (1) Water Supply Property, meaning the following types of property supplying water to the
                  described location:
                 (a) Pumping stations; and
                 (b) Water mains.
             (2) Communication Supply Property, meaning property supplying communication services,
                  including telephone, radio, microwave or television services to the described location,
                  such as:
                 (a) Communication transmission lines, including optic fiber transmission lines;
                 (b) Coaxial cables; and
                 (c) Microwave radio relays except satellites.
                 Coverage does not include above ground communication transmission lines.




                                           © 2015 Liberty Mutual Insurance
CP 88 00 02 15      Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 7 of 12
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 67 of 108



                (3) Power Supply Property, meaning the following types of property supplying electricity,
                     steam or gas to the described location:
                     (a) Utility generating plants;
                     (b) Switching stations;
                     (c) Substations;
                     (d) Transformers; and
                     (e) Transmission lines.
                     Coverage does not include above ground transmission lines.
                 As used in this Extension, the term transmission lines includes all lines which serve to trans-
                 mit communication service or power, including lines which may be identified as distribution
                 lines.
                 This Extension does not apply to loss of or damage to property owned by you and used in your
~
a
                 business or owned by others and in your care, custody or control, contained in any refrigera-
m                tion or cooling apparatus or equipment, resulting from:
                     (a) The fluctuation or total interruption of electrical power, either at or away from the
                         described location, due to conditions beyond your control; or
                     (b) Mechanical failure of any refrigeration or cooling apparatus or equipment.
o                The most we will pay in any one occurrence under this Extension is $5,000.
             p. Extra Expense
                 Unless amended by endorsement elsewhere in this policy, "Period of Restoration" means the
                 period of time as defined in this Coverage Extension.
                 We will pay the actual and necessary Extra Expense you incur due to direct physical loss of or
                 damage to the property at the locations described in the Declarations, including Business
                 Personal Property in the open or in a vehicle, within 1,000 feet of such locations, caused by or
                 resulting from a Covered Cause of Loss.
                 With respect to the requirements set forth in the preceding paragraph, if you occupy only part
                 of a building, your location means:
                     (a) The portion of the building which you rent, lease or occupy;
                     (b) The area within 1,000 feet of the building, or within 1,000 feet of the location de-
                         scribed in the Declarations; whichever distance is greater (with respect to loss of or
                         damage to personal property in the open or personal property in a vehicle); and
                     (c) Any area within the building or at the described location, if that area services, or is
                         used to gain access to, the portion of the building which you rent, lease or occupy.
                 Extra Expense means necessary expenses you incur during the "period of restoration" that
                 you would not have incurred if there had been no direct physical loss or damage to property .
~                caused by or resulting from a Covered Cause of Loss. Coverage pertains to expenses which
~                are incurred to:
                     (a) Avoid or minimize the "suspension" of business and to continue "operations":

n
                         1. At the described locations; or
                         2. At replacement locations or at temporary locations, including:
                              (a) Relocation expenses; or
                              (b) Costs to equip and operate the replacement or temporary locations;
                     (b) Minimize the "suspension" of business if you cannot continue "operations";
                     (c) Repair or replace any property; or
                     (d) Research, replace or restore the lost information on damaged valuable papers and
                         records;
                     but only to the extent it reduces the amount of loss that otherwise would have been
                     payable under this Coverage Extension.



                                               © 2015 Liberty Mutual Insurance
    CP 88 00 02 15     Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 8 of 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 68 of 108



                The following definitions are added as respects to this Coverage Extension:
                         1. "Operations" means the type of your business activities occurring at the de-
                             scribed locations.
                         2.   "Period of Restoration" means the period of time that:
                              (a) Begins immediately after the time of direct physical loss or damage;
                              (b) Ends on the earlier of:
                                   (i)   The date when the property at the described locations should be re-
                                         paired, rebuilt or replaced with reasonable speed and similar quality; or
                                   (ii) The date when business is resumed at a new permanent location.
                "Period of Restoration" does not include any increased period required due to the enforce-
                ment of or compliance with any ordinance or law that:
                     (a) Regulates the construction, use or repair, or requires the tearing down of any
                         property; or
                     (b) Requires any insured or others to tesf for, monitor, clean up, remove, contain, treat,
                         detoxify or neutralize, or in any way respond to, or assess the effects of "pollutants".
                The expiration date of this policy will not cut short the "period of restoration."
                         3. "Suspension" means:
                              (a) The slowdown or cessation of your business activities; or
                              (b) That a part of all of the described location is rendered untenantable.
                              The most we will pay in any one occurrence under this Extension is $10,000.
            q. Utility Services Interruption - Business Income
                We will pay up to $2,500 in any one occurrence for the actual loss of Business Income you
                sustain at the described location due to the necessary "suspension" of your "operations"
                during the "period of restoration" caused by an interruption in utility service to the described
                location. The interruption in utility service must result from direct physical loss or damage by
                a Covered Cause of Loss to the following types of property:
                (1) Water Supply Property, meaning the following types of property supplying water to the
                    described location:
                     (a) Pumping stations; and
                     (b) Water mains.
                (2) Wastewater Removal Property, meaning a utility system for removing wastewater and
                    sewage from the described location, other than a system designed for draining storm
                    water, including:
                     (a) Sewer mains; and
'                    (b) Pumping stations and similar equipment for moving effluent to a holding, treatment
°                         or disposal facility and includes such facilities.
                     Coverage under this Coverage Extension does not apply to interruption in service caused
                     by or resulting from a discharge of water or sewage due to heavy rainfall or flooding.
a
n
                (3) Communication Supply Property, meaning property supplying communication services,
                     including telephone, radio, microwave or television services to the described location,
                     such as:
                     (a) Communication transmission lines, including optic fiber transmission lines;
                     (b) Coaxial cables; and
                     (c) Microwave radio relays except satellites.
                     Coverage does not include above ground communication transmission lines.




                                               © 2015 Liberty Mutual Insurance
    CP 88 00 02 15     Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 9 of 12
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 69 of 108



                 (4) Power Supply Property, meaning the following types of property supplying electricity,
                      steam or gas to the described location:
                     (a) Utility generating plants;
                     (b) Switching stations;
                     (c) Substations;
                     (d) Transformers; and
                     (e) Transmission lines.
                     Coverage does not include above ground transmission lines.
                 As used in this Extension, the term transmission lines includes all lines which serve to trans-
                 mit communication service or power, including lines which may be identified as distribution
                 lines.
                 Coverage under this Extension does not apply to Business Income loss related to interruption
~
a
                 in utility service which causes loss or damage to electronic data, including destruction or
m                corruption of electronic data. The term electronic data has the meaning described in the
                 BUILDING AND PERSONAL PROPERTY COVERAGE FORM, CONDOMINIUM ASSOCIATION
                 COVERAGE FORM and CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM un-
                 der Property Not Covered - Electronic Data.
                 (5) Business Income means the:
~                    (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or
                          incurred, including "Rental Value"; and
                     (b) Continuing normal operating expenses incurred, including payroll.
                     For manufacturing risks, Net Income includes the net sales value of production.
                 (6) "Rental Value" means Business Income that consists of:
                     a.     Net Income (Net Profit or Loss before income taxes) that would have been earned or
                            incurred as rental income from tenant occupancy of the location described in the
                            Declarations as furnished and equipped by you, including fair rental value of any
                            portion of the described location which is occupied by you; and
                     b.     Continuing normal operating expenses incurred in connection with that location, in-
                            cluding:
                            (1) Payroll; and
                            (2) The amount of charges which are the legal obligation of the tenant(s) but would
                                otherwise be your obligations.
                 Refer to the Extra Expense Coverage Extension for the following definitions:
                 (1) "Operations"
~                (2) "Period of Restoration"
~                (3) "Suspension"
            r.   Loss Adjustment Expenses
                 You may extend the insurance provided by the BUILDING AND PERSONAL PROPERTY COV-
"                ERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COM-
                 MERCIAL UNIT-OWNERS COVERAGE FORM to apply to your expenses for preparation of loss
                 data, including inventories and appraisals, in connection with any claim covered under this
                 policy. We will not pay for expenses incurred in using the services of a public adjuster or an
                 attorney.
                 The most we will pay in any one occurrence under, this Extension is $2,500.




                                                  © 2015 Liberty Mutual Insurance
    CP 88 00 02 15        Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 10 of 12
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 70 of 108



         s.   Salespersons Samples
              You may extend the insurance that applies to Your Business Personal Property to apply to
              Salespersons' Samples of your stock in trade, including their containers, while they are in the
              care, custody or control of your sales representative(s), agent(s) or yourself while acting as a
              sales representative.
              The most we will pay for loss to Salespersons Samples in any one occurrence is $1,000 for
              property in the custody of any one salesperson.
         t.   Appurtenant Structures
              If not otherwise covered by this policy, you may extend the insurance that applies to Building
              to apply to your storage buildings, your garages and your other appurtenant structures, except
              outdoor fixtures, at the locations described in the Declarations. The most we will pay in any
              one occurrence for such loss or damage under this Extension in $50,000.
              If not otherwise covered by this policy, you may extend the insurance that applies to Business
              Personal Property to apply to such property in your storage buildings, your garages and your
              other appurtenant structures at the locations described in the Declarations. The most we will
              pay in any one occurrence for such loss or damage under this Extension is $5,000.
C.   The second paragraph of Section C. Limits Of Insurance of the BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM and CONDOMINIUM COMMER-
     CIAL UNIT-OWNERS COVERAGE FORM is deleted and replaced by the following:
     Signs (Outdoor)
     The most we will pay for loss or damage to outdoor signs, whether or not the sign is attached to a
     building, is $5,000 per sign in any one occurrence.
D.   The following change is applicable to Paragraph 7.b. Valuation in Section E. Loss Conditions of the
     BUILDING AND PERSONAL PROPERTYCOVERAGE FORM and Paragraph 8.b. Valuation to Section E.
     Loss Conditions of the CONDOMINIUM ASSOCIATION COVERAGE FORM:
     Special Valuation Provision
     The limit of insurance is increased from $2,500 to $5,000.
E.   Property In Transit
     With, respect to the Property In Transit Additional Coverage Extension of the CAUSES OF LOSS -
     SPECIAL FORM:
     Paragraphs a. and c. are replaced by:
              a. You may extend the insurance provided by this Coverage Part to apply to your personal
                  property (other than flne arts or property in the care, custody or control of your sales-
                  persons) in transit more than 1,000 feet from the described locations. Property must be in
                  or on a motor vehicle while between points in the coverage territory.
              c. The most we will pay for loss or damage under this Extension is $10,000 in any one
                  occurrence.
F.   Back-up Of Sewers Or Drains
     Paragraph B.1.g.(3) WATER of the CAUSES OF LOSS - SPECIAL FORM is deleted and replaced by the
     following:
     (3) Except as provided under the Back-up Of Sewers Or Drains Additional Coverage Extension, water
          that backs up or overflows or is otherwise discharged from a sewer, drain, sump, sump pump or
          related equipment;




                                             © 2015Liberty Mutual Insurance
CP 88 00 02 15       Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 11 of 12
      USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 71 of 108



         The following is added to Section F. Additional Coverage Extensions of the CAUSES OF LOSS -
         SPECIAL FORM:
         4.   Back-up Of Sewers Or Drains
              We cover direct physical loss or damage caused by water:
              a.   Which backs up into a building or structure through sewers or drains which are directly
                   connected to a sanitary sewer or septic system; or
              b.   Which enters into and overFlows from within a sump pump, sump pump well or other type of
                   system designed to remove subsurface water which is drained from the foundation area.
              This coverage does not apply if the loss or damage is caused by your negligence.
              We will not pay for water or other materials that back up, overFlow, or are discharged from a
              sewer, drain, sump, sump pump or related equipment when it is caused by any flood, whether the
              flood is caused by an act of nature or is otherwise caused.
              The most we will pay for loss or damage in any one occurrence under this Coverage Extension is
              $10,000.

     AII other terms and conditions remain unchanged.




z-




                                                 © 2015 Liberty Mutual Insurance
     CP 88 00 02 15      Includes copyrighted material of Insurance Services Office Inc., with its Permission.   Page 12 of 12
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 72 of 108


                                                                                                   COMMERCIAL PROPERTY
                                                                                                           CP 88 04 03 10

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                12EMOi0AL PERMIT
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART


If Covered Property is removed to a new location that is added by endorsement to the policy subsequent to
its original issue, you may extend this insurance to include that Covered Property at each location during the
removal. Coverage at each location will apply in the proportion that the value at each location bears to the
value of all Covered Property being removed. This permit applies up to 10 days after the effective date of the
endorsement adding the new location; after that, this insurance does not apply at the previous location.




                                ©2010 Liberty Mutual Insurance Company. AII rights reserved.
CP 88 04 03 10       Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 1 of 1
      USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 73 of 108



                                                                                                       COMMERCIAL PROPERTY
                                                                                                               CP 88 44 02 15

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        EG2UIPMENT BREA6CDOWN, COVERAGE ENDORSEMEfdT

     This endorsement modifies the insurance provided under the following:

         BUILDING AND PERSONAL PROPERTYCOVERAGE FORM
         CONDOMINIUM ASSOCIATION COVERAGE FORM
         CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
         CAUSES OF LOSS - BASIC FORM
         CAUSES OF LOSS - BROAD FORM
         CAUSES OF LOSS - SPECIAL FORM
         BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
m        BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
         EXTRA EXPENSE COVERAGE FORM
         COMMON POLICY CONDITIONS

~    A. The following is added as an Additional Coverage to the CAUSES OF LOSS - BASIC FORM, CAUSES
o         OF LOSS - BROAD FORM, and CAUSES OF LOSS - SPECIAL FORM:
          Additional Coverage - Equipment Breakdown
         1.    We will pay for direct physical damage to Covered Property that is caused by an "accident" to
               "covered equipment".
          2.   The most we will pay for loss, damage or expense under this endorsement arising from any "one
               accident" is the applicable Limit of Insurance in the Declarations unless otherwise shown in the
~              Equipment Breakdown Coverage Schedule. Coverage provided under this endorsement does not
               increase and is not in addition to any other Limit of Insurance.
          3.   The following coverages also apply to covered losses caused by an ''accident". These coverages
               do not provide additional limits of insurance.
               a. Expediting Expenses
                   With respect to your damaged Covered Property, we will pay the reasonable extra cost to:
                   (1) Make temporary repairs; and
                   (2) Expedite permanent repairs or replacement.
                   Reasonable extra cost shall mean the extra cost of temporary repair and of expediting the
                   repair of such damaged equipment of the insured, including overtime and the extra cost of
                   express or other rapid means of transportation.

2i                 The most we will pay for under this coverage is $100,000 unless otherwise provided in this
o                  policy.
               b. Hazardous Substances
                   We will pay for the additional cost to repair or replace Covered Property because of contami-
~                  nation by a"hazardous substance". This includes the additional expense to clean up or
                   dispose of such property.
                   This does not include contamination of "perishable goods" by a refrigerant, including ammo-
                   nia, which is addressed in 3.d. below. As used in this coverage, additional costs mean those
                   beyond what would have been payable under this Equipment Breakdown Coverage had no
                   "hazardous substance" been involved.
                   The most we will pay for under this coverage, including any actual loss of Business Income
                   you sustain and necessary Extra Expense you incur, is $100,000 unless otherwise provided in
                   this policy.




                                                  © 2015 Liberty Mutual Insurance
     CP 88 44 02 15       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 1 of 6
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 74 of 108



            c. Spoilage
                 (1) We will pay for physical damage to "perishable goods" due to spoilage. The spoilage
                     damage must be due to the lack of or excess of power, light, heat, steam or refrigeratio n
                     caused by an "accident" to "covered equipment".
                 (2) You must own the "perishable goods" or they must be in your care, custody or control
                     and you must be legally liable for them.
                 (3) We will also pay any necessary expense you incur to reduce the amount of loss under this
                     coverage. We will pay such expenses to the extent that they do not exceed the amount of
                     loss that otherwise would have been payable under this coverage.
                 (4) If you are unable to replace the "perishable goods" before their anticipated sale date, the
                     amount of our payment will be determined on the basis of the sales price of the "perish-
                     able goods" at the time of the "accident" less discounts and expense you otherwise
                     would have had: Otherwise, our payment will be determined in accordance with the
                     Valuation condition.
                 The most we will pay for loss, damage or expense under this coverage is $100,000 unless
                 otherwise provided in this policy.
            d. Refrigerant Contamination
                 We will pay for physical damage to Covered Property due to contamination from the release of
                 a refrigerant, including any related salvage expense.
                 The most we will pay for loss or damage under this coverage is $100,000 unless otherwise
                 provided in this policy.
            e. Data Restoration
                 We will pay for your reasonable and necessary cost to research, replace and restore lost
                 "data". The most we will pay for loss or expense under this coverage, including any actual
                 loss of Business Income you sustain and necessary Extra Expense you incur, is $100,000
                 unless otherwise provided in this policy.
            f.   Utility Services
                 (1) Insurance provided for Business Income, Extra Expense and Spoilage is extended to apply
                     to your loss, damage or expense caused by an "accident" to equipment that is owned,
                     managed, or controlled by your landlord or landlord's utility, or utility or other supplier
                     with whom you have a contract, that directly supplies you with any of the following
                     services: electrical power, waste disposal, air conditioning, refrigeration, heating, natural
                     gas, compressed air, water, steam, internet access, telecommunication"s services, wide
                     area networks or data transmission. The equipment must meet the definition of "covered
                     equipment" except that it is not Covered Property.
                 (2) Unless otherwise provided in this policy, Utility Services coverage will not apply unless
                     the loss of or disruption of service exceeds 24 hours immediately following the "ac-
"                    cident".
~                (3) The most we will pay for loss, damage or expense under this coverage is the limit that
                      applies to Business Income, Extra Expense or Spoilage, respectively.
m            g. Business Income and Extra Expense
                 Any insurance provided under this Policy for Business Income or Extra Expense is extended to
                 the coverage provided by this endorsement. However, if a separate Equipment Breakdown
                 deductible- is shown in the Policy, then as respects Equipment Breakdown coverage, the "pe-
                 riod of restoration" will begin immediately after the "accident", and the separate Equipment
                 Breakdown deductible shown in the Policy will apply. The most we will pay for loss of Busi-
                 ness Income you sustain, and necessary Extra Expense you incur is the limit that applies to
                 Business Income or Extra Expense unless otherwise provided in this policy.




                                               © 2015 Liberty Mutual Insurance
    CP 88 44 02 15     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 6
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 75 of 108



        4. Exclusions
            For the purposes of this endorsement, all exclusions in the CAUSES OF LOSS - BASIC FORM,
            CAUSES OF LOSS - BROAD FORM, and CAUSES OF LOSS - SPECIAL FORM apply except as
            modified below.
            a.   The exclusions are modified as follows:
                 (1) The following is added to Paragraph 13.1.g Water:
                     However, if electrical "covered equipment" requires drying out because of Water as de-
                     scribed in g.(1) through g.(3) above, we will pay for the direct expense of such drying out
                     subject to the applicable Limit of Insurance and deductible for Building or Business Per-
                     sonal Property, whichever applies.
                 (2) If CAUSES OF LOSS - BASIC FORM or CAUSES OF LOSS - BROAD FORM applies, the
                     following is added to Exclusions B.2:
                     Depletion, deterioration, corrosion, erosion, wear and tear, or other gradually developing
                     conditions. But if an "accident" results, we will pay for the resulting loss, damage or
m                    expense.
                 (3) If CAUSES OF LOSS - SPECIAL FORM applies, the last paragraph of B.2.d. Exclusions is
                     deleted and replaced with the following:
o                    But if an excluded cause of loss that is listed in B.2.d. (1) through (7) results in an "ac-
~                    cident", we will pay for the loss, damage or expense caused by that "accident".
            b. We will not pay under this endorsement for loss, damage or expense caused by or resuiting
                from:
                 (1) Your failure to use all reasonable means to protect Covered Property from damage follow-
                     ing an "accident".
                 (2) Any defect, programming error, programming limitation, computer virus, malicious code,
                     loss of "data", loss of access, loss of use, loss of functionality or other condition within or
                     involving "data" or "media" of any kind. But if an "accident" results, we will pay for the
                     resulting loss, damage or expense; or
                 (3) Any of the following tests:
                     (a) Hydrostatic, pneumatic, or gas pressure test of any boiler or pressure vessel; or
                     (b) Electrical insulation breakdown test of any type on electrical equipment.
            c. With respect to Utility Services coverage, we will also not pay for an "accident" caused by or
                resulting from: fire; lightning; windstorm or hail; explosion (except as specifically provided in
                paragraph 5.a.(3) of this endorsement); smoke; aircraft; or vehicles; riot or civil commotion;
                vandalism; sprinkler leakage; falling objects; weight of snow, ice or sleet; freezing; collapse;
                flood or earth movement.
            d. With respect to Business Income, Extra Expense and Utility Services coverages, we will also
o               not pay for:
                 (1) Loss caused by your failure to use due diligence and all reasonable means to resume
                      business; or
m                (2) Any increase in loss resulting from an agreement between you and your customer or
                      supplier.
            e. We will not pay for loss, damage or expense caused directly or indirectly by the following,
                whether or not caused by or resulting from an "accident":
                 Any mold, fungus, mildew or yeast, including any spores or toxins produced by or emanating
                 from such mold, fungus, mildew or yeast. This includes, but is not limited to, costs arising
                 from clean up, removal, or abatement of such mold, fungus, mildew or yeast, spores or toxins.
                 However, this exclusion does not apply to spoilage of personal property that is "perishable
                 goods", to the extent that spoilage is covered under Spoilage coverage.
            f.   We will not pay under this endorsement for any loss or damage to animals.




                                                © 2015 Liberty Mutual Insurance
    CP 88 44 02 15      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 3 of 6
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 76 of 108



    5. Definitions
        The following are added to H. Definitions
        a.   "Accident" means a fortuitous event that causes direct physical damage to "covered equip-
             ment" that requires repair or replacement. The event must be one of the following:
             (1) Mechanical breakdown, including rupture or bursting caused by centrifugal force;
             (2) Artificially generated electrical current, including electric arcing, that damages electrical
                 devices, appliances or wires;
             (3) Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or
                 leased by you, or operated under your control;
             An "accident" does not include the functioning of any safety or protective device, or any other
             condition, which can be corrected by resetting, tightening, adjusting, cleaning, or the perfor-
             mance of maintenance.
        b. "Covered equipment"
             (1) means, unless otherwise provided in this policy, Covered Property:
                 (a) That generates, transmits or utilizes energy, including electronic communications
                     and data processing equipment; or
                 (b) Which, during normal usage, operates under vacuum or pressure, other than the
                     weight of its contents.
             (2) None of the following is "covered equipment":
                 (a) Structure, foundation, cabinet, compartment or air supported structure or building;
                 (b) Insulating or refractory material;
                 (c) Sewer piping, underground vessels or piping, or piping forrriing part of a sprinkler
                     system;
                 (d) Water piping other than boiler feedwater piping, boiler condensate return piping or
                     water piping forming a part of a refrigerating or air conditioning system;
                 (e) "Vehicle" or any equipment mounted on a"vehicle";
                 (f)   Satellite, spacecraft or any equipment mounted on a satellite or spacecraft;
                 (g) Dragline, excavation or construction equipment; or
                 (h) Equipment manufactured by you for sale.
        c. "Data" means information or instructions stored in digital code capable of being processed by
             machinery.
        d. "Hazardous substance" means any substance that has been declared to be hazardous to
            health by any governmental agency.
        e. "Media" means material on which "data" is recorded, such as magnetic tapes, hard disks,
            optical disks or floppy disks.
        f.   "One accident" means if an initial "accident" causes other "accidents", all will be considered
             "one accident". AII "accidents" at any one premises that manifest themselves at the same
             time and are the direct result of the same cause will be considered one "accident".
        g. "Perishable goods" means personal property maintained under controlled conditions for its
             preservation and susceptible to loss or damage if the controlled conditions change.
        h.   For the purposes of this endorsement, "vehicle" means any machine or apparatus that is used
             for transportation or moves under its own power. "Vehicle" includes a car, truck, bus, trailer,
             train, aircraft, watercraft, forklift, bulldozer, or harvester.
             However, any property that is permanently installed at a covered location and that receives
             electrical power from an external power source will not be considered a"vehicle".




                                             © 2015 Liberty Mutual Insurance
CP 88 44 02 15       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 4 of 6
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 77 of 108



    B.   The BUILDING AND PERSONAL PROPERTYCOVERAGE FORM, CONDOMINIUM ASSOCIATION COV-
         ERAGE FORM and CONDOMINUIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM are modified
         as follows:
         The definitions stated above in Paragraph A.5. also apply to section B. of this endorsement.
         1. Deductible
             The deductible in the Declarations applies unless a separate Equipment Breakdown deductible is
             shown in the Policy. If a separate Equipment Breakdown deductible is shown, the following ap-
             plies.
             Regarding Equipment Breakdown Coverage only, section D. Deductible is deleted and replaced
             with the following:
             a.   Deductible for Each Coverage
                  (1) Unless the Declarations or Schedule indicates that your deductible is combined for all
                      coverages, multiple deductibles may apply to any "one accident".
m                 (2) We will not pay for loss, damage or expense under any coverage until the amount of the
                      covered loss, damage or expense exceeds the deductible - amount indicated for that cov-
                      erage in the Policy. We will then pay the amount of loss, damage or expense in excess of
                      the applicable deductible amount, subject to the applicable limit.
;                 (3) If deductibles vary by type of "covered equipment" and more than one type of "covered
~                      equipment" is involved in any "one accident", only the highest deductible for each cov-
                       erage will apply.
             b.   Application of Deductibles
                  (1) Dollar Deductibles
                       We will not pay for loss, damage or expense resulting from any "one accident" until the
                       amount of loss, damage, or expense exceeds the applicable Deductible shown in the
                       Policy. We will then pay the amount of loss, damage or expense in excess of the ap-
                       plicable Deductible or Deductibles, up to the applicable Limit of Insurance.
                  (2) Time Deductible
                       If a time deductible is shown in the Policy, we will not be liable for any loss occurring
                       during the specified number of hours or days immediately following the "accident". If a
                       time deductible is expressed in days, each day shall mean twenty-four consecutive hours.
                  (3) Multiple of Average Daily Value (ADV)
                       If a deductible is expressed as a number times ADV, that amount will be calculated as
                       follows:
                       The ADV (Average Daily Value) will be the Business Income (as defined in any Business
                       Income Coverage that is part of this policy) that would have been earned during the period
0                      of interruption of business had no "accident" occurred, divided by the number of working
o                      days in that period. No reduction shall be made for the Business Income not being earned,
                       or in the number of working days, because of the "accident" or any other scheduled or
                       unscheduled shutdowns during the period of interruption. The ADV applies to the Busi-
                       ness Income value of the entire location, whether or not the loss affects the entire loca-
m                      tion. If more than one location .is included in the valuation of the loss, the ADV will be the
                       combined value of all affected locations. For purposes of this calculation, the period of
                       interruption may not extend beyond the "period of restoration".
                       The number indicated in the Policy will be multiplied by the ADV as determined above.
                       The result shall be used as the applicable deductible.




                                                 © 2015 Liberty Mutual Insurance
    CP 88 44 02 15       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 5 of 6
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 78 of 108



                (4) Percentage of Loss Deductibles
                     If a deductible is expressed as a percentage of loss, we will not be liable for the indicated
                     percentage of the gross amount of loss, damage or expense (prior to any applicable
                     deductible or coinsurance) insured under the applicable coverage. If the dollar amount of
                     such percentage is less than the indicated minimum deductible, the minimum deductible
                     will be the applicable deductible.
        2. Conditions
            The following conditions are added to the Conditions in the COMMON POLICY CONDITIONS and
            to section F. Additional Conditions in the BUILDING AND PERSONAL PROPERTY COVERAGE
            FORM, CONDOMINIUM ASSOCIATION COVERAGE FORM, CONDOMINUIUM COMMERCIAL UNIT
            -OWNERS COVERAGE FORM:
            a. Suspension
                Whenever "covered equipment" is found to be in, or exposed to, a dangerous condition, any
                of our representatives may immediately suspend coverage under this endorsement for that
                "covered equipment". This can be done by mailing or delivering a written notice of suspen-
                sion to:
                (1) Your last known address; or
                (2) The address where the "covered equipment" is located.
                Once suspended, your insurance can only be reinstated by an endorsement for that "covered
                equipment". If we suspend your insurance, you will get a pro rata refund of premium for that
                "covered equipment" for the period of suspension. But the suspension will be effective on the
                date in which our notice is mailed or delivered to you, even if we have not yet made or offered
                a refund.
            b. Jurisdictional Inspections
                If any property that is "covered equipment" under this endorsement requires inspection to
                comply with state or municipal boiler and pressure vessel regulations, we agree to perForm
                such inspection on your behalf.
            c. Environmental, Safety and Efficiency Improvements
                 If "covered equipment" requires replacement due to an "accident", we will pay your addi-
                 tional cost to replace it with equipment that is better for the environment, safer or more
                 efficient than the equipment being replaced. However, we will not pay more than 125% of
                 what the cost would have been to repair or replace with like kind and quality. This condition
                 does not increase any of the applicable limits. This condition does not apply to any property to
                 which Actual Cash Value applies.




9




                                                © 2015Liberty Mutual Insurance
    CP 88 44 02 15      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 6 of 6
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 79 of 108


                                                                                                         COMMERCIAL PROPERTY
                                                                                                                 CP 90 55 12 12

                     rr:lPZ:lu•Z•7*14JrlAi;r99«].r;Ia:C34--st: 1:129711                         V rt a,V7:111111IA-o


                 EUSINESS INCOfUiE AN® EXTRA EXPENSE CFIANGES -
                ACTUAL LOSS SUSTAINE® IN A TWELVE-IVIONTH PEI210®
    This endorsement modifies insurance provided under the following:

         BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM


    A.   The following changes apply to Section A. Coverage :
         1.   Broadened Premises
~
a             The within 100 feet of the described premises stated in:
m             a. Section A.I. Business Income ; and
              b. Paragraph A.5.b. Alterations and New Buildings
              is deleted and replaced by within 1,000 feet.
         2.   The following is added to paragraph A.5. Additional Coverages :
~             e. Business Income from Dependent Properties
                  We will pay up to $10,000 for the actual loss of Business Income you sustain and necessary
                  Extra Expense you incur due to the necessary "suspension" of .your "operations" during the
                  "period of restoration". The "suspension" must be caused by direcf physical loss of or dam-
                  age to a"dependent property" caused by or resulting from a Covered Cause of Loss.

~                 "Dependent Property" as used in this Additional Coverage means property operated by others
                  whom you depend on to:
                  (1) Deliver materials or services to you, or to others for your account (Contributing Loca-
                      tions). With respect to Contributing Locations, services does not mean water, fuel, com-
                      munication or power supply services;
                  (2) Accept your products or services (Recipient Locations);
                  (3) Manufacture products for delivery to your customers under contract of sale (Manufactur-
                      ing Locations); or
                  (4) Attract customers to your business (Leader Locations).
         3.. The following paragraph (3) is added to Additional Coverage 5.c., Extended Business Income :
                  (3) The Extended Business Income Additional Coverage applies only to such loss that occurs
                       within 12 consecutive months after the date of direct physical loss or damage, subject to
~                      all provisions and limitations of that Additional Coverage including the 30-day limitation
~                      (or 180-day limitation if your policy- includes the PROPERTY EXTENSION OPTIMUM en-
                       dorsement).
    B. The Limits of Insurance clause in the Coverage Form modified by this endorsement does not apply.
m        However, specific dollar limitations on payment under any applicable Coverage Extension or Addi-
         tional Coverage continue to apply.
    C.   For purposes of this endorsement only, Section D. Additional Condition - Coinsurance is deleted.
    D.   Paragraph b. of definition F.3. "Period of Restoration" is deleted and replaced by the following:
              b. Ends on the earlier of:
                  (1) The date when the property at the described premises should be repaired, rebuilt or
                      replaced with reasonable speed and similar quality;
                  (2) The date when business is resumed at a new permanent location; or
                  (3) Twelve consecutive months after the "suspension" of your "operations."
    AII other terms and conditions remain unchanged.

                                                   © 2012 Liberty Mutual Insurance
    CP 90 55 12 12         Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 80 of 108


                                                                                                       COMMERCIAL PROPERTY
                                                                                                               CP 90 59 12 12

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          IDENTITY THEFT ADiVIINISTRATIi/E SERVICES
                                   AND EXPENSE CO\/ERACaE
    This endorsement modifies insurance provided under the following:

        BUILDING AND PERSONAL PROPERTYCOVERAGE FORM

    The following is added to paragraph A.4. Additional Coverages:
    IDENTITY THEFT ADMINISTRATIVE SERVICES AND EXPENSE COVERAGE
    We will provide "Identity Theft Administrative Services" and will reimburse up to $25,000 for "Identity Theft
    Expenses" incurred by an "identity theft insured" as a direct result of any one "identity theft" in the
    "coverage territory" if all of the following requirements are met:
         1.   The personal identity of an "identity theft insured" under this policy was the subject of an "identity
              theft"; and
         2.   Such "identity theft" is first discovered by the "identity theft insured" during the policy period for
              which this Identity Theft Expense Coverage is applicable; and
         3.   Such "identity theft" is reported to us as soon as practicable but in no event later than 60 days
              after it is first discovered by the "identity theft insured"; and
         4.   The "identity theft insured" reports the "identity theft" in writing. to the appropriat e law enforce-
              ment agency. .
         Any act or series of acts committed by one or more persons, or in which such person or persons are
         aiding or abetting others, against an "identity theft insured" is considered to be one "identity theft",
         even if a series of acts continues into a subsequent policy period.
    LIMITS
    Regardless of the number of claims or "Identity Theft Insureds", the most we will pay in the aggregate for
    all "identity theft expenses" resulting from "identity theft" discovered during the policy period is $25,000.
         1.   The $25,000 Identity Theft Expense Limit shall be reduced by the amount of any payment made by
              us under the terms of this insurance. If the Identity Theft Expense Limit of Insurance is exhausted,
              we will have no further liability to pay for loss which may be discovered during the remainder of
              the policy period.
         2.   Any recovery made by us after settlement of a loss covered by this insurance shall not be used to
              increase or reinstate the Limit of Insurance.
~        3. "Identity Theft Incident Administrative Services" is provided up to 12 consecutive months after
~             service begins.
         4. "Identity Theft Administrative Services "do not reduce the "Identity Theft" limit.
    This "Identity Theft Administrative Service" and "Identity Theft Expense" Coverage is additional insurance.
m   EXCLUSIONS
    The following exclusions are added to the applicable Cause of Loss Form shown on the Declarations.
    We do not provide "Identity Theft Administrative Services" or cover "identity theft expenses":
         1. Incurred as the result of "identity theft" due to any fraudulent, dishonest, or criminal act by you,
              your partners, employees, members, "executive officers", managers, directors, or trustees or by
              any authorized representative of yours, whether acting- alone or in collusion with others.
              In the event of any such act, no "identity theft insured" is entitled to "identity theft expenses",
              even an "identity theft insured" who did not commit or conspire to commit the act causing the
              "identity theft".



                                                 © 2012 Liberty Mutual Insurance
    CP 90 59 12 12       Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 1 of 3
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 81 of 108


        2.   Arising out of "identity theft" committed by or with knowledge of any relative or former relative of
             the "identity theft insured".
        3.   Arising out of an "identity theft" first discovered by the "identity theft insured "prior to the policy
             period or after the policy period, even if the "identity theft" began or continued during the policy
             period.
        4.   Arising out of an "identity theft" that is not reported to us within 60 days after it is first discovered
             by the "identity theft insured".
    DEDUCTIBLE
        1. There is no deductible applicable to the "Identity Theft Administrative Services".
        2. We will not pay for "identity theft expenses" resulting from an "identity theft" unless the amount
            exceeds $250. We will then pay the amount of "identity theft expense" in excess of the Deductible
            Amount, up to the Limit of Insurance. Each "identity theft insured" shall be subject to only one
            deductible during any one policy period.
    CONDITIONS
a
~   The following additional conditions are added for "Identity Theft Administrative Services" and Expense
    Coverage:
        1. The coverage provided under this endorsement will be excess over any other insurance covering
            the same loss or damage, whether you can collect on it or not. But we will not pay any more than
            the Identity Theft Expense Limits of Insurance applicable to this coverage.
~       2. Reimbursement for "Identity Theft Expense" will be made to the "Identity Theft Insured."
        3. "Identity Theft Administrative Services" will provide instructions on:
                  a.   How to respond to a potential "Identity Theft";
                  b.   How to submit a request for "Identity Theft Administrative Services"; and
                  c.   Information needed for reimbursement of "Identity Theft Expenses".
~            We may provide "Identity Theft Administrative Services" prior to a final determination of "Identity
             Theft." However, if we determine there was not an "Identity Theft" these services will end and we
             will not have a right or duty to continue these services. Offering "Identity Theft Administrative
             Service" does not indicate an admission of liability under this policy.
        4. Identify Theft Administrative Services. The following apply with respect to "Identity Theft Admin-
             istrative Services":
                  a.   Services will depend on the cooperation, permissions, and assistance provided by the
                       "Identity Theft Insured";
                  b.   There is no warranty or guarantee that "Identity Theft" issues will end and it will not
                       prevent future "Identity Theft" incidences; and
                  c.   AII services may not be ofPered or applicable to all "Identity Theft Insureds." For example,
                       minors may not have credit reports available to be monitored.
o   DEFINITIONS
        1.   "Coverage Territory" means:
                  a.   The United States of America (including its territories and possessions);
m                 b. Puerto Rico; and
                  c. Canada.
        2.   "Executive officers" means a person holding any of the officer positions created by your charter,
             constitution, by-laws or any other similar governing document.
        3.   "Identity theft" means the act of knowingly transferring or using, without lawful authority, a
             means of identification of an "identity theft insured' with the intent to commit, or to aid or abet
             another to commit, any unlawful activity that constitutes a violation of federal law or a felony
             under any applicable state or local law. "Identity theft" does not include the fraudulent use of a
             business name, d/b/a or any other method of identifying a business activity.




                                                 © 2012 Liberty Mutual Insurance
    CP 90 59 12 12       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 3
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 82 of 108


        4. "Identity Theft Expenses" means the following reasonable and necessary items incurred as a
            result of "identity theft":
                 a. Costs for notarizing affidavits or similar documents attesting to fraud required by financial
                     institutions or similar credit grantors or credit agencies.
                 b. Costs for certified mail to law enforcement agencies, credit agencies, financial institutions
                     or similar credit grantors.
                 c. Costs for obtaining credit reports.
                 d. Charges incurred for long distance telephone calls to merchants, vendors, suppliers, cus-
                     tomers, law enforcement agencies, financial institutions or similar credit grantors, or
                     credit agencies to report or discuss an actual "identity theft".
                 e. Application fees for re-applying for a loan, or loans when the original application is re-
                     jected solely because the lender received incorrect credit information as a result of a
                     covered "identity theft."
                 f.   Lost income resulting from time taken off from work to complete_ fraud affidavits, meet
                      with or talk to law enforcement agencies, credit agencies and/or legal counsel, up to a
                      maximum of $250 per day. Total payment for loss of income is not to exceed $5,000 per
                      "identity theft insured" and is included within the "identity theft expense" and aggregate
                      limits.
                 g. Attorney fees to:
                          i.    Defend lawsuits brought against an "Identity theft insured" by merchants, ven-
                                dors, suppliers, financial institutions, or their collection agencies.
                          ii.   Remove any criminal or civil judgments wrongly entered against an "identity
                                theft insured"; and
                          iii. Challenge the accuracy or completeness of any information in a consumer credit
                               report.
                 h. Advertising expenses to restore the reputation of your business after an "identity theft
                     insured" has been the victim of "identity theft". Total payment for advertising expenses is
                     not to exceed $5,000 per "identity theft insured" and is included within the "identity theft
                     expense" and aggregate limits.
        S. "Identity Theft Administrative Services" means one or more individuals assigned by us to the
            "identity theft insured" to assist with the communication needed to re-establish the integrity of the
            "identity theft insured's" identity, including with the "identity's theft insured's" permission and
            cooperation, written and telephone communication with law enforcement authorities, government
            agencies, credit agencies, and individual creditors and businesses.
        6.   "Identity Theft Insured" means the following if you are designated in the Declarations as:
                 a. An individual or sole proprietorship, you and your spouse are insureds.

N
                 b. A partnership or joint venture, your members, your partners, and their spouses are in-
~                    sured's.
~                c. A limited liability company, your members are insured's.
                 d. An organization other than a partnership, joint venture, or limited liability company, your
m                    "executive officers" and directors are insureds. Your stockholders are not "identity theft
                     insureds."




                                                © 2012 Liberty Mutual Insurance
    CP 90 59 12 12      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 3 of 3
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 83 of 108


                                                                               COMMERCIAL PROPERTY
                                                                                       CP 92 01 05 17

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         PROPERTY ANTI-STACKING ENDORSEMENT

This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART

This policy may contain multiple editions of one or more property forms and/or endorsements. Where
coverage for specific loss or damage is provided by more than one edition of the same form and/or endorse-
ment, payment under only one such edition shall apply in any.given occurrence.
When coverage and/or limits difFer among the various editions of the same form or endorsemen t, the claim
will be settled using the edition that provides the most favorable outcome to you.
                             ,




CP 92 01 05 17                         © 2017 Liberty Mutual Insurance                         Page 1 of 1
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 84 of 108



                                                                                                              IL 00 17 11 98


                                     COMIViON POL.ICY CON®ITIONS

    AII Coverage Parts included in this policy are subject to the following conditions.

    A.   CANCELLATION                                                D.    INSPECTIONS AND SURVEYS
         1.   The first Named Insured shown in the                         1.   We have the right to:
              Declarations may cancel this policy by                            a.   Make inspections and surveys at any
              mailing or delivering to us advance writ-                              time;
              ten notice of cancellation.
                                                                                b.   Give you reports on the conditions
         2.   We may cancel this policy by mailing or                                we find; and
              delivering to the first Named Insured
                                                                                c.   Recommend changes.
              written notice of cancellation at least:
                                                                           2•   We are not obligated to make any inspec-
              a.   10 days before the effective date of
                                                                                tions, surveys, reports or recommenda-
                   cancellation if we cancel for nonpay-
                                                                                tions and any such actions we do under-
                   ment of premium; or
                                                                                take relate only to insurability and the
              b.   30 days before the effective date of                         premiums to be charged. We do not
                   cancellation if we cancel for any oth-                       make safety inspections. We do not un-
                   er reason.                                                   dertake to perform the duty of any person
         3.   We will mail or deliver our notice to the                         or organization to provide for the health
              first Named Insured's last mailing ad-                            or safety of workers or the public. And we
              dress known to us.                                                do not warrant that conditions:
         4.   Notice of cancellation will state the effec-                      a.   Are safe or healthful; or
              tive date of cancellation. The policy pe-                         b.   Comply     with  laws,      regulations,
              riod will end on that date.                                            codes or standards.
         5.   If this policy is cancelled, we will send                    3.   Paragraphs 1. and 2. of this condition ap-
              the first Named Insured any premium re-                           ply not only to us, but also to any rating,
              fund due. If we cancel, the refund will be                        advisory, rate service or similar organiza-
              pro rata. If the first Named Insured can-                         tion which makes insurance inspections,
              cels, the refund may be less than pro                             surveys, reports or recommendations.
              rata. The cancellation will be effective
                                                                           4,   paragraph 2. of this condition does not
              even if we have not made or offered a
                                                                                apply to any inspections, surveys, reports
              refund.
                                                                                or recommendations we may make rela-
         6.   If notice is mailed, proof of mailing will                        tive to certification, under state or mu-
              be sufficient proof of notice.                                    nicipal statutes, ordinances or regula-
                                                                                tions, of boilers, pressure vessels or
    B.   CHANGES                                                                elevators.
o        This policy contains all the agreements be-
o        tween you and us concerning the insurance                    E.   PREMIUIVIS
         afforded. The first Named Insured shown in                        The first Named Insured shown in the Dec-
         the Declarations     is authorized   to make                      larations:
         changes in the terms of this policy with our
                                                                           1.   Is responsible for the payment of all pre-
~        consent. This policy's terms can be amended
                                                                                miums; and
         or waived only by endorsement issued by us
         and made a part of this policy.                                   2.   Will be the payee for any return premi-
                                                                                ums we pay.
    C. EXAMINATION OF YOUR BOOKS AND
         RECORDS                                                      F. . TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                           UNDER THIS POLICY
         We may examine and audit your books and
         records as they relate to this policy at any                      Your rights and duties under this policy may
         time during the policy period and up to three                     not be transferred without our wriften con-
         years afterward.                                                  sent except in the case of death of an individ-
                                                                           ual named insured.




    IL 00 17 11 98                        Copyright, Insurance Services Office, Inc.,1998                         Page 1 of 2
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 85 of 108




    If you die, your rights and duties under this
    policy will be transferred to your legal repre-
    sentative but only while acting within the
    scope of duties as your legal representative.
    Until your legal representative is appointed,
    anyone having proper temporary custody of
    your property will have your rights and duties
    but only with respect to that property.




IL 00 17 11 98                     Copyright, Insurance Services Office, Inc.,1998   Page 2 of 2
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 86 of 108



                                                                                               IL 01 56 11 17

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           IN®IANA CHANGES - C®NCEALMENT,
                             MISREPRESENTATI®M ®R FRAIJ®

This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTYCOVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART

A. The Concealment, Misrepresentation Or                      2. Any payment made pursuant to Para-
    Fraud Condition is replaced by the following:                 graph B. is limited to the following:
    Concealment, Nlisrepresentation Or Fraud                      a.   An "innocent coinsured's" owner-
    We will not pay for any loss or damage in any                      ship interest in the property, less any
    case of:                                                           payments we make to a mortgagee
    1.   Concealment or misrepresentation of a                         or other lienholder with a secured in-
         material fact; or                                             terest in the property.
    2. Fraud                                                      b.   We will not pay another coinsured
                                                                       for any part of the claim for which we
    committed by an insured ("insured") at any
                                                                       have already paid to an "innocent co-
    time and relating to a claim under this policy.
                                                                       insured".
B. However, with respect to the Commercial
                                                                  c.   We will not pay an amount that is
    Property and Farm Coverage Parts, Paragraph
                                                                       greater than the amount an "inno-
    A. does not apply when a claim is made by an
                                                                       cent coinsured" is entitled to under a
    "innocent coinsured", provided:
                                                                       decree of dissolution of marriage be-
    1. The property loss or damage occurs to                           tween the "innocent coinsured" and
       the primary residence of the "innocent                          an individual described in Para-
       coinsured" as covered under Building                            graphs D.1.a. or b.
       Coverage (for Commercial Property) or
                                                          D. As used in this endorsement, "innocent co-
       Coverage A or B(for Farm).
                                                              insured" is an insured ("insured") who:
    2.   The "final settlement" for the property
                                                              1. Did not have knowledge of, cooperate in,
         loss or damage is at least 60% of avail-
                                                                  or intentionally contribute to a property
         able insurance proceeds under the policy.
                                                                  loss or damage that was caused or ar-
C. The following is added and supersedes any                      ranged by another individual who:
    provision to the contrary:
                                                                  Is an insured ("insured") and:
    1. Any payment made pursuant to Para-
                                                                  a.   Died in connection with the circum-
        graph B. will be for:
                                                                       stances that caused the property loss
         a. The actual cost of repair or replace-                      or damage; or
            ment of the property that is the sub-
                                                                  b.   Has been charged with a crime based
            ject of the claim if the actual cost of
                                                                       on a court finding that there is prob-
            repair or replacement is less than or
                                                                       able cause to believe that the individ-
            equal to the maximum limit of cov-
                                                                       ual committed the crime in connec-
            erage under the policy; or
                                                                       tion with the circumstances that
         b. The maximum limit of coverage un-                          caused the property loss or damage;
            der the policy if the actual cost of re-
            pair or replacement of the property
            that is the subject of the claim is
            greater than the . maximum limit of
            coverage under the policy.


IL 01 56 11 17                     © Insurance Services Office, Inc., 2017                         Page 1 of 2
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 87 of 108



    2.   Signs a sworn affidavit attesting that they            2. Made by:
         did not have knowledge of, cooperate in,                   a. Acceptance of a proof of loss by us;
         or intentionally contribute to the property
                                                                    b.   Execution of a release' by the "inno-
         loss or damage; and
                                                                         cent coinsured";
    3.   Cooperates in the investigation and reso-
                                                                    c.   Acceptance of an arbitration award
         lution of the claim for the property loss or
                                                                         by the "innocent coinsured" and us;
         damage, any police investigation related
                                                                         or
         to the property loss or damage, and any
         criminal prosecution of the individual                     d.    Judgment of a court of competent ju-
         that caused or arranged the property loss                        risdiction.
         or damage.                                             However, "final settlement" does not apply to
                                                                loss or damage related to contents, personal
E. As used in this endorsement, "final settle-
                                                                property, or another loss that is not covered
    ment" is a determination:
                                                                under Building Coverage (for Commercial
    1. Of the amount owed by us to an "inno-                    Property) or Coverage A or B(for Farm) under
        cent coinsured" under Building Coverage                 this policy.
        (for Commercial Property) or Coverage A
        or B(for Farm) under the policy and for
        property loss or damage to the "innocent
        coinsured's" primary residence; and




Page 2 of 2                          © Insurance Services Office, Inc., 2017                    IL 01 56 11 17
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 88 of 108



                                                                                                      IL 02 72 09 07

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   IN®IANA CHAN('ES - CANCELLATION AN® NONRENE1iVAL
    This endorsement modifies insurance provided under the following:

              CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
              COMMERCIAL AUTOMOBILE COVERAGE PART
              COMMERCIAL GENERAL LIABILITY COVERAGE PART
              COMMERCIAL INLAND MARINE COVERAGE PART
              COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
              COMMERCIAL PROPERTYCOVERAGE PART
              CRIME'AND FIDELITY COVERAGE PART
              EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
              EQUIPMENT BREAKDOWN COVERAGE PART
              FARM COVERAGE PART
              FARM UMBRELLA LIABILITY POLICY
              LIQUOR LIABILITY COVERAGE PART
              POLLUTION LIABILITY COVERAGE PART
              PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

    A.   Paragraph 2. of the Cancellation Common                               (1) 10 days before the effective date
         Policy Condition is replaced by the following:                            of cancellation if we cancel for
         2.   Cancellation Of Policies In Effect                                   nonpayment of premium;
              a.   90 Days Or Less                                             (2) 20 days before the effective date
                                                                                   of cancellation if you have per-
                   If this policy has been in effect for 90
                                                                                   petrated a fraud or material mis-
                   days or less, we may cancel this poli-
                                                                                   representation on us; or
                   cy by mailing or delivering to the first
                   Named Insured written notice of can-                        (3) 45 days before the effective date
                   cellation at least:                                             of cancellation if:
                   (1) 10 days before the effective date                           (a) There has been a substantial
                       of cancellation if we cancel for                                change in the scale of risk
                       nonpayment of premium;                                          covered by this policy;

                   (2) 20 days before the effective date                           (b) Reinsurance of the risk asso-
                       of cancellation if you have per-                                ciated with this policy has
                       petrated a fraud or material mis-                               been cancelled; or
                       representation on us; or                                    (c) You have failed to comply
                   (3) 30 days before the effective date                               with reasonable safety rec-
~                      of cancellation if we cancel for                                ommendations.
~                      any other reason.
              b.   More Than 90 Days
                   If this policy has been in effect for
°                  more than 90 days, or is a renewal of
                   a policy we issued, we may cancel
                   this policy, only for one or more of
                   the reasons listed below, by mailing
                   or delivering to the first Named In-
                   sured written notice of cancellation
                   at least:




    IL 02 72 09 07                              0 ISO Properties, Inc., 2006                             Page 1 of 2
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 89 of 108



    B. The following is added to the Common Policy                 2. We will mail or deliver our notice to the
        Conditions and supersedes any provision to                     first Named Insured's Idst mailing ad-
        the contrary.                                                  dress known to us. If notice is mailed,
        NONRENEWAL                                                     proof of mailing will be sufficient proof of
                                                                       notice.
        1. If we elect not to renew this policy, we
             will mail or deliver to the first Named In-
             sured written notice of nonrenewal at
             least 45 days before:
             a. The expiration date of this policy, if
                  the policy is written for a term of one
                  year or less; or
             b. The anniversary date of this policy, if
                  the policy is written for a term of
                  more than one year.
<




    IL 02 72 09 07                            © ISO Properties, Inc., 2006                             Page 2 of 2
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 90 of 108


                                                                                                IL 09 35 07 02

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 E)(CLl1S1®N ®F CERTAlN C®i►6iPlJTER-RELATE® L®SSES

This endorsement modifies insurance provided under the following:

    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTYCOVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    STANDARD PROPERTYPOLICY

A. We will not pay for loss ('9oss") or damage                2. Any device, consultation, design, evalu-
    caused directly or indirectly by the following.               ation, inspection, installation, mainten-
    Such loss ('9oss") or damage is excluded re-                  ance, repair, replacement or supervision
    gardless of any other cause or event that con-                provided or done by you or for you to
    tributes concurrently or in any sequence to                   determine, rectify or test for, any poten-
    the loss ('9oss") or damage.                                  tial or actual problems described in Para-
    1. The failure, malfunction or inadequacy                     graph A.1. of this endorsement.
        of:                                               B If an excluded Cause of Loss as described in
        a. Any of the following, whether be-                   Paragraph A. of this endorsement results:
            longing to any insured or to others:              1.   In a Covered Cause of Loss under the
             (1) Computer hardware, - including                    Crime and Fidelity Coverage Part, -the
                 microprocessors;                                  Commercial Inland Marine Coverage Part
                                                                   or the Standard Property Policy; or
             (2) Computer application software;
                                                              2.   Under the Commercial Property Cover-
             (3) Computer operating systems
                                                                   age Part:
                 and related software;
                                                                   a.    In a"Specified Cause of Loss", or in
             (4) Computer networks;
                                                                         elevator collision resulting from me-
             (5) Microprocessors        (computer                        chanical breakdown, under the
                 chips) not part of any computer                         Causes of Loss - Special Form; or
                 system; or
                                                                    b.   In a Covered Cause of Loss under the
             (6) Any other computerized or elec-                         Causes of Loss - Basic Form or the
                 tronic equipment or compo-                              Causes of Loss - Broad Form;
                 nents; or
                                                              we will pay only for the loss ('9oss") or dam-
        b. Any other products, and any ser-                   age caused by such "Specified Cause of
            vices, data or functions that directly            Loss", elevator collision, or Covered Cause of
            or indirectly use or rely upon, in any            Loss.
            manner, any of the items listed in
                                                          C We will not pay for repair, replacement or
            Paragraph A.1.a. of this endorse-
                                                             modification of any items in Paragraphs
            ment;
                                                             A.1.a. and A.1.b. of this endorsement to cor-
        due to the inability to correctly recognize,         rect any deficiencies or change any features.
        process, distinguish, interpret or accept
        one or more dates or times. An example
        is the inability of computer software to
        recognize the year 2000.




IL 09 35 07 02                           © ISO Properties, Inc., 2001                              Page 1 of 1.
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 91 of 108



                                                                                                      IL09520115

                     THIS ENDORSEIVIENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             CAP ON LOSSES FROIVi CERTIFIED ACTS OF
                                          TERRORISM

    This endorsement modifies insurance provided under the following:


         BOILER AND MACHINERY COVERAGE PART
         COMMERCIAL INLAND MARINE COVERAGE PART
         COMMERCIAL PROPERTYCOVERAGE PART
         EQUIPMENT BREAKDOWN COVERAGE PART
         FARM COVERAGE PART
         STANDARD PROPERTYPOLICY


    A.   Cap On Certified Terrorism Losses                           If aggregate insured losses attributable to ter-
                                                                     rorist acts certified under the Terrorism Risk
         "Certified act of terrorism" means an act that
                                                                     Insurance Act exceed $100 billion in a calen-
~        is certified by the Secretary of the Treasury,
                                                                     dar year and we have met our insurer deduct-
o        in accordance with the provisions of the fed-
                                                                     ible under the Terrorism Risk Insurance Act,
         eral'Terrorism Risk Insurance Act, to be an act
                                                                     we shall not be liable for the payment of any
         of terrorism pursuant to such Act. The criteria
                                                                     portion of the amount of such losses that ex-
         contained in the Terrorism Risk Insurance Act
                                                                     ceeds $100 billion, and in such case insured
         for a"certified act of terrorism" include the
                                                                     losses up to that amount are subject to pro
         following:
                                                                     rata allocation in accordance with procedures
~        1.   The act resulted in insured losses in ex-              established by the Secretary of the Treasury.
              cess of $5 million in the aggregate, attrib-
                                                                B.   Application Of Exclusions
              utable to all types of insurance subject to
              the Terrorism Risk Insurance Act; and .                The terms and limitations of any terrorism ex-
         2.   The act is a violent act or an act that is             clusion, or the inapplicability or omission of a
              dangerous to human life, property or in-               terrorism exclusion, do not serve to create
              frastructure and is committed by an in-                coverage for any loss which would otherwise
              dividual or individuals' as part of an effort          be excluded under this Coverage Part or Poli-
              to coerce the civilian population of the               cy, such as losses excluded by the Nuclear
              United States or to influence the policy or            Hazard Exclusion or the War And Military Ac-
              affect the conduct of the United States                tion Exclusion.
              Government by coercion.




    IL 09 52 01 15                        © Insurance Services Office, Inc., 2015                        Page 1 of 1
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 92 of 108



                                                                                                   IL 09 96 01 07
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CONDITIONAL EXCLUSION OF TERRORISM INVOLVING
                   NUCLEAR, . BIOLOGICAL OR CHEMICAL TERRORISM
                 (RELATING TO DISPOSITION OF FEDERAL TERRORISM
                                RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

    BOILER AND MACHINERY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTYCOVERAGE PART
    EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY

                                                     SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph D) applies to property located in the following
state(s), if covered under the indicated Coverage Form, Coverage Part or Policy:

State s                                                        Coverage Form, Coveracte Part or Policy
California, Connecticut, Georgia, Illinois,                    Commercial Property Coverage Part
lowa, Maine,. Massachusetts, Missouri,
New Jersey, New York, North Carolina,
Oregon, Rhode Island, Virginia, Washington,
West Virginia, Wisconsin

California, Connecticut, Georgia, Illinois,                    Commercial Inland Marine Coverage Part
lowa, Maine, Massachusetts, Missouri,
New Jersey, New York, North Carolina,
Oregon, Rhode Island, Virginia,
Washington, West Virginia, Wisconsin

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Applicability Of The Provisions Of This En-                         b. A renewal, extension or replace-
    dorsement                                                              ment of the Program has become
    1. The provisions of this endorsement be-                              effective without a requirement - to
        come applicable commencing on the                                  make terrorism coverage available
        date when any one or more of the fol-                              to you and with revisions that:
        lowing first occurs. But if your policy                             (1) Increase our statutory percent-
        (meaning the policy period in which                                     age deductible under the Pro-
        this endorsement applies) begins after                                  gram for terrorism losses.
        such date, then the provisions of this                                  (That deductible determines
        endorsement become applicable on the                                    the amount of all certified ter-
        date your policy begins.                                                rorism losses we must pay in a
          a. The federal Terrorism Risk Insur-                                  calendar year, before the fed-
              ance Program ("Program"), estab-                                  eral government shares in sub-
              lished by the Terrorism Risk Insur-                               sequent payment of certified
              ance Act, has terminated with                                     terrorism losses.); or
              respect to the type of insurance                              (2) Decrease the federal govern-
              provided under this Coverage                                      ment's statutory percentage
              Form, Coverage Part or Policy; or                                 share in potential terrorism
                                                                                losses above such deductible;
                                                                                or

IL 09 96 01 07                                ©ISO Properties, Inc., 2005                            Page 1 of 3
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 93 of 108


                   (3) Redefine terrorism or make in-               2.   When one or both of the following        ap-
                       surance coverage for terrorism                    plies:
                       subject to provisions or re-                      a.   The effect is to intimidate or coerce
                       quirements that differ from                            a government or the civilian popu-
                       those that apply to other types                        lation or any segment thereof, or to
                       of events or occurrences under                         disrupt any segment of the econo-
                       this policy.                                           my; or
         2.   If the provisions of this endorsement                      b.   It appears that the intent is to in-
              become applicable, such provisions:                             timidate or coerce a government, or
              a.   Supersede any terrorism endorse-                           to further political, ideological, reli-
                   ment already endorsed to this poli-                        gious, social or economic objectives
                   cy that addresses "certified acts of                       or to express (or express opposition
                   terrprism" and/or "other acts of                           to) a philosophy or ideology.
                   terrorism", but only with respect          C.    The following   exclusion is added:
                   to lo"ss or damage from an inci-
                                                                    EXCLUSIOIV OF TERRORISM
p                  dent(s) of terrorism (however de-
m                  fined) that occurs on or after the               We will not pay for loss or damage caused
                   date v+rhen the provisions of this               directly or indirectly by "terrorism", includ-
                   endorsement become applicable;                   ing action in hindering or defending against
                   and                                              an actual or expected incident of "terror-
                                                                    ism". Such loss or damage is excluded re-
~             b.   Remain applicable unless we notify
                                                                    gardless of any other cause or event that
~                  you of changes in these provisions,
                                                                    contributes concurrently or in any sequence
                   in response to federal law.
                                                                    to the loss. But this exclusion applies only
         3.   If the provisions of this endorsement                 when one or more of the following are
              do NOT become applicable, any terror-                 attributed to an incident of "terrorism":
              ism endorsement already endorsed to
                                                                    1.   The "terrorism" is carried out by means
              this policy, that addresses "certified
                                                                         of the dispersal or application of radio-
m             acts of terrorism" and/or "other acts of
                                                                         active material, or through the use of a
              terrorism", will continue in effect un-
                                                                         nuclear weapon or device that involves
              l ess we notify you of changes to that
                                                                         or produces a nuclear reaction, nuclear
              endorsement in response to federal
                                                                         radiation or radioactive contamination;
              law,
                                                                         or
    B.   The following definition is added and ap-
                                                                    2,   Radioactive material is released, and it
         plies under this endorsement wherever the
                                                                         appears that one purpose of the "terror-
         term terrorism   is enclosed in quotation
                                                                         ism" was to release such material; or
         marks.
                                                                    3.   The "terrorism" is carried out by means
         "Terrorism"  means activities against per-
                                                                         of the dispersal or application of patho-
         sons, organizations or property of any na-
                                                                         genic or poisonous biological or chemi-
         ture:
                                                                         cal materials; or
         1.   That involve the following    or prepara-
                                                                    4.   Pathogenic or poisonous biological or
~             tion for the following:
o                                                                        chemical materials are released, and it
              a.   Use or threat of force or violence;                   appears that one purpose of the "terror-
                   or                                                    ism" was to release such materials.
              b.   Commission    or threat of a danger-        D.   Exception Covering Certain Fire Losses
°                  ous act; or
                                                                    The following exception to the Exclusion Of
              c.   Commission or threat of an act that              Terrorism applies only if indicated and as
                   interferes with or disrupts an elec-             indicated in the Schedule of this endorse-
                   tronic, communication, information,              ment.
                   or mechanical system; and




    IL 09 96 01 07                            ©ISO Properties, Inc., 2005                                 Page 2 of 3
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 94 of 108


    If "terrorism" results in fire, we will pay for      E. Application Of Other Exclusions
    the loss or damage caused by that fire,                   1.   When the .Exclusion Of Terrorism ap-
    subject to all applicable policy provisions                    plies in accordance with the terms of
    including the Limit of Insurance on the af-                    C.1. or C.2., such exclusion applies
    fected property. Such coverage for fire ap-                    without regard to the Nuclear Hazard
    plies only to direct loss or damage by fire                    Exclusion in this Coverage Form, Cov-
    to Covered Property. Therefore, for exam-                      erage Part or Policy.
    ple, the coverage does not apply to insur-
                                                              2.   The terms and limitations of any terror-
    ance provided under Business Income
                                                                   ism exclusion, or the inapplicability or
    and/or Extra Expense coverage forms or en-
                                                                   omission of a terrorism exclusion, do
    dorsements that apply to those coverage
                                                                   not serve to create coverage for any
    forms, or to the Legal Liability Coverage
                                                                   loss or damage which would otherwise
    Form or the Leasehold Interest Coverage
                                                                   be excluded under this Coverage Form,
    Form.
                                                                   Coverage Part or Policy, such as losses
                                                                   excluded by the Nuclear Hazard Exclu-
                                                                   sion or the War And Military Action
                                                                   Exclusion.




IL 09 96 01 07                           ©ISO Properties, Inc., 2005                            Page 3 of 3
     USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 95 of 108




                                                                                                     IL 70 13 02 08

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        AIUIENDMENT OF DEFINITION OF POLLIJTANTS

    This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        OWNERSAND CONTRACTORS PROTECTIVELIABILITY COVERAGEPART
        COMMERCIAL PROTECTORCOVERAGE FORM (BUSINESSOWNERS COVERAGE FORM)
        CUSTOM COMMERCIAL PROTECTOR PROPERTY COVERAGE FORM (INCLUDING EQUIPMENT
        BREAKDOWN)
<       CUSTOM COMMERCIAL PROTECTORGENERAL LIABILITY COVERAGE FORM
m       BUSINESSOWNERS COVERAGE FORM
        COMMERICIAL AUTOMOBILE COVERAGE PART
        PRODUCT WITHDRWAL COVERAGE PART
        COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
        AGRICULTURAL CAPITAL ASSETS (OUTPUT POLICY) COVERAGE PART
~       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL PROPERTYCOVERAGE PART
        FARM COVERAGE PART
        STANDARD PROPERTYPOLICY

                                                         SCHEDULE

    Specifically identi- Petroleum and any substances or materials derived, refined or manufactur ed, in
    fied substances or whole or in part, from petroleum. This includes non-petroleum based substances or
    materials.            materials that are additives to such petroleum based
                          substances or materials.

                          AII other non-petroleum based substances or materials used in the operation or main-
                          tenance of dry cleaning equipment and facilities.

                          Any other substances or materials determined by any appiicable federal, state, local or
                          other governing authority, to be toxic or hazardous to persons, property or the envi-
                          ronmerit.

    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

~   The definition of "pollutants" is replaced by the following:

    "Pollutants" means any substance or material that is a solid, liquid, 'gaseous or thermal irritant or contain-
~   ment, including, but not limited to, smoke, vapor, soot, fumes, acids, alkalis, chemicals, waste and any
    substances or materials identified in the Schedule. Waste includes materials to be recycled, reconditioned
    or reclaimed.
    The definition of "pollutants" applies whether or not such irritant or contaminant is your product or pro-
    ducts used by you, and/or is an integral part of or incidental to your business or operations or has or had any
    function in your business, operations, premises, site or location.




    IL 70 13 02 08               Includes Copyrighted Material of Insurance Services Office, Inc.,
                                                      with its permission.                             Page 1 of 1
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 96 of 108


        Liberty
        Mutualo
          INSURANCE                        Policyholder Information

Named Insured & Mailing Address                                     Agent Mailing Address & Phone No.

PARKDALE CENTER, LLC                                                (317) 634-7491
350 INDIAN BOUNDARY RD                                              GREGORY & APPEL INSURANCE-GR
CHESTERTON, IN 46304                                                1402 N CAPITOL AVE STE 400
                                                                    INDIANAPOLIS, IN 46202-2375




                      Dear Policyholder:
                      We know you work hard to build your business. We work together with your agent,
                      GREGORY & APPEL INSURANCE-GR                     (317) 634-7491
                      to help protect the things you care about. Thank you for selecting us.

                      Enclosed are your insurance documents consisting of:




                              •    Commercial Property

                      To find your specific coverages, limits of liability, and premium, please refer to your
                      Declarations page(s).

                      If you have any questions or changes that may affect your insurance needs, please
                      contact your Agent at (317) 634-7491



                                                 .    Verify that all information is correct
                                                 •    If you have any changes, please contact your
                                  ®
                                                      Agent at (317) 634-7491
                               Reminders         . In case of a claim, call your Agent or 1-844-325-2467




You Need To Know

. CONTINUED ON NEXT PAGE




To report a claim, cal/ your Agent or 1-844-325-2467


DS 70 20 01 08
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 97 of 108




You Need To Know - continued

. NOTICE(S) TO POLICYHOLIDER(S)
  The Important Notice(s) to Policyholder(s) provide a general explanation of changes in coverage to your policy. The
  Important Notice(s) to Policyholder(s) is not a part of your insurance policy and it does not alter policy provisions or
  conditions. Only the provisions of your policy determine the scope of your insurance protection. It is important that you
  read your policy carefully to determine your rights, duties and what is and is not covered.


  P'ORM NUIVIBER                 TITLE
  CNI90 07 01 20                 Important Notice Regarding the Expiration of the Terrorism Risk Insurance Act
                                 and the Reduction in Coverage for Terrorism Losses
  CNI90 11 07 18                 Reporting A Commercial Claim 24 Hours A Day
  NP 70 29 09 10                 Important Contact Information
  NP 71 36 01 17                 Indiana Mine Subsidence Coverage
  NP 72 42 01 15                 Terrorism Insurance Prcmium Disclosure And Opportunity To Reject
  NP 74 06 01 06                 Flood Insurance Notice
  NP 74 44 09 06                 U.S. Treasury Department's Office of Foreign Assets Control (OFAC) Advisory
                                 Notice to Policyholders
  NP 89 69 11 10                 Important Policyholder Information Conceming Billing Practices
  NP 98 20 01 15                 Jurisdictional Boiler And Pressure Vessel Inspections

. This policy will be direct billed. You may choose to combine any nuniber of policies on one bill with your billing
   account. Please contact your agent for more information.
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 98 of 108



                                                                                               CNI 90 07 01 20

      IMPORTANT NOTICE REGARDING .THE EXPIRATION OF THE TERRORISM
         RISK INSIJRANCE ACT AND TFIE REDIJCTION IN CO\/ERACaE FOR
                            TERRORISM LOSSES

                                     PLEASE READ THIS NOTICE CAREFULLY

    This is to notify you of a reduction in coverage for terrorism losses under your insurance policy when
    the Terrorism Risk Insurance Act ("TRIA") expires, which is scheduled to occur on December 31, 2020.
    This notice does not apply to Workers Compensation insurance.

    TRIA, as amended, is a temporary program that spreads losses from government "certified" acts of
    terrorism between insurers and the federal government. In summary, TRIA requires insurers to make
    coverage for "certified acts of terrorism" available, and to pay losses from "certified acts of terrorism"
~   up to a deductible amount. If an individual insurer's losses exceed this amount, the government will
    reimburse the insurer a certain percentage (81 % in 2019 and 80% in 2020) of losses paid in excess of
    the deductible.

    Policyholders have the option to accept or reject this coverage.

~   TRIA will expire on December 31, 2020, unless Congress and the President act to extend it. Otherwise,
    after 2020, the federal government will no longer "certify" acts of terrorism or reimburse losses caused
    by "certified acts of terrorism."

    If you purchase coverage for "certified acts of terrorism," and TRIA expires on or after December 31,
    2020, your insurance coverage will be reduced. After the date TRIA expires, where permitted by state
    law*, your policy will exclude coverage for losses from acts of terrorism that directly or indirectly
m   involve nuclear or radioactive agents or materials, or pathogenic or poisonous biological or chemical
    agents or materials ("NBCR"). However, your policy will continue to provide coverage for other acts of
    terrorism (acts of terrorism not involving NBCR), subject to all policy terms and conditions.

    If you elect not to purchase coverage for "certified acts of terrorism," and TRIA expires on or after
    December 31, 2020, losses caused by terrorist acts will continue to be excluded from your policy, where
    and as permitted by state law*. While this exclusion applies to all NBCR terrorism events, it does not
    apply to other acts of terrorism until the size of the event exceeds the following thresholds:

        e For property policies and related TRIA first party coverages, total event wide insured damages
           (including business income) exceed $25,000,000;

        ® For liability policies and related TRIA casualty coverages, the event involves:

            •   Serious injury to 50 or more people; or

            ® Total event wide insured property damage (including business income) in excess of
~              $25,000,000

    Please see the policy for full details and other applicable policy terms and conditions.

    * Some states, including New York and Florida, may not approve or allow the use of certain exclusions
    related to acts of terrorism. Therefore, exclusions for losses caused by acts of terrorism may not apply
    in all states.




                                            © 2019 Liberty Mutual Insurance
    CNI 90 07 01 20                                                                                Page 1 of 1
 USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 99 of 108



                                                                                         CNI 90 11 07 18

               REP®RTIIVG A C®IVIIVIERCIAL CLAINI 24 FI®llRS A®AY

Liberty Mutual Insurance claims professionals across the United States are ready to resolve your claim
quickly and fairly, so you and your team can focus on your business. Our claims teams are specialized,
experienced and dedicated to a high standard of service.
We're Just a Call Away - One Phone Number to Report AII Commercial Insurance Claims
Reporting a'new claim has never been easier. A Liberty Mutual customer service representative is
available to you 24/7 at 1(844) 325-2467 for reporting new property, auto, liability and workers'
compensation claims. With contact centers strategically located throughout the country for continuity and
accessibility, we're there when we're needed!

Additional Resource for VUorkers' Compensation Customers
In many states, employers are required by law to use state-specific workers compensation claims forms
and posting notices. This type of information can be found in the Policyholders Toolkit section of our
website along with other helpful resources such as:

    •   Direct links to state workers compensation websites where you can find state-specific claim
        forms
    •   Assistance finding local medical providers

    •   First Fill pharmacy forms - part of our managed care pharmacy program committed to helping
        injured workers recover and return to work

Our Policyholder Toolkit can be accessed at www.libertymutualgroup.com/toolkit.
For all claims inquiries please call us at                        .




                                         © 2018 Liberty Mutual Insurance
CNI 90 11 07 18                                                                               Page 1 of 1
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 100 of 108



                                                                                                                 NP 70 29 09 10

                               NOTICE TO POLICI(HOLDERS - INDIANA

                               IMPORTANT CONTACT INFORMATION


    As our policyholder, your satisfaction is very important to us. If you have a question about your policy, if
    you need assistance with a problem, 'or if you have a claim, you should first contact your Independent
    Insurance Agent. If your agent is unable to resolve your concerns, please contact us. .



    If you have a question or complaint about a claim on any policy other than Workers Compensation, you may
    contact our claims office at the following:

m                                           Claim Office
                                            350 East 96th St.
                                            Indianapolis, IN 46240
~                                           Telephone: (800) 428-2100

~                                           Fax: (317) 581-6847


    If you:
         (a) Need the assistance of the governmental agency that regulates insurance, or
         (b) Have a complaint you have been unable to resolve with your insurer.

    You may contact the Department by mail, telephone or E-mail:


                                            State of Indiana Department of Insurance
                                            Consumer Service Division
                                            311 West Washington Street, Suite 300
                                            Indianapolis, Indiana 46204


                                            Consumer Hotline: (800) 622-4461; (317) 232-2395


                                            Complaints can be filed electronically at www.in.gov/idoi.




                                    2010 Liberty Mutual Insurance Company. AII rights reserved.
    NP 70 29 09 10       Includes copyrighted material of Insurance Services Office Inc., with its permission.      Page 1 of 1
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 101 of 108




                                                                                                              NP 71 36 01 17

                    IIV®I/4NA C®AL MiIVE $UBSI®EIVCE C:®0lERAC'7E

IF YOUR STRUCTURE IS NOT INSURED AGAINST MINE SUBSIDENCE AND IF YOUR STRUCTURE IS
LOCATED IN A COUNTY AUTHORIZED FOR MINE SUBSIDENCE, THIS COVERAGE IS AVAILABLE. INDIANA
INSURANCE CODE DEFINES "STRUCTURE" AS ANY DWELLING, BUILDING OR FIXTURE PERMANENTLY
FIXED TO REAL PROPERTY. THE TERM DOES NOT INCLUDE LAND, TREES, CROPS OR OTHER PLANTS.
Owners of structures located in the 26 counties authorized for Mine Subsidence insurance can purchase this
coverage for the value of the structure up to a maximum of $500,000. In addition, you have the option to
purchase Additional Living Expense coverage if you are temporarily displaced as a direct result of mine
subsidence damage to the covered structure in which you reside. Limits up to $15,000 are available for $5.

The annual premium charge for Mine Subsidence coverage is:

    COAL MINE                         DWELLING                     COAL MINE                            NON-DWELLING
   SUBSIDENCE                        STRUCTURES                   SUBSIDENCE                             STRUCTURES
COVERAGE AMOUNT                        PREMIUM                 COVERAGE AMOUNT                             PREMIUM

      $0   TO     $25,000                  $24                        $0    TO       $25,000                  $42
 $25,001   TO     $40,000                  $30                  $25,001     TO       $35,000                  $48
 $40,001   TO     $60,000                  $36                  $35,001     TO       $45,000                  $54
 $60,001   TO     $75,000                  $42                  $45,001     TO       $55,000                  $60
 $75,001   TO    $100,000                  $60                  $55,001     TO       $65,000                  $66
$100,001   TO    $125,000                  $80                  $65,001     TO       $75,000                  $72
$125,001   TO    $150,000                  $98                  $75,001     TO       $85,000                  $75
$150,001   TO    $175,000                 $114                  $85,001     TO      $100,000                  $90
$175,001   TO    $200,000                 $130                 $100,001     TO      $125,000                 $115
$200,001   TO    $225,000                 $146                 $125,001     TO      $150,000                 $138
$225,001   TO    $250,000                 $163                 $150,001     TO      $175,000                 $159
$250,001   TO    $275,000                 $179                 $1751 001    TO      $200,000                 $179
$275,001   TO    $300,000                 $195                 $200,001     TO      $225,000                 $207
$300,001   TO    $325,000                 $211                 $225,001     TO      $250,000                 $230
$325,001   TO    $350,000                 $228                 $250,001     TO      $275,000                 $253
$350,001   TO    $375,000                 $244                 $275,001     TO      $300,000                 $276
$375,001   TO    $400,000                 $260                 $300,001     TO      $325,000                 $299
$400,001   TO    $425,000                 $276                 $325,001     TO      $350,000                 $322
$425,001   TO    $450,000                 $293                 $350,001     TO      $375,000                 $345
$450,001   TO    $475,000                 $309                 $375,001     TO      $400,000                 $368
$475,001   TO    $500,000                 $325                 $400,001     TO      $425,000                 $391
                                                               $425,001     TO      $450,000                 $414
                                                               $450,001     TO      $475,000                 $437
                                                               $475,001     TO      $500,000                 $460




                                            © 2016 Liberty Mutual Insurance
NP 71 36 01 17      Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 1 of 2
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 102 of 108



Structures located in any of the following counties are eligible for Mine Subsidence Coverage.

  Clay                          Knox                               Parke                                 Sullivan
  Crawford                      Lawrence                           Perry                                 Vanderburgh
  Daviess                       Martin                             Pike                                  Vermillion
  Dubois                        Monroe                             Posey                                 Vigo
  Fountain                      Montgomery                         Putnam                                Warren
  Gibson                        Orange                             Spencer                               Warrick
  Greene                        Owen

If you desire more information or wish to purchase Mine Subsidence coverage and your property is,located
in one of the 26 authorized counties, please contact your agent.




                                            © 2016 Liberty Mutual Insurance
PIP 71 36 01 17     Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 2 of 2
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 103 of 108




                                                         09/03/19

PARKDALE CENTER, LLC                                          BFS (2_0)   60 24 91 00
                                                              From 09/01/2019 To 09/01/2020
350 INDIAN BOUNDARY RD
CHESTERTON, IN 46304


(317) 634-7491
GREGORY & APPEL INSURANCE-GR

1402 N CAPITOL AVE STE 400
INDIANAPOLIS, IN 46202-2375

                              TERRORISM INSURANCE PREMIUM DISCLOSURE
                                    AND OPPORTUNITY TO REJECT
This- notice contains important information about the Terrorism Risk Insurance Act and its efFect on your
policy. Please read it carefully.
THE TERRORISM RIS6C INSURANCE ACT
The Terrorism Risk Insurance Act, including all amendments ("TRIA" or the "Act"), establishes a program
to spread the risk of catastrophic losses from certain acts of terrorism between insurers and the federal
government. If an individual insurer's losses from certified acts of ten-orism exceed a specified deductible
amount, the government will reimburse the insurer for a percentage of losses (the "Federal Share") paid in
excess of the deductible, but only if aggregate industry losses from such acts exceed the "Program Trig-
ger". An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $100
billion per year. Similarly, the federal government is not liable for any losses covered by the Act that exceed
this amount. If aggregate insured losses exceed $100 billion, losses up to that amount may be pro-rated, as
determined by the Secretary of the Treasury.
The Federal Share and Program Trigger by calendar year are:

         Calendar Year                   Federal Share                     Program Trigger
         2015                            85%                               $100,000,000
         2016                            84%                               $120,000,000
         2017                            83%                               $140,000,000
         2018                            82%                               $160,000,000
         2019                            81 %                              $180,000,000
         2020                            80%                               $200, 000, 000

MANDATORY OFFER OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF PRE-
MIUM
TRIA requires insurers to make coverage available for any loss that occurs within the United States (or
outside of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a"certified
act of terrorism" AND that is otherwise covered under your policy.
A"certified act of terrorism" means:
    [A]ny act that is certified by the Secretary [of the Treasury ], in consultation with the Secretary of
    Homeland Security, and the Attorney General of the United States:
    (i) to be an act of terrorism;




NP 72 42 01 15                           © 2015 Liberty Mutual Insurance                            Page 1 of 2
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 104 of 108



    (li) to be a violent act or an act that is dangerous to -
          (1) human life;
          (II) property; or
          (III) infrastructure;
    (iii) to have resulted in damage within the United States, or outside of the United States in the case of -
          (1) an air carrier (as defined in section 40102 of title 49, United States Code) or United States flag
                vessel (or a vessel based principally in the United States, on which United States income tax is
                paid and whose insurance coverage is subject to regulation in the United States); or
          (II) the premises of a United States mission; and
    (iv) to have been committed by an ,individual or individuals as part of an effort to coerce the civilian
         population of the United States or to influence the policy or affect the conduct of the United States
         Government by coercion.
REJECTING TERRORISM INSURANCE COVERAGE - WHAT YOU MUST DO
We have included in your policy coverage for losses resulting from "certified acts of terrorism" as defined
above.
THE PREMIUM CHARGE FOR THIS COVERAGE APPEARS ON THE DECLARATIONS PAGE OF THE POLICY
AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOV-
ERNMENT UNDER THE ACT. If we are providing you with a quote, the premium charge will also appear on
your quote as a separate line item charge.
IF YOU CHOOSE TO REJECT THIS COVERAGE, PLEASE CHECK THE BOX BELOW, SIGN THE ACKNOWL-
EDGMENT, AND RETURN THIS FORM TO THE ADDRESS BELOW: Please ensure any reiection is received
within thirty (30) days of the effective date of your policy.
Before making a decision to reject terrorism insurance, refer to the Disclaimer for Standard Fire Policy
States located at the end of this Notice.

❑   I hereby reject this offer of coverage. I understand that by rejecting this offer, I will have no coverage for
    losses arising from "certified acts of terrorism" and my policy will be endorsed accordingly.


Policyholder/Applicant's Signature                        Print Name                         Date Signed



Named Insured                                                       Policy Number
PARKDALE CENTER, LLC                                            BFS (20)      60 24 91 00


Policy Effective/Expiration Date
From 09/01/2019 To 09/01/2020


IF YOU REJECTED THIS COVERAGE, PLEASE RETURN THIS FORM TO:
        Aftn: Commercial Lines Division - Terrorism
        PO Box 66400
        London, KY 40742-6400
Note: Certain states (currently CA, GA, IA, IL, ME, MO, NY, NC, NJ, OR, RI, WA, WI and WV) mandate
coverage for loss caused by fire following a"certified act of terrorism" in certain types of insurance policies.
If you reject TRIA coverage in these states on those policies, you will not be charged any additional
premium for that state mandated coverage.
The summary of the Act and the coverage under your policy contained in this notice is necessarily general
in nature. Your policy contains specific terms, definitions, exclusions and conditions. In case of any
conflict, your policy language will control the resolution of all coverage questions. Please read your policy
careful ly.
If you have any question5 regarding this notice, please contact your agent.

NP 72 42 01 15                             © 2015 Liberty Mutual Insurance                            Page 2 of 2
USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 105 of 108


                                                                                          N P 74 06 01 06


                                 FL®®® 'INSURAIVCE N®1'ICE

Unless a Flood Coverage endorsement is aftached, your policy does not provide flood coverage and you will
not have coverage for property damage from floods unless you purchase a separate policy for flood, insur-
ance through the Federal Emergency Management Agency (FEMA) National Flood Insurance Program.

If you would like more information about obtaining coverage under the National Flood Insurance Program,
please contact your agent.




NP 74 06 01 06                                                                                Page 1 of 1
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 106 of 108




                                                                                                                  NP 74 44 09 06



                     U.S. TREASURY DEPARTIVIENT'S OFFICE OF FOREIGN
                                   ASSETS CONTROL ("OFAC")
                               ADOOISORI( NOTICE TO POLICYHOLDERS

    No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
    your policy. You should read your policy and review your Declarations page for complete information on the
    coverages you are provided.


    This Notice provides information concerning possible impact on your insurance coverage due to directives
p   issued by OFAC. Please read this Notice carefully.


    Please refer any questions you may have to your insurance agent.


    The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presiden-
o   tial declarations of "national emergency". OFAC has identified and listed numerous:
        •   Foreign agents;
        ® Front organizations;
        ® Terrorists;
        •   Terrorist organizations; and
~       ®   Narcotics traffickers;


    as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
    Treasury's web site - http//www.treas.gov/ofac.


    In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
    entity claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
    National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
    contract and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
    considered to be such a blocked or frozen contract, no payments nor premium refunds may be made
    without authorization from OFAC. Other limitations on the premiums and payments also apply.




                                        © 2011 Liberty Mutual Insurance.All rights reserved.
    NP 74 44 09 06       Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 107 of 108


                                                                                                 NP 89 69 11 10




                          IMP®RTANT P®LICYH®LDER INF®RMATI®N
                              C®NCERNING EILLING PRACTICES

    Dear Valued Policyholder: This insert provides you with important information about our policy billing
    practices that may affect you. Please review, it carefully and contact your agent if you have any questions.

    Premium Notice: We will mail you a policy Premium Notice separately. The Premium Notice will provide
    you with specifics regarding your agent, the account and policy billed, the billing company, payment plan,
    policy number, transaction dates, description of transactions, charges/credits, policy amount balance, mini-
    mum amount, and payment due date. This insert explains fees that may apply to and be shown on your
    Premium Notice.

    Available Premium Payment Plans:
    •   Annual Payment Plan: When this plan applies, you have elected to pay the entire premium amount
        balance shown on your Premium Notice in full. No installment billing fee applies when the Annual
        Payment Plan applies.
    •   Installment Payment Plan: When this plan applies, you have elected to pay your policy premium in
        installments (e.g.: quarterly or monthly installments - Installment Payment Plans vary by state). As
        noted below, an installment fee may apply when the Installment Payment Plan applies.

    The Premium Payment Plan that applies to your policy is shown on the top of your Premium Notice. Please
    contact your agent if you want to change your Payment Plan election.

    Installment Payment Plan Fee: If you elected to pay your premiums in installments using the Installment
    Premium Payment Plan, an installment billing fee applies to each installment bill. The installment billing
    charge will not apply, however, if you pay the entire balance due when you receive the bill for the first
    installment. Because the amount of the installment charge varies from state to state, please consult your
    Premium Notice for the actual fee that applies.

    Dishonored Payment Fee: Your financial institution may refuse to honor the premium payment withdrawal
    request you submit to us due to insufficient funds in your account or for some other reason. If that is the
    case, and your premium payment withdrawal request is returned to us dishonored, a payment return fee
    will apply. Because the amount of the return fee varies from state to state, please consult your Premium .
    Notice for the actual fee that applies.

    Late Payment Fee: If we do not receive the minimum amount due on or before the date or time the payment
    is due, as indicated on your Premium Notice, you will receive a policy cancellation notice effective at a
    future date that will also reflect a late payment fee charge. Issuance of the cancellation notice due to
    non-payment of a scheduled installment(s) may result in the billing and collection of all or part of any
0   outstanding premiums due for the policy period. Late Payment Fees vary from state to state and are not
    applicable in some states.

    Special Note: Please note that some states do not permit the charging of certain fees. Therefore, if your
~   state does not allow the charging of an Installment Payment Plan, Dishonored Payment or Late Payment
    Fee, the disallowed fee will not be charged and will not be included on your Premium Notice.

    EFT-Automatic Withdrawals Payment Option: When you select this option, you will not be sent Premium
    Notices and, in most cases, will not be charged installment fees. For more information on our EFT-Auto-
    matic Withdrawals payment option, refer to the attached policyholder plan notice and enrollment sheet.

    Once again, please contact your agent if you have any questions about the above billing practice informa-
    tion.

                           Thank you for selecting us to service your insurance needs.




    NP 89 69 11 10-             © 2010 Liberty Mutual Insurance Company. AII rights reserved.        Page 1 of 1
    USDC IN/ND case 2:20-cv-00282-JTM-JEM document 4 filed 06/04/20 page 108 of 108




                                                                                                  NP98200115


                JURISDICTIONAL BOILER AND PRESSURE VESSEL INSPECTIONS

    Most jurisdictions (cities or states) are governed by laws and regulations that require owners of boilers and
    pressure vessels to have their equipment inspected on a routine basis. Jurisdictions require that equipment
    is installed and operated according to these regulations, and it is the equipment breakdown engineering
    inspector's responsibility to verify the equipment complies with all requirements.

    Liberty Mutual Equipment Breakdown is a National Board Accredited Authorized Inspection Agency: This
    designation is recognized by authorities having jurisdictions in the U.S. & provinces of Canada and gives
    Liberty Mutual commissioned inspectors the ability to perform jurisdictionally required inspection on boil-
    ers and pressure vessels at insured locations. We have field inspectors strategically located throughout the
a   U.S. to perform boiler and pressure vessel inspection for our customers and clients.

    To request a Jurisdictional Inspection please:

         e Call the LMEB Hotline (877) 526-0020
N

o   Or

         e Email your request to LMEBInspections@Libertymutual.com

    The assigned EB Risk Engineer will call to schedule within 24 - 48 hours. When requesting an inspection
    please include the following:

         •   Current Policy Number

         •   Location Address

         ® Contact Name

         •   Contact Phone Number and/or Email Address




    FIP 98 20 01 15                         © 2015 Liberty Mutual Insurance                          Page 1 of 1
